
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.54


CREDIT AGREEMENT

among

LIBERTY LIVEWIRE CORPORATION

The Several Lenders
from Time to Time Parties Hereto

BANC OF AMERICA SECURITIES LLC,
as Lead Arranger and Book Manager

BANK OF AMERICA, N.A.,
as Issuer and Swingline Lender

BANK OF AMERICA, N.A.,
as Administrative Agent

SALOMON SMITH BARNEY INC.,
as Syndication Agent

and

THE BANK OF NEW YORK COMPANY, INC.,
as Documentation Agent

Dated as of December 22, 2000


--------------------------------------------------------------------------------

    CREDIT AGREEMENT, dated as of December 22, 2000, among LIBERTY LIVEWIRE
CORPORATION, a Delaware corporation (the "Borrower"), the several banks and
other financial institutions from time to time parties to this Agreement (the
"Lenders"), BANK OF AMERICA, N.A., as issuer of certain letters of credit (in
such capacity, the "Issuer") and as swingline lender hereunder (in such
capacity, the "Swingline Lender"), BANC OF AMERICA SECURITIES LLC, as lead
arranger and book manager (in such capacity, the "Lead Arranger") BANK OF
AMERICA, N.A., as administrative agent for the Lenders hereunder (in such
capacity, the "Administrative Agent"), SALOMON SMITH BARNEY INC., as syndication
agent for the Lenders hereunder (in such capacity, the "Syndication Agent") and
THE BANK OF NEW YORK COMPANY, INC. as documentation agent for the Lenders
hereunder (in such capacity, the "Documentation Agent").


W I T N E S S E T H:


    WHEREAS, the Borrower provides post-production technical and creative
services in the areas of film, video, sound and data to owners, producers and
distributors of television programming, feature films and other entertainment
content; and

    WHEREAS, the Borrower desires that the Lenders provide, from time to time,
certain extensions of credit (for the purposes set forth in Section 3.15);
provided that all extensions of credit (i) are subject to the terms and
conditions set forth in, and have the benefit of, the Loan Documents, (ii) in
the case of Loans, are evidenced by one or more Notes and (iii) are secured by
the Collateral;

    NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:


ARTICLE I
DEFINITIONS


    1.1  Defined Terms.  As used in this Agreement, the following terms shall
have the following meanings:

    "Additional Lender" shall have the meaning ascribed thereto in Section 2.24.

    "Administrative Agent" shall have the meaning ascribed thereto in the
heading hereto and shall include such other Lender or financial institution as
shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 8.9.

    "Administrative Agent Fee Letter" shall mean the letter dated as of
October 6, 2000 between the Borrower and the Administrative Agent as the same
may be amended, supplemented or otherwise modified.

    "Affected Lender" shall have the meaning ascribed thereto in Section 2.21.

    "Affiliate" shall mean, as to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. For purposes of this definition, "control" of a Person shall
mean the power, directly or indirectly, either (a) to vote 25% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

    "Agents" shall mean the collective reference to the Administrative Agent,
the Documentation Agent, the Lead Arranger and the Syndication Agent.

    "Agreement" shall mean this Credit Agreement, as amended, supplemented or
otherwise modified from time to time.

--------------------------------------------------------------------------------

    "Alternate Base Rate" shall mean, for any day a fluctuating rate per annum
equal to the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the
rate of interest in effect for such day as publicly announced from time to time
by the Administrative Agent as its "prime rate." Such rate is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent's costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change

    "Alternate Base Rate Loans" shall mean Loans the rate of interest applicable
to which is based upon the Alternate Base Rate.

    "Applicable Currency" shall mean, as to any particular payment or Loan,
Dollars or the Approved Offshore Currency in which such payment or Loan is
denominated or is payable pursuant to the terms of this Agreement.

    "Applicable Margin" shall mean:

    (a) for each Type of Revolving Loan and Term A Loan, the rate per annum set
forth under the relevant column heading opposite the applicable Total Leverage
Ratio:

Total Leverage Ratio


--------------------------------------------------------------------------------

  Eurodollar Loans

--------------------------------------------------------------------------------

  Alternate Base Rate

--------------------------------------------------------------------------------

  Greater than or equal to 4.00 to 1.00   2.75 % 1.75 %
Less than 4.00 to 1.00 but greater than or equal to 3.50 to 1.00
 
2.50
%
1.50
%
Less than 3.50 to 1.00 but greater than or equal to 3.00 to 1.00
 
2.25
%
1.25
%
Less than 3.00 to 1.00 but greater than or equal to 2.50 to 1.00
 
2.00
%
1.00
%
Less than 2.50 to 1.00
 
1.75
%
0.75
%

; provided that during the period from and including the Closing Date to but
excluding the date which is six calendar months after the Closing Date, the
"Applicable Margin" for Revolving Loans and Term A Loans shall be equal to 2.75%
for Eurodollar Loans and 1.75% for Alternate Base Rate Loans; and

    (b) for each Type of Term B Loan, a rate per annum equal to (i) in the case
of an Alternate Base Rate Loan, 2.50% and (ii) in the case of a Eurodollar Loan,
3.50%.

The Total Leverage Ratio shall be determined initially on the basis of the
certificate provided pursuant to Section 4.1(k) and subsequently on the basis of
the most recent certificate delivered by the Borrower pursuant to
Section 5.2(c); provided that if the Borrower fails timely to deliver such
certificate, without otherwise limiting the rights of the Lenders under this
Agreement, the Total Leverage Ratio shall be deemed to be greater than 4.00 to
1.00 until such time as such certificate is delivered. Subject to the proviso in
clause (a), any change in the Applicable Margin as a result of a change in the
Total Leverage Ratio shall be effective as of the third Business Day immediately
succeeding the receipt by the Administrative Agent of such certificate setting
forth such change or, if the Borrower fails timely to deliver such certificate,
the date such certificate was required to be delivered.

    "Approved Offshore Currency" shall mean Pounds Sterling and the euro.

    "Approved Offshore Currency Loan" shall mean any Loan denominated in any
Approved Offshore Currency.

2

--------------------------------------------------------------------------------

    "Approved Offshore Currency Sublimit" shall mean, at any time, the
obligation of the Lenders to make Revolving Loans denominated in Approved
Offshore Currencies in an aggregate principal amount at any time outstanding not
to exceed the Equivalent Amount of $50,000,000 at such time, as such amount may
be increased or reduced from time to time pursuant to this Agreement.

    "Approved Subsidiary" shall mean any Subsidiary all the Capital Stock (in
the case of a Wholly Owned Subsidiary) or at least 80% of the Capital Stock (in
the case of a Majority-Owned Subsidiary) or a portion of the Capital Stock (in
the case of a Venture Subsidiary) of which shall be owned directly or indirectly
by the Borrower or by a Wholly Owned Subsidiary of the Borrower; provided that
(a) in the case of each Direct Foreign Subsidiary, (i) the Administrative Agent,
for the benefit of the Lenders, shall have received a pledge of 65% of the
Capital Stock of such Direct Foreign Subsidiary, which pledge shall create a
first perfected Lien in such Capital Stock, together with a stock power executed
in blank by each direct owner of the Capital Stock of such Direct Foreign
Subsidiary, which pledge and stock power shall be satisfactory in all respects
to the Administrative Agent, (ii) each such owner shall have executed and
delivered a Custody Agreement substantially in the form of Exhibit D-1 to the
Administrative Agent, for the benefit of the Lenders, with respect to the
remaining 35% of the Capital Stock of such Direct Foreign Subsidiary and shall
have delivered such Capital Stock to the Custodian thereunder, (b) in the case
of each Indirect Foreign Subsidiary, each direct owner of the Capital Stock of
such Indirect Foreign Subsidiary shall have executed and delivered a Custody
Agreement substantially in the form of Exhibit D-2 to the Administrative Agent,
for the benefit of the Lenders, with respect to 100% of the Capital Stock of
such Indirect Foreign Subsidiary and shall have delivered such Capital Stock to
the Custodian thereunder, and (c) in the case of each Domestic Subsidiary,
(x) the Administrative Agent, for the benefit of the Lenders, shall have
received a pledge of all the Capital Stock of such Subsidiary that is owned by
the Borrower or such Wholly Owned Subsidiary which pledge shall create a first
perfected Lien in such Capital Stock together with a stock power executed in
blank by the Borrower or such Wholly Owned Subsidiary, as applicable, which
pledge and stock power shall be satisfactory in all respects to the
Administrative Agent, (y) unless such Subsidiary is a Venture Subsidiary, such
Subsidiary shall have entered into a Subsidiary Guarantee and a Subsidiary
Security Agreement and (z) if such Subsidiary shall have executed a Subsidiary
Guarantee, such Subsidiary shall have executed a Joinder Agreement; and (d) the
Borrower and its other Subsidiaries shall have entered into such other
agreements and instruments and shall have provided such opinions and other
documents as the Administrative Agent may reasonably require.

    "Assignee" shall have the meaning ascribed thereto in Section 9.6(c).

    "Available Revolving Credit Commitment" shall mean, as to any Lender at any
time, an amount equal to the excess, if any, of (a) the Dollar Equivalent of
such Lender's Revolving Credit Commitment over (b) the sum of (i) the Dollar
Equivalent of the aggregate principal amount of all Revolving Loans made by such
Lender which are then outstanding, (ii) such Lender's Revolving Credit
Commitment Percentage of the Stated Amount of the Letters of Credit then
outstanding, (iii) such Lender's Revolving Credit Commitment Percentage of the
aggregate amount drawn under the Letters of Credit (including interest thereon
computed in accordance with Section 2.18(d)) for which the Issuer has not been
reimbursed and (iv) such Lender's Revolving Credit Commitment Percentage of the
aggregate principal amount of all Swingline Loans then outstanding.

    "Bank of America" shall mean Bank of America, N.A.

    "Benefit Plan" shall mean a defined benefit plan as defined in Section 3(35)
of ERISA (other than a Multiemployer Plan) in respect of which the Borrower or
any Commonly Controlled Entity is an "employer" as defined in Section 3(5) of
ERISA.

3

--------------------------------------------------------------------------------

    "Borrower" shall have the meaning ascribed thereto in the heading hereto.

    "Borrower Custody Agreement" shall mean the Custody Agreement between the
Borrower and the Administrative Agent, as custody agent, substantially in the
form of Exhibit D-1, as the same may be amended, modified or supplemented from
time to time.

    "Borrower Pledge Agreement" shall mean the Pledge Agreement of the Borrower
in favor of the Administrative Agent, for the benefit of the Lenders,
substantially in the form of Exhibit E, as the same may be amended, modified or
supplemented from time to time.

    "Borrower Security Agreement" shall mean the Security Agreement between the
Borrower and the Administrative Agent, for the benefit of the Lenders,
substantially in the form of Exhibit G, as the same may be amended, supplemented
or otherwise modified from time to time.

    "Borrower Supplemental Pledge Agreement" shall mean the Sixty-Five Percent
Pledge Agreement of the Borrower in favor of the Administrative Agent, for the
benefit of the Lenders, substantially in the form of Exhibit F, as the same may
be amended, modified or supplemented from time to time.

    "Borrowing" shall mean a borrowing hereunder consisting of (i) a Swingline
Loan made by the Swingline Lender or (ii) Loans made on the same day by the
Lenders in the same Applicable Currency ratably in accordance with their
respective Revolving Credit Commitment Percentages, Term A Loan Commitment
Percentages or Term B Loan Commitment Percentages, as applicable, and, in the
case of Eurodollar Loans, having the same Interest Periods.

    "Borrowing Date" shall mean any Business Day specified in a notice pursuant
to Section 2.3, Section  2.8 or Section 2.23 as a date on which the Borrower
requests that a Borrowing be made.

    "Broadcast Services" shall mean those services (including any facilities
needed to provide such services) necessary to assemble and distribute
programming via satellite including production and promotion, audio (including
dubbing or subtitling, music and effects) assembly, network origination and
uplink and satellite transponders.

    "Business" shall have the meaning ascribed thereto in Section 3.16(b).

    "Business Day" shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York or London, England are
authorized or required by law to close and if the applicable Business Day
relates to:

    (a) a Eurodollar Loan denominated in Dollars, any such day on which dealings
are carried on in the applicable offshore Dollar market;

    (b) a Eurodollar Loan denominated in any Approved Offshore Currency other
than the euro, a day on which commercial banks are open for foreign exchange
business in London, England, and on which dealings in the relevant Approved
Offshore Currency are carried on in the applicable offshore foreign exchange
interbank market in which disbursement of or payment in such Approved Offshore
Currency will be made or received hereunder; and

    (c) any Loan denominated in the euro, any such day which is: (i) for
payments or purchases of the euro, a TARGET Business Day; and (ii) for all other
purposes, including without limitation the giving and receiving of notices
hereunder, a TARGET Business Day on which banks are generally open for business
in London, Frankfurt and in any other principal financial center as the
Administrative Agent may from time to time determine for this purpose.

    "Capital Expenditures" of the Borrower and its Subsidiaries shall mean any
expenditure in respect of the purchase or other acquisition of (including any
expenditures under any Financing

4

--------------------------------------------------------------------------------

Leases (but excluding operating leases that are not Off Balance Sheet Lease
Liabilities) with respect to fixed or capital assets of the Borrower or such
Subsidiary but shall exclude (a) Permitted Acquisitions, (b) any fixed or
capital assets purchased or acquired in connection with normal replacement and
maintenance programs that, in accordance with GAAP, would be properly charged to
current operations, (c) Replacement Assets to the extent funded pursuant to
Section 2.9(b)(ii) or Section 2.9(c)(ii), (d) any equipment purchased or
acquired using the proceeds received from the sale or disposition of other
equipment as contemplated by Section 6.6(b), but only to the extent of such
proceeds and (e) any fixed or capital assets purchased or acquired for ISG (it
being understood and agreed that the aggregate amount of fixed or capital assets
purchased or acquired for ISG during the term of this Agreement shall not exceed
$50,000,000, as provided in Section 6.8(l) ).

    "Capital Stock" shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

    "Cash Equivalents" shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition, (b) securities issued or directly and fully guaranteed
or insured by any state of the United States of America or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition and, at the time of acquisition, having the highest
rating generally obtainable from either S&P or Moody's, (c) time deposits and
certificates of deposit of any Lender or any domestic commercial bank having
capital and surplus in excess of $1,000,000,000, in each case, having maturities
of not more than twelve months from the date of acquisition, (d) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (a), (b) and (c) above entered into with any
Lender or any domestic commercial bank meeting the qualifications specified in
clause (c) above, (e) commercial paper rated at least A-1 or the equivalent
thereof by S&P or P-1 or the equivalent thereof by Moody's and (f) mutual funds
all the assets of which are comprised of the assets described in clauses (a) -
(e) above.

    "Change of Control" shall mean the occurrence of any of the following:

    (a) the failure of Liberty Media, at all times, to own, directly or
indirectly, (i) at least 35% of the issued and outstanding Capital Stock of the
Borrower, free and clear of all Liens and (ii) at least 51% of the issued and
outstanding Voting Securities of the Borrower, free and clear of all Liens; or

    (b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities and
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) other than (i) Liberty Media,
(ii) any Person acquiring ownership indirectly through Liberty Media and
(iii) any other person which is an Affiliate of Borrower as of the date hereof,
of shares representing more than 35% (or such higher percentage as shall be
owned, directly or indirectly, at such time by Liberty Media) of the issued and
outstanding Capital Stock of Borrower.

    "Closing Date" shall mean the date on which the conditions precedent set
forth in Section 4.1 shall be satisfied or waived.

    "Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

    "Collateral" shall mean all assets of the Borrower or any Subsidiary, now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

5

--------------------------------------------------------------------------------

    "Commitment Fee Rate" shall mean, at any time, the rate per annum set forth
under the relevant column heading opposite the applicable Total Leverage Ratio:

Total Leverage Ratio


--------------------------------------------------------------------------------

  Commitment Fee Rate

--------------------------------------------------------------------------------

  Greater than or equal to 3.00 to 1.00   0.500 %
Less than 3.00 to 1.00
 
0.375
%

    The Total Leverage Ratio shall be determined initially on the basis of the
certificate provided pursuant to Section 4.1(k) and subsequently on the basis of
the most recent certificate delivered by the Borrower pursuant to
Section 5.2(c); provided that if the Borrower fails timely to deliver such
certificate, without otherwise limiting the rights of the Lenders under this
Agreement, then for purposes of this definition the Total Leverage Ratio shall
be deemed to be greater than 3.00 to 1.00 until such time as such certificate is
delivered. Any change in the Applicable Margin as a result of a change in the
Total Leverage Ratio shall be effective as of the 3 Business Days immediately
succeeding the receipt by the Administrative Agent of such certificate setting
forth such change or, if the Borrower fails timely to deliver such certificate,
the date such certificate was required to be delivered.

    "Commitments" shall mean the collective reference to the Term A Loan
Commitments, the Term B Loan Commitments and the Revolving Credit Commitments.

    "Commitment Percentage" shall mean, with respect to any Lender, the
percentage obtained by dividing:

     (i) an amount equal to the sum of (A) such Lender's Revolving Credit
Commitment (or, at any time after the Revolving Credit Commitments have expired
or terminated, the aggregate outstanding principal amount of all Revolving Loans
made by such Lender then outstanding), plus (B) such Lender's Term A Loan
Commitment (or, at any time after the Term A Loan Commitments have expired or
terminated, the aggregate outstanding principal amount of such Lender's Term A
Loans), plus (C) such Lender's Term B Loan Commitment (or, at any time after the
Term B Loan Commitments have expired or terminated, the aggregate outstanding
principal amount of such Lender's Term B Loans), by

    (ii) the aggregate for all Lenders of the amounts described in clause (i).

    "Commitment Transfer Supplement" shall have the meaning ascribed thereto in
Section 9.6(c).

    "Common Stock" shall mean the shares of common stock, $.01 par value per
share, of the Borrower.

    "Commonly Controlled Entity" shall mean an entity, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.

    "Compliance Certificate" shall have the meaning ascribed thereto in
Section 5.2(c).

    "Contractual Obligation" shall mean as to the Borrower or any Subsidiary,
any provision of any security issued by the Borrower or such Subsidiary or of
any agreement, instrument or other undertaking to which either the Borrower or
such Subsidiary is a party or by which it or any of its property is bound.

    "Contribution Agreement" shall mean the Contribution Agreement dated as of
December 22, 2000 among the Guarantors.

6

--------------------------------------------------------------------------------

    "Conversion/Continuation Date" shall mean the date on which any Loan is
converted or continued pursuant to Section 2.10.

    "Credit Extension" shall mean the collective reference to (a) any Loan by a
Lender, (b) any participation by a Lender in a Letter of Credit, (c) any
participation by a Lender in a Swingline Loan and (d) the issuance, renewal or
amendment of any Letter of Credit.

    "Currency Calculation Date" shall mean (a) in the case of any borrowing,
conversion, continuation, calculation of fees under Section  2.13 or payment or
prepayment of any Approved Offshore Currency Loan, the date of such borrowing,
conversion, continuation, calculation, payment or prepayment, as applicable, and
(b) in the case of any Interest Payment Date with respect to any outstanding
Approved Offshore Currency Loan, the last Business Day of each month or any
additional and more frequent dates as the Administrative Agent may, in its sole
discretion or at the direction of the Required Lenders, select from time to
time.

    "Custody Agreements" shall mean the collective reference to the Borrower
Custody Agreement and the Foreign Subsidiary Custody Agreements.

    "Deeds of Trust" shall mean the collective reference to the deeds of trust
(or mortgages), assignment of leases and rents, security agreement and fixture
filing or similar document delivered by the Borrower or a Subsidiary to the
Administrative Agent, for the benefit of the Lenders, in the form of Exhibit T
or such other form as may be specified by the Administrative Agent, as the same
may be amended, supplemented or otherwise modified from time to time.

    "Default" shall mean any of the events specified in Section 7.1, whether or
not any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

    "Direct Foreign Subsidiary" shall mean any Foreign Subsidiary all the
Capital Stock of which is owned directly and beneficially by the Borrower and/or
one or more Domestic Subsidiaries.

    "Documentation Agent" shall have the meaning ascribed thereto in the heading
hereto.

    "Dollars" and "$" shall mean dollars in lawful currency of the United States
of America.

    "Dollar Equivalent" shall mean, as of any Currency Calculation Date, (a) as
to any amount denominated in Dollars, the amount thereof at such time, and
(b) as to any amount denominated in an Approved Offshore Currency, the
equivalent amount in Dollars as determined by Administrative Agent at such time
on the basis of the Spot Rate for the purchase of Dollars with such Approved
Offshore Currency.

    "Domestic Lending Office" shall mean, initially, the office of each Lender
designated as such in Schedule I (or designated pursuant to a Commitment
Transfer Supplement or New Lender Joinder Agreement), and thereafter, such other
office of such Lender, if any, which shall be making or maintaining Alternate
Base Rate Loans as may be designated from time to time by notice from such
Lender to the Borrower and the Administrative Agent.

    "Domestic Subsidiary" shall mean any Subsidiary other than a Foreign
Subsidiary.

    "EBITDA" shall mean, for any period of determination, an amount (computed
without duplication) equal to (a) Net Income for such period, after exclusion of
(i) all items which should be classified as extraordinary (all determined in
accordance with GAAP) and (ii) all gains attributable to insurance proceeds
(other than proceeds of business interruption insurance) received during such
period to the extent, if any, such gains are included in Net Income plus (b) all
amounts deducted in computing Net Income for such period in respect of
(i) Interest

7

--------------------------------------------------------------------------------

Expense (after giving effect to all Hedging Agreements and payments and receipts
thereunder), (ii) noncash amortization expense (including amortization of
financing costs, noncurrent assets and noncash charges), (iii) depreciation,
(iv) income taxes, (v) all other non-cash expenses, (vi) any cash payments made
to repurchase vested employee stock options of the Borrower in an amount not to
exceed $10,000,000 in the aggregate during the term of this Agreement, (vii) if
any Permitted Acquisition occurred during such period, the amount of any
Non-Recurring Expenses attributable to the assets or Capital Stock so acquired,
as set forth in the certificate delivered pursuant to paragraph (c)(i) of the
definition of "Permitted Acquisition" and (viii) until recognized in accordance
with GAAP for the fiscal year 2000, the items described in Schedule 1.1(c) in an
aggregate amount not to exceed $7,523,418; provided that the amounts described
in clauses (a) and (b) above shall not include any amounts attributable to
(x) ISG or (y) any Venture Subsidiary that is Minority Owned, except to the
extent of cash dividends actually received by the Borrower or any Wholly Owned
Subsidiary from on-going operations of such Venture Subsidiary.

    For any period of determination which occurs after a Permitted Acquisition
but includes fiscal quarters prior thereto, the amounts described in clauses
(a) and (b) above will include amounts attributable to the assets or Capital
Stock so acquired (it being understood that, solely for purposes of calculating
EBITDA for such period, (i) all references to the Borrower contained herein
shall be deemed to include references to the Person or the assets so acquired
and (ii) such acquisition shall be deemed to have occurred as of the first day
of such period). For any period which occurs after a disposition by the Borrower
or any Subsidiary but incorporates fiscal quarters prior thereto the amounts
described in clauses (a) and (b) above will be deemed to exclude amounts
attributable to the assets or Capital Stock so disposed (it being understood
that, in calculating EBITDA for such period, such disposition shall be deemed to
have occurred as of the first day of such period).

    "EMU Legislation" shall mean (a) the Treaty on European Union (the Treaty of
Rome of March 25, 1957, as amended by the Single European Act 1986 and the
Maastricht Treaty (which was signed at Maastricht on February 1, 1992 and came
into force on November 1, 1993)), and (b) legislative measures of the European
Council (including without limitation European Council regulations) for the
introduction of, changeover to or operation of the euro, in each case as amended
or supplemented from time to time.

    "Environmental Laws" shall mean any and all foreign, Federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning public health, public and workplace safety or
protection of the environment, as now or may at any time hereafter be in effect.

    "Equivalent Amount" shall mean (a) whenever this Agreement requires or
permits a determination on any date of the equivalent in Dollars of an amount
expressed in Dollars, such amount; (b) whenever this Agreement requires or
permits a determination on any date of the equivalent in Dollars of an amount
expressed in an Approved Offshore Currency, the equivalent amount in Dollars of
an amount expressed in such Approved Offshore Currency as determined by the
Administrative Agent on such date on the basis of the Spot Rate for the purchase
of Dollars with such Approved Offshore Currency on the relevant Currency
Calculation Date provided for hereunder; or (c) whenever this Agreement requires
or permits a determination on any date of the equivalent in an Approved Offshore
Currency of an amount expressed in Dollars, the equivalent amount in Approved
Offshore Currency of an amount expressed in Dollars as determined by the
Administrative Agent on such date on the basis of the Spot Rate for the purchase
of such Approved Offshore Currency with Dollars on the relevant Currency
Calculation Date provided for hereunder.

8

--------------------------------------------------------------------------------

    "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

    "euro" shall mean the single currency of Participating Member States.

    "Eurodollar Rate" shall mean, (a) for any Interest Period with respect to
any Eurodollar Loan other than one referred to in subsection (b) of this
definition:

     (i) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in the relevant currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) on the Quotation
Date for such currency, or

    (ii) if the rate referenced in the preceding clause (i) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) on the Quotation Date for such currency, or

    (iii) if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward, if necessary, to the next 1/100th of 1%) at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America's London Branch to
major banks in the London interbank market for such currency at their request at
approximately 11:00 a.m. (London time) on the Quotation Date for such currency;
and

    (b) for any Interest Period with respect to any Eurodollar Rate Loan
denominated in Pounds Sterling and advanced by a Lender required to comply with
the relevant requirements of the Bank of England and the Financial Services
Authority of the United Kingdom, the sum of (i) the rate determined in
accordance with subsection (a) of this definition and (ii) the Mandatory Cost
Rate for such Interest Period.

    "Eurodollar Loans" shall mean Loans the rate of interest applicable to which
is based upon the Eurodollar Rate.

    "Eurodollar Office" shall mean, initially, the office of each Lender
designated as such in Schedule I (or designated pursuant to a Commitment
Transfer Supplement or New Lender Joinder Agreement), and thereafter, such other
office of such Lender, if any, which shall be making or maintaining Eurodollar
Loans as may be designated from time to time by notice from such Lender to the
Borrower and the Administrative Agent.

    "Eurodollar Reserves" shall mean, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as "Eurocurrency
liabilities").

9

--------------------------------------------------------------------------------

    "Event of Default" shall mean any of the events specified in Section 7.1;
provided that any requirement for the giving of notice, the lapse of time, or
both, or any other condition, has been satisfied.

    "Evergreen Letter of Credit" shall have the meaning ascribed thereto in
Section 2.22(e).

    "Expansion Facility Amendment" shall have the meaning ascribed thereto in
Section 2.24.

    "Expiry Date" shall mean, in the case of any Letter of Credit, unless an
earlier date is otherwise stated therein, the earlier of (i) the one year
anniversary of the issuance of such Letter of Credit or the date of the most
recent renewal of such Letter of Credit pursuant to Section 2.22 and (ii) the
Revolving Credit Commitment Termination Date.

    "FCC" shall mean the Federal Communications Commission or any other similar
or successor agency of the Federal government administering the Communications
Act of 1934 (or any similar or successor statute and the rules and regulations
thereunder).

    "Federal Funds Rate" shall mean for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

    "Fee Letter" shall mean the letter dated as of October 6, 2000 among the
Borrower, Bank of America, N.A., Banc of America Securities LLC, Citicorp
USA, Inc., Salomon Smith Barney Inc. and The Bank of New York Company, Inc. as
the same may be amended, supplemented or otherwise modified.

    "Financing Lease" shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

    "Fixed Charges" shall mean, with respect to any period, the sum (without
duplication) of (a) Interest Expense for such period, (b) Capital Expenditures
during such period, (c) income or other taxes actually paid or payable during
such period, (d) regularly scheduled payments of principal on Funded Debt of the
Borrower and its Subsidiaries during such period and (e) dividends paid by the
Borrower during such period.

    "Fixed Charge Coverage Ratio" shall mean, in respect of any period, the
ratio of

     (i) EBITDA for the preceding four consecutive fiscal quarters; to

    (ii) Fixed Charges for the preceding four consecutive fiscal quarters;

provided that for purposes of calculating the Fixed Charge Coverage Ratio for
any fiscal quarter ending on or before September 30, 2002, the amount described
in clause (ii) shall be equal to the sum of (i) the Fixed Charges for the
preceding four consecutive fiscal quarters (excluding any Capital Expenditures
permitted under Section 6.1(d) ) plus (ii) an amount equal to (A) in the case of
the fiscal quarter ending March 31, 2002, the Capital Expenditures for such
fiscal quarter multiplied by 4, (B) in the case of the fiscal quarter ending
June 30, 2002, the sum of the Capital

10

--------------------------------------------------------------------------------

Expenditures for such fiscal quarter plus the Capital Expenditures for the
immediately preceding fiscal quarter multiplied by 2, (C) in the case of the
fiscal quarter ending September 20, 2002, the sum of the Capital Expenditures
for such fiscal quarter plus the Capital Expenditures for the two immediately
preceding fiscal quarters multiplied by 1.33.

    "Foreign Subsidiary" shall mean any Subsidiary of the Borrower that is a
"controlled foreign corporation" within the meaning of Section 957(a) of the
Code and the regulations thereunder.

    "Foreign Subsidiary Custody Agreements" shall mean the collective reference
to each Custody Agreement between a Foreign Subsidiary and the Administrative
Agent, in each case substantially in the form of Exhibit D-2, as the same may be
amended, supplemented or otherwise modified from time to time.

    "Four Media Burbank" shall mean 4MC-Burbank, Inc., a Delaware corporation.

    "Funded Debt" shall mean, as of any date of determination, the sum of all
Indebtedness (other than Indebtedness of the type described in clause (g) and
clause (i) of the definition of Indebtedness and without duplication).

    "GAAP" shall mean generally accepted accounting principles in the United
States of America consistent with those utilized in preparing the audited
financial statements referred to in Section 3.1 together with any changes to
such principles that are required by the American Institute Certified Public
Accountants or any similar body, except insofar as (a) the Borrower shall have
elected (which election shall not have been required by the American Institute
of Certified Public Accountants or any similar body and shall continue to be
effective for subsequent years) with the concurrence of its independent public
accountant, to adopt more recently promulgated generally accepted accounting
principles; and (b) the Required Lenders shall have consented to such election
(it being understood that such consent may be conditioned upon negotiation of
such changes to this Agreement, including Section 6.1, as the Required Lenders
may in their sole discretion deem appropriate).

    "Governmental Authority" shall mean any national government (United States
or foreign), any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

    "Guarantee Obligation" shall mean as to any Person (the "guaranteeing
person"), any obligation of (a) the guaranteeing person or (b) another Person
(including, without limitation, any bank under any letter of credit) to induce
the creation of which the guaranteeing person has issued a guaranty,
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, lease, dividend or
other obligation (the "primary obligation") of any other third Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to pay or purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth, liquidity or solvency of the primary obligor,
(iii) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the owner of any such primary obligation against loss in
respect thereof; provided that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect

11

--------------------------------------------------------------------------------

of which such Guarantee Obligation is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person's maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

    "Guarantees" shall mean the collective reference to the Guarantee of each of
the Guarantors in favor of the Administrative Agent, for the benefit of the
Lenders, each substantially in the form of Exhibit H, as the same may be
amended, supplemented or otherwise modified from time to time.

    "Guarantors" shall mean the collective reference to each Subsidiary of the
Borrower which becomes the guarantor of the Obligations pursuant to a Subsidiary
Guarantee.

    "Hedging Agreement" shall mean (a) any interest rate protection agreement,
interest rate future, interest rate option, interest rate swap, interest rate
cap or other interest rate hedge or arrangement under which any Lender is a
party or a beneficiary and (b) any other agreement or arrangement designed to
limit or eliminate the risk and/or exposure of the Borrower to fluctuations in
currency exchange rates.

    "Hollywood Way Property" shall mean the real property and improvements
located at 2130 North Hollywood Way, Burbank, California.

    "Indebtedness" of any Person at any date shall mean (without duplication),
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices), (b) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (c) all obligations
of such Person under Financing Leases, (d) all Off Balance Sheet Lease
Liabilities of such Person, (e) all obligations of such Person in respect of
outstanding letters of credit, acceptances and similar obligations issued or
created for the account of such Person, (f) all liabilities secured by any Lien
on any property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (g) liabilities arising under
Hedging Agreements (other than interest rate caps) of such Person, (h) all
Guarantee Obligations of such Person and (i) any asserted withdrawal liability
of such Person (either directly or indirectly through a Commonly Controlled
Entity) to a Plan.

    "Indirect Foreign Subsidiary" shall mean any Foreign Subsidiary all the
Capital Stock of which is owned directly and beneficially by the Borrower or any
of its Subsidiaries and a majority of the Capital Stock of which is owned
directly and beneficially by one or more Foreign Subsidiaries of the Borrower.

    "Insolvency" shall mean with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

    "Insolvent" shall mean pertaining to a condition of Insolvency.

    "Intellectual Property" shall have the meaning set ascribed thereto in
Section 3.9.

    "Intellectual Property Security Agreements" shall have the collective
reference to the Intellectual Property Security Agreement between (i) the
Borrower and the Administrative Agent for the benefit of the Lenders
substantially in the form of Exhibit J and (ii) to the extent requested by the
Administrative Agent, each other Domestic Subsidiary and the Administrative
Agent for the

12

--------------------------------------------------------------------------------

benefit of the Lenders, which agreement shall be substantially in the form of
Exhibit K, in each case as the same may be amended, supplemented or otherwise
modified from time to time.

    "Interest Coverage Ratio" shall mean, as of any date of determination, the
ratio of:

     (i) EBITDA for the preceding four consecutive fiscal quarters to

    (ii) Interest Expense for such four quarters.

    "Interest Expense" shall mean, for any period, the sum of (a) all interest
in respect of all Funded Debt of the Borrower and its Subsidiaries accrued or
capitalized during such period (whether or not actually paid during such
period), excluding any non-cash interest in respect of the Liberty Debt, plus
(b) the net amounts payable (or minus the net amounts receivable) under Hedging
Agreements accrued during such period, plus (c) all financing or commitment fees
in respect of Indebtedness (exclusive of any transaction or "up-front" fees
incurred in establishing or entering into any such Hedging Agreement) of the
Borrower or any Subsidiary accrued or capitalized during such period (whether or
not actually paid during such period) but shall exclude any arrangement or
financing fees paid on the Closing Date in respect of the Indebtedness created
under this Agreement; provided that for any period of determination which occurs
after a Permitted Acquisition but includes fiscal quarters prior thereto, any
Loans incurred in connection with such Permitted Acquisition shall be deemed to
have been incurred on the first day of the first fiscal quarter so included
(assuming for such purpose that the interest rate on such Loans is equal to the
rate in effect with respect to such Loans on the fifth Business Day after such
Permitted Acquisition has occurred).

    "Interest Payment Date" shall mean (a) as to any Alternate Base Rate Loan
(other than a Swingline Loan), the last Business Day of each March, June,
September and December to occur while such Loan is outstanding, (b) as to any
Swingline Loan, the date on which such Swingline Loan is, or is required to be,
repaid, (c) as to any Eurodollar Loan having an Interest Period of three months
or less, the last day of such Interest Period, and (d) as to any Eurodollar Loan
having an Interest Period longer than three months, each day which is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period.

    "Interest Period" with respect to any Eurodollar Loan shall mean:

    (a) initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurodollar Loan and ending one, two, three
or six months thereafter, as selected by the Borrower in its notice of borrowing
or notice of conversion, as the case may be, given with respect thereto; and

    (b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

     (i) if any Interest Period pertaining to a Eurodollar Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

    (ii) any Interest Period that would otherwise extend beyond the Revolving
Credit Commitment Termination Date, in the case of any Revolving Loan, or the
Term A Maturity Date, in the case of any Term A Loan or the Term B Maturity
Date, in the case of any Term

13

--------------------------------------------------------------------------------

B Loan, shall end on the Revolving Credit Commitment Termination Date, the Term
A Maturity Date or the Term B Maturity Date, as applicable;

    (iii) any Interest Period pertaining to a Eurodollar Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and

    (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

    "Issuer" shall have the meaning ascribed thereto in the heading hereto and
shall include any other Lender or financial institution which shall be the
issuer of the Letters of Credit hereunder. The Issuer shall be deemed a Lender
for purposes of Section 5.7, Section 5.8(c), Article  8 and Article 9 of this
Agreement and for purposes of having the benefit of each of the Guarantees and
the Security Documents.

    "ISG" means the Interactive Service Group division of the Borrower, which
division is engaged in the establishment, operation, and provisioning of packet
switched and circuit switched networks coupled with services associated
therewith, including by way of illustration, hosting, content authoring and
content enablement.

    "Joinder Agreement" shall mean the collective reference to each Joinder
Agreement substantially in the form of Exhibit N entered into from time to time
by any Subsidiary of the Borrower which executes a Subsidiary Guarantee in favor
of the Administrative Agent, for the benefit of the Lenders.

    "Lead Arranger" shall have the meaning ascribed thereto in the heading
hereto.

    "Lenders" shall have the meaning ascribed thereto in the header hereto, and
shall include the Swingline Lender.

    "Lending Office" shall mean, as to any Lender, (a) its Domestic Lending
Office or Eurodollar Office, as the case may be, and (b) in the case of payments
in any Approved Offshore Currency, such address as such Lender may from time to
time specify.

    "Letters of Credit" shall mean the collective reference to each irrevocable
standby or commercial letter of credit opened by the Issuer for the account of
the Borrower from time to time.

    "Liberty Debt" shall mean any Indebtedness of the Borrower outstanding under
the Liberty Debt Documents.

    "Liberty Debt Documents" means the First Amended and Restated Credit
Agreement dated as of December 21, 2000 between Liberty Media and the Borrower
together with (i) the Liberty Subordination Agreement and (ii) any promissory
notes issued by the Borrower thereunder, in each case as amended or otherwise
modified with the consent of the Administrative Agent and the Required Lenders
in accordance with the terms hereof.

    "Liberty Subordination Agreement" shall mean the Subordination Agreement
executed by the Borrower and Liberty Media in favor of the Senior Creditors (as
defined therein) dated as of the Closing Date, as the same may be amended or
otherwise modified with the consent of the Administrative Agent in accordance
with the terms hereof.

    "Liberty Media" shall mean Liberty Media Corporation, a Delaware
corporation.

14

--------------------------------------------------------------------------------



    "License Subsidiaries" shall mean a collective reference to the Subsidiaries
listed on Schedule 1.1(a) which have the FCC licenses set forth on such
Schedule.

    "Licenses" shall mean telecommunications licenses issued by the FCC to the
Borrower or any Subsidiary.

    "Lien" shall mean (a) any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
Financing Lease having substantially the same economic effect as any of the
foregoing and the filing of any financing statement under the UCC or comparable
law of any jurisdiction, other than financing statements filed for precautionary
purposes relating to true leases of personal property permitted under this
Agreement under which the Borrower or a Subsidiary is a lessee) or (b) the sale,
assignment, pledge or transfer for security of any accounts, general intangibles
or chattel paper of the Borrower or any Subsidiary with or without recourse.

    "Loan Documents" shall mean this Agreement and each other agreement,
instrument or certificate executed and delivered to the Administrative Agent or
any Lender pursuant hereto including, without limitation, the Notes, the
Security Documents, the Guarantees, each Letter of Credit, the Contribution
Agreement, the Custody Agreements and the Fee Letter.

    "Loan Parties" shall mean the Borrower, each of its Subsidiaries and any
other Person (other than any of the Agents, the Issuer or any of the Lenders)
which is or becomes a party to a Loan Document.

    "Loans" shall mean a collective reference to the Revolving Loans, the
Swingline Loans, the Term A Loans and the Term B Loans.

    "Majority-Owned" shall mean as to any Subsidiary, a Subsidiary at least 80%
of the Capital Stock of each class is owned directly by the Borrower or one or
more Wholly Owned Subsidiaries.

    "Mandatory Cost Rate" means, with respect to any period, a rate per annum
determined in accordance with Schedule II.

    "Material Adverse Effect" shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or future
financial condition of the Borrower and its Subsidiaries or (b) the validity or
enforceability of this Agreement, any of the Notes or any of the other Loan
Documents, the Liens created hereunder or thereunder or the rights or remedies
of the Administrative Agent or the Lenders hereunder or thereunder.

    "Material Agreement" shall mean (i) each contract or agreement specified on
Schedule 1.1(b) or any contract entered into by a Loan Party in substitution or
as a replacement therefor and (ii) each other contract or agreement to which the
Borrower or any Subsidiary is a party or by which the Borrower or any Subsidiary
is bound the non-compliance or termination of which could be reasonably expected
to have a Material Adverse Effect.

    "Materials of Environmental Concern" shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

    "Minority-Owned" shall mean, with respect to any Venture Subsidiary, that
the Borrower (i) does not own, directly or indirectly, at least a majority of
each class of Capital Stock of such

15

--------------------------------------------------------------------------------

Venture Subsidiary or (ii) does not consolidate such Venture Subsidiary with the
results of the Borrower's operations.

    "Moody's" shall mean Moody's Investors Service, Inc.

    "Multiemployer Plan" shall mean a Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

    "Net Income" for any period shall mean, net income (or deficit) of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP.

    "Net Disposition Proceeds" shall mean the gross cash proceeds (including any
cash received by way of deferred payment pursuant to, or monetization of, a note
receivable or otherwise but only as and when received) received by the Borrower
or any Subsidiary from the sale (other than (i) the sale of inventory in the
ordinary course of business and (ii) sales of equipment in the ordinary course
of business permitted under Section 6.6(b) to the extent the proceeds from such
sale are reinvested in new equipment within 60 days), lease (other than a lease
in the ordinary course of business), transfer or other disposition of any of its
assets less the sum of (a) reasonable selling expenses paid to non-affiliated
third parties, (b) any Indebtedness secured by a Lien on such asset or property
permitted to exist under clause (h) of Section 6.3 to the extent the Borrower or
such Subsidiary is required to make a payment with respect thereto and
(c) income taxes reasonably estimated to be actually payable by the Borrower or
such Subsidiary with respect to any gain realized as a result of such sale,
lease, transfer or other disposition and which taxes are payable by the Borrower
or such Subsidiary within two years of the date of such sale, lease, transfer or
other disposition or within two years of any installment payment with respect
thereto; provided that at the end of such two year period any such amount not so
paid shall constitute Net Disposition Proceeds.

    "Net Insurance Proceeds" shall mean (a) the proceeds (including any proceeds
from the termination or unwinding of any interest rate cap) and awards of
compensation received by the Borrower or any Subsidiary from the damage to or
destruction or condemnation of all or any portion of its assets or property
(regardless of whether such compensation is from any action in tort or contract
or otherwise or from any governmental proceeding or action) and (b) any amounts
received by the Borrower or any Subsidiary as a result or in respect of the
overfunding of a Plan.

    "New Lender" shall have the meaning ascribed to it in Section 2.24(a).

    "New Lender Joinder Agreement" shall mean the collective reference to each
Joinder Agreement substantially in the form of Exhibit U entered into from time
to time by the Borrower, the Administrative Agent and any Person that is to
become a party hereto as a "Lender" pursuant to Section 2.24(a).

    "Non-Excluded Taxes" shall have the meaning ascribed thereto in
Section 2.18(a).

    "Non-Recourse Indebtedness" shall mean any Indebtedness as to which neither
the Borrower nor any Subsidiary of the Borrower (other than a Special Purpose
Subsidiary) has any direct or indirect liability whether as primary obligor,
guarantor, surety, provider of collateral security or through any other right or
arrangement of any nature (including any election by the holder of such
Indebtedness) providing direct or indirect assurance of payment or performance
of any such obligations in whole or in part, and which Indebtedness is secured
solely by Real Property of the Borrower or any of its Subsidiaries.

    "Non-Recurring Expenses" shall mean, with respect to any Permitted
Acquisition, the amount of any non-recurring expenses attributable to the assets
or Capital Stock so acquired, provided that

16

--------------------------------------------------------------------------------

(i) such expenses were incurred prior to the consummation of such Permitted
Acquisition and will not be incurred or assumed (nor will any new similar
expenses be incurred or assumed) by the Borrower or any Subsidiary thereafter
and (ii) in no event shall the amount of such non-recurring expenses exceed 15%
of the EBITDA attributable to such assets or Capital Stock (determined without
giving effect to the adjustments described in clause (vii) of the definition of
"EBITDA") or $5,000,000, whichever is greater, unless otherwise agreed by the
Administrative Agent and the Required Lenders.

    "Nonrenewal Notice Date" shall have the meaning ascribed thereto in
Section 2.22(e).

    "Note" shall mean the collective reference to the Revolving Credit Notes,
the Term A Notes, the Term B Notes and the Swingline Note.

    "Notice of Borrowing" shall have the meaning ascribed thereto in
Section 2.3.

    "Notice of Conversion/Continuation" shall have the meaning ascribed thereto
in Section 2.10(b).

    "Obligations" shall mean the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Subsidiary, as applicable, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Notes
and all other obligations and liabilities of the Borrower or any Subsidiary, as
applicable, to any of the Agents, the Issuer, the Lenders or any of their
respective Affiliates, including any Reimbursement Obligations and any
obligation of the Borrower under any Permitted Hedging Agreement entered into
with any Agent, any Lender or any of their respective Affiliates, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Notes, the other Loan Documents or any Permitted Hedging
Agreement with any Agent, any Lender or any of their respective Affiliates or
any other document made, delivered or given in connection therewith or herewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by the Borrower or any Subsidiary, as applicable,
pursuant to the terms of this Agreement, any other Loan Document or any
Permitted Hedging Agreement with any Agent, any Lender or any of their
respective Affiliates).

    "Off Balance Sheet Lease Liabilities" shall mean with respect to any Person,
(a) any repurchase obligation or liability, contingent or otherwise, of such
Person with respect to property or assets leased by such Person as lessee and
(b) all obligations, contingent or otherwise, of such Person under any synthetic
lease, tax retention operating lease, off-balance-sheet loan or other
off-balance-sheet financing if the transaction giving rise to such obligation is
considered indebtedness for borrowed money for tax purposes but is classified as
an operating lease under GAAP.

    "Overnight Rate" shall mean, for any day, the rate of interest per annum at
which overnight deposits in the applicable Approved Offshore Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by Bank of America's principal
office in London to major banks in the London or other applicable offshore
interbank market.

    "Participants" shall have the meaning ascribed thereto in Section 9.6(b).

    "Participating Member State" shall mean each country which from time to time
becomes a Participating Member State as described in EMU Legislation.

17

--------------------------------------------------------------------------------

    "PBGC" shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor thereto.

    "Permitted Acquisition" shall mean the VSC Acquisition and any other
acquisition by the Borrower or any Subsidiary of all or substantially all the
assets or all the Capital Stock of any Post Production Company; or any division
or business unit thereof provided that with respect to any such acquisition
(other than the VSC Acquisition, which is to be completed on the Closing Date),
the Borrower shall have complied with the following conditions:

    (a)  Acquisition Documents.  Promptly after the closing date for such
acquisition and, in any event, within 20 days after such closing date, the
Administrative Agent shall have received executed or conformed copies of such
transaction documents and all closing documents delivered thereunder together
with a certificate a Responsible Officer that (i) such transaction documents and
closing documents are true, complete and correct (ii) such transaction documents
are in full force and effect (except as contemplated by the terms of such
documents) and no material term or condition thereof shall have been amended,
modified or waived, (iii) neither the Borrower nor any other party to such
transaction documents shall have failed to perform any material obligation or
covenant required by such acquisition documents to be performed or complied with
by it on or before such acquisition closing date.

    (b)  Security Interests, UCC Searches and Filings.  The Administrative Agent
shall have received satisfactory evidence that the Administrative Agent (for the
benefit of itself and the Lenders) has a valid and perfected first priority
security interest in the Collateral (including any assets acquired pursuant to
such acquisition), subject only to Liens permitted to exist under Sections
6.3(a), (c) and (d). The Borrower shall have delivered to or caused to be
delivered to the Administrative Agent executed documents as the Administrative
Agent may deem necessary to perfect its security interests in the Collateral.
The Administrative Agent shall have received certified copies of UCC search
reports listing all effective financing statements that name each seller under
such transaction documents or (to the extent any assets to be acquired or leased
are located in jurisdictions in which the Lenders have not theretofore filed UCC
financing statements listing the Borrower as debtor) the Borrower, as debtor,
together with copies of such financing statements (none of which shall cover the
Collateral except to the extent evidencing Liens permitted to exist under
Section 6.3 (b), (c) or (h) or Liens terminated on such closing date).

    (c)  Documents of the Borrower and other Loan Parties.  On or before the
closing date for such acquisition, the Borrower shall deliver or cause to be
delivered to the Administrative Agent the documents listed below, each, unless
otherwise noted, dated such closing date, duly executed, in form and substance
satisfactory to the Administrative Agent and in quantities designated by the
Administrative Agent:

    (i)  Officer's Certificate.  A certificate executed by a Responsible Officer
of the Borrower, (x) setting forth in reasonable detail the EBITDA and the Total
Leverage Ratio of the Borrower before and after giving effect to such
acquisition and the amount of any Non-Recurring Expenses relating to the assets
or Capital Stock which are the subject of such acquisition and (y) stating that
on such closing date, both before and after giving effect to such acquisition
and any Loans to be advanced on such closing date: (A) no Default or Event of
Default has occurred and is continuing; (B) no Material Adverse Effect has
occurred since the date of the then most recent audited financial statements of
the Borrower delivered to the Administrative Agent pursuant to Section 5.1;
(C) the representations and warranties set forth in Article 3 are true and
correct in all material respects on and as of such date with the same effect as
though made on and as of such date; (D) the Borrower is in compliance with all
the terms and provisions set forth in this Agreement on its part to be observed
and performed and (E) after giving effect to any Loans to be made to fund such
acquisition, the aggregate

18

--------------------------------------------------------------------------------

Available Revolving Credit Commitments will be equal to or greater than
$20,000,000; provided that the condition set forth in this subclause (i)(E) will
not be required to be satisfied if the consideration to be paid by the Borrower
in respect of such acquisition consists entirely of Capital Stock of the
Borrower and neither the Borrower nor any Subsidiary will be assuming any
Indebtedness in connection with such acquisition. Each of the foregoing
statements shall be true on such closing date before and after giving effect to
such acquisition.

    (ii)  Deeds of Trust.  If required by the Administrative Agent, mortgages or
deeds of trust in form and substance acceptable to the Administrative Agent
covering the Borrower's fee interest in real property, if any, acquired by it
pursuant to such acquisition together with: (x) evidence that counterparts of
such mortgages or deeds of trust have been recorded in all places to the extent
necessary or reasonably desirable, in the judgment of the Administrative Agent,
to create a valid and enforceable first priority lien on each property covered
thereby in favor of the Administrative Agent for the benefit of the Lenders (or
in favor of such other trustee as may be required or reasonably desired under
local law); (y) Lender's title insurance issued by such title insurer, on such
form, in such amounts and with such exceptions and exclusions as may be approved
by the Administrative Agent; and (z) an opinion of counsel in the state in which
the property is located in form and substance and from counsel reasonably
satisfactory to the Administrative Agent.

    (iii)  UCC Financing Statements.  All UCC financing statements and other
documents of record required or requested by the Administrative Agent to be
filed or recorded in order to perfect the Liens of the Administrative Agent and
the Lenders on the assets to be acquired by the Borrower pursuant to such
acquisition other than with respect to any assets as to which the Administrative
Agent shall determine that the cost of obtaining a Lien is excessive in relation
to the value of such assets.

    "Permitted Hedging Agreement" shall mean any Hedging Agreement entered into
for hedging purposes and not for speculative purposes; provided that no Hedging
Agreement shall create a Lien on or be secured by the assets of the Borrower or
any of its Subsidiaries other than a Hedging Agreement with any Lender.

    "Permitted Indebtedness" shall mean the collective reference to (a) the
Liberty Debt in an aggregate principal amount (exclusive of capitalized
interest) not to exceed $310,000,000 and (b) other Indebtedness in an aggregate
principal amount at any one time outstanding not to exceed $75,000,000.

    "Person" shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.

    "Plan" shall mean at a particular time, any employee benefit plan which is
covered by ERISA and in respect of which the Borrower is an "employer" as
defined in Section 3(5) of ERISA, other than a Multiemployer Plan.

    "Pledge Agreements" shall mean the collective reference to the Borrower
Pledge Agreement, the Borrower Supplemental Pledge Agreement, each Subsidiary
Pledge Agreement and each Subsidiary Supplemental Pledge Agreement.

    "Pledged Promissory Notes" shall have the meaning ascribed thereto in the
Pledge Agreements.

    "Pledged Equity Interest" shall have the meaning ascribed thereto in the
Pledge Agreements.

    "Post Production Company" shall mean any Person principally engaged in
providing post production, technical, interactive television or creative
services to owners, producers and

19

--------------------------------------------------------------------------------

distributors of television programming, feature film, internet and other
entertainment content including Studio Services, Broadcast Services, Television
Services and Visual Effects Services.

    "Pounds Sterling" shall mean the lawful currency of the United Kingdom.

    "Properties" shall have the meaning ascribed thereto in Section 3.16(a).

    "Purchase Money Indebtedness" shall mean Indebtedness of the Borrower or any
Subsidiary incurred solely to finance the acquisition (including by meaning a
Financing Lease), construction, installation or improvement of any real property
or personal tangible property which is useful to the Borrower or any Subsidiary
in its business as a Post Production Company and businesses substantially
complementing or ancillary thereto which Indebtedness is incurred within
180 days following such acquisition, construction, installation or improvement
and is secured only by the assets so financed.

    "Quotation Date" means, for any Interest Period, (a) for any currency other
than Pounds Sterling, the date two Business Days prior to the commencement of
such Interest Period and (b) for Pounds Sterling, the first day of such Interest
Period; provided that if market practice differs in the relevant interbank
market for any currency, the "Quotation Date" for such currency shall be
determined by the Administrative Agent in accordance with market practice in the
relevant interbank market (and if quotations would normally be given by leading
banks in the relevant interbank market on more than one day, the "Quotation
Date" shall be the last of such days).

    "Real Property" shall mean all real property now owned or hereafter acquired
by the Borrower or any of its Subsidiaries.

    "Register" hall have the meaning ascribed thereto in Section 9.6(c).

    "Regulation U" shall mean Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

    "Reimbursement Obligations" shall mean the obligation of the Borrower to
reimburse the Issuer and the Lenders for all amounts drawn under the Letters of
Credit and any other amounts under Section 2.22.

    "Reorganization" shall mean with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

    "Replacement Assets" shall have the meaning ascribed thereto in
Section 2.9(b).

    "Replacement Lender" shall have the meaning ascribed thereto in
Section 2.21.

    "Reportable Event" shall mean any of the events set forth in section 4043(c)
of ERISA other than those events for which the notice requirement has been
waived under applicable regulations.

    "Required Lenders" at any time shall mean Lenders whose Commitment
Percentages aggregate at least 51%.

    "Requirement of Law" as to any Person shall mean any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

20

--------------------------------------------------------------------------------

    "Responsible Officer" shall mean the chairman of the board of directors, the
chief executive officer, the president or any vice president (who is an elected
officer) of such Person or the chief financial officer of such Person.

    "Revolving Credit Commitment" shall mean, as to any Lender, the obligation
of such Lender to make Revolving Loans to the Borrower in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth under the
heading "Revolving Credit Commitments" opposite such Lender's name on Schedule I
or in the New Lender Joinder Agreement pursuant to which it became a party
hereto, as such amount may be reduced from time to time pursuant to this
Agreement or as such amount may otherwise vary based upon any assignment of
Revolving Credit Commitments by or to such Lender pursuant to a Commitment
Transfer Supplement. At the date of this Agreement, the aggregate amount of the
Revolving Credit Commitment is equal to the Dollar Equivalent of $231,500,000.

    "Revolving Credit Commitment Percentage" shall mean, as to any Lender, at
any time, the percentage which such Lender's Revolving Credit Commitment then
constitutes of the aggregate Revolving Credit Commitments.

    "Revolving Credit Commitment Period" shall mean the period from and
including the Closing Date to, but not including, the Revolving Credit
Commitment Termination Date or such earlier date on which the Revolving Credit
Commitments shall terminate as provided herein.

    "Revolving Credit Commitment Termination Date" shall mean December 22, 2006.

    "Revolving Credit Note" shall have the meaning ascribed thereto in
Section 2.2.

    "Revolving Loans" shall have the meaning ascribed thereto in Section 2.1.

    "S&P" shall mean Standard & Poor's Ratings Group.

    "SEC Reports" shall mean the collective reference to any registration
statements filed under the Securities Act of 1933 or reports filed from time to
time under the Securities Exchange Act of 1934 (including, without limitation,
under Regulation 13A or Regulation 14A promulgated thereunder), in each case,
with the Securities and Exchange Commission.

    "Security Agreements" shall mean the collective reference to the Borrower
Security Agreement and each Subsidiary Security Agreement.

    "Security Documents" shall mean the collective reference to the Pledge
Agreements, the Security Agreements, the Intellectual Property Security
Agreements, the Deeds of Trust and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any asset or assets of
the Borrower or any Subsidiary to secure the obligations and liabilities of the
Borrower under the Notes and/or under any of the other Loan Documents or to
secure any guarantee by such Subsidiary of any such obligations and liabilities.

    "Significant Subsidiary" shall mean any Subsidiary of the Borrower that
together with its Subsidiaries for the most recent fiscal year of the Borrower
accounted for (i) 10% or more of the consolidated revenues of the Borrower and
its Subsidiaries, (ii) 10% or more of the consolidated assets of the Borrower
and its Subsidiaries or (iii) 10% or more of the EBITDA of the Borrower and its
Subsidiaries.

    "Single Employer Plan" shall mean any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.

21

--------------------------------------------------------------------------------

    "Solvent" shall mean, with respect to the Borrower or any Subsidiary (a) the
property of the Borrower or such Subsidiary, at fair valuation, will exceed the
debts of the Borrower or such Subsidiary, as the case may be, (b) the Borrower
or such Subsidiary will be able to pay its debts as such debts become absolute
and matured, and (c) the Borrower or such Subsidiary will have, as of such date,
sufficient capital with which to conduct its business. For purposes of this
definition, "debt" means "liability on a claim" and "claim" means (i) any right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (ii) any right to an equitable remedy
for breach of performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

    "Special Purpose Subsidiary" shall mean a direct or indirect Subsidiary of
the Borrower, formed solely for the purpose of acquiring and owning certain
assets and issuing Indebtedness which is secured solely by such assets and as to
which the Borrower and each other Subsidiary has no Guarantee Obligation or
other liability or obligation to contribute additional equity and for which the
Borrower or any other Subsidiary has no general partner liability or other
derivative liability by operation of law or contract.

    "Spot Rate" for any Applicable Currency shall mean the rate quoted by the
Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such currency with another currency through its foreign currency
trading office at approximately 8:00 a.m. (California time) on the date two
Business Days prior to the Currency Calculation Date.

    "Stated Amount" of a Letter of Credit shall mean the total amount available
to be drawn under such Letter of Credit upon the issuance thereof.

    "Studio Services" shall mean services to manage, format and distribute for
television programming, feature films and other entertainment content including,
without limitation, archiving original elements and working masters, restoring
and preserving damaged films or other entertainment content, creating working
masters from original elements, duplicating and formatting masters and creating
submasters and other similar operations.

    "Subsequent Participant" shall mean each country that adopts the euro as its
lawful currency after the Closing Date.

    "Subsidiary" of a Person shall mean a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the occurrence of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless the context otherwise requires, all references to
Subsidiaries are to Subsidiaries of the Borrower.

    "Subsidiary Guarantee" shall mean a Guarantee substantially in the form of
Exhibit H executed by a Domestic Subsidiary in favor of the Administrative Agent
for the benefit of the Lenders; provided that for purposes of the definition of
"Guarantees" in this Section 1.1, a Subsidiary Guarantee shall refer to such
form with such changes thereto as may be approved by the Administrative Agent
and executed and delivered by a Domestic Subsidiary, as such executed Guarantee
may be amended, modified or supplemented from time to time.

    "Subsidiary Pledge Agreement" shall mean the Pledge Agreement of a Domestic
Subsidiary in favor of the Administrative Agent, for the benefit of the Lenders,
substantially in the form of Exhibit L, provided that for purposes of the
definition of "Pledge Agreement" in this Section 1.1, a

22

--------------------------------------------------------------------------------

Subsidiary Pledge Agreement shall refer to such form with such changes thereto
as may be approved by the Administrative Agent and executed and delivered by a
Domestic Subsidiary, as such executed Pledge Agreement may be amended, modified
or supplemented from time to time.

    "Subsidiary Security Agreement" shall mean a Security Agreement
substantially in the form of Exhibit I executed by a Domestic Subsidiary in
favor of the Administrative Agent, for the benefit of the Lenders; provided that
for the purposes of the definition of "Security Agreements" in this Section 1.1,
a Subsidiary Security Agreement shall refer to such form with such changes
thereto as may be approved by the Administrative Agent and executed and
delivered by a Domestic Subsidiary, as such executed Subsidiary Security
Agreement may be amended, modified or supplemented from time to time.

    "Subsidiary Supplemental Pledge Agreement" shall mean the Sixty-Five Percent
Pledge Agreement of a Domestic Subsidiary in favor of the Administrative Agent,
for the benefit of the Lenders, substantially in the form of Exhibit M, provided
that for the purposes of the definition of "Security Agreements" in this
Section 1.1, a Subsidiary Supplemental Pledge Agreement shall refer to such form
with such changes thereto as may be approved by the Administrative Agent and
executed and delivered by a Domestic Subsidiary, as such executed Sixty-Five
Percent Pledge Agreement may be amended, modified or supplemented from time to
time.

    "Syndication Agent" shall have the meaning ascribed thereto in the heading
hereto.

    "Swingline Lender" shall mean Bank of America, in its individual capacity,
or any successor thereto.

    "Swingline Loans" shall have the meaning ascribed thereto in Section 2.23.

    "Swingline Loan Limit" shall have the meaning ascribed thereto in
Section 2.23.

    "Swingline Loan Period" shall mean the period from and including the Closing
Date to but excluding the Swingline Loan Termination Date or such earlier date
on which the Swingline Loan Limit shall be reduced to zero as provided herein.

    "Swingline Loan Termination Date" shall mean December 22, 2006.

    "Swingline Note" shall have the meaning ascribed thereto in Section 2.23(e).

    "TARGET Business Day" shall mean a day when TARGET (Trans-European Automated
Real-time Gross settlement Express Transfer system), or any successor thereto,
is scheduled to be open for business.

    "Television Services" shall mean the technical and creative services
required to conform original film or video principal photography to a
broadcast-ready product including, without limitation, developing negatives,
converting negatives to videotape and/or digital format, offline editing to
determine programming content, creating music, sound effects and visual effects
and assembly, formatting and duplication of the source material into final form.

    "Term A Loan" shall have the meaning ascribed thereto in Section 2.6(a).

    "Term A Loan Commitment" shall mean, with respect to each Lender, the amount
set forth under the heading "Term A Loan Commitments" opposite such Lender's
name on Schedule I or in the New Lender Joinder Agreement pursuant to which it
became a party hereto, as such amount may be reduced from time to time pursuant
to this Agreement. At the Closing Date, the aggregate amount of the Term A Loan
Commitments is $125,000,000.

23

--------------------------------------------------------------------------------

    "Term A Loan Commitment Percentage" shall mean, as to any Lender, at any
time, the percentage which such Lender's Term A Loan Commitment then constitutes
of the aggregate Term A Loan Commitments.

    "Term A Maturity Date" means December 22, 2006.

    "Term A Note" shall have the meaning ascribed thereto in Section 2.7.

    "Term B Loan" shall have the meaning ascribed thereto in Section 2.6(b).

    "Term B Loan Commitment" shall mean, with respect to each Lender, the amount
set forth under the heading "Term B Loan Commitments" opposite such Lender's
name on Schedule I or in the New Lender Joinder Agreement pursuant to which it
became a party hereto, as such amount may be reduced from time to time pursuant
to this Agreement. At the Closing Date, the aggregate amount of the Term B Loan
Commitments is $58,500,000.

    "Term B Loan Commitment Percentage" shall mean, as to any Lender, at any
time, the percentage which such Lender's Term B Loan Commitment then constitutes
of the aggregate Term B Loan Commitments.

    "Term B Maturity Date" means June 30, 2007.

    "Term B Note" shall have the meaning ascribed thereto in Section 2.7.

    "Term Loans" shall mean the collective reference to the Term A Loans and the
Term B Loans.

    "Term Notes" shall mean the collective reference to the Term A Notes and the
Term B Notes.

    "Tokai Bank" shall mean Tokai Bank of California, a California banking
corporation.

    "Tokai Guarantees" shall mean the collective reference to (a) the Continuing
Guaranty dated as of December 5, 1996 of Four Media Burbank in favor of Tokai
Bank as amended by First Amendment of Term Loan Agreement, Secured Promissory
Note and Guarantee dated as of February 23, 1998 and (b) the Continuing Guaranty
dated as of December 5, 1996 of Digital Magic Company, a Delaware corporation,
in favor of Tokai Bank as amended by First Amendment of Term Loan Agreement,
Secured Promissory Note and Guarantee dated as of February 23, 1998.

    "Tokai Loan Agreement" shall mean the Term Loan Agreement dated December 5,
1996 between the Borrower and Tokai Bank as amended by First Amendment of Term
Loan Agreement, Secured Promissory Note and Guarantee dated as of February 23,
1998 pursuant to which Tokai Bank has made loans to the Borrower in a principal
amount not to exceed $8,400,000 which Indebtedness is secured by the Tokai
Mortgages and guaranteed by the Tokai Guarantees.

    "Tokai Mortgages" shall mean the collective reference to (a) Deed of Trust,
Assignment of Rents, Security Agreement and Fixture Filing dated as of
December 5, 1996 among the Borrower, North American Title Company, as trustee,
and Tokai Bank as beneficiary relating to the Hollywood Way Property and
(b) Absolute Assignment of Leases and Rents dated as of December 5, 1996 of the
Borrower in favor of Tokai Bank relating to the Hollywood Way Property as
amended by Amendment of Deed of Trust and Absolute Assignment of Leases and
Rents dated as of February 23, 1998.

24

--------------------------------------------------------------------------------

    "Total Leverage Ratio" shall mean, as of any date of determination, the
ratio of

    (a) Funded Debt outstanding on such date minus, to the extent included in
such Funded Debt, the amount of any Liberty Debt in an aggregate principal
amount (exclusive of capitalized interest) not to exceed $310,000,000; and

    (b) EBITDA for the four fiscal quarter periods then most recently ended.

    "Tranche" shall mean the collective reference to Eurodollar Loans, the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

    "Transferee" shall have the meaning ascribed thereto in Section 9.6(f).

    "Type" shall mean as to any Loan, its nature as an Alternate Base Rate Loan
or a Eurodollar Loan.

    "UCC" shall mean the Uniform Commercial Code.

    "Venture Subsidiary" shall mean any Subsidiary which is not Wholly Owned or
Majority Owned and which conducts a business customarily engaged in by a Post
Production Company or a business substantially complementary or ancillary
thereto, including without limitation, interactive services and distribution;
provided that, the Administrative Agent, for the benefit of the Lenders, shall
have received a pledge of all the Capital Stock of such Subsidiary that is owned
by the Borrower or any Subsidiary.

    "Visual Effects Services" shall mean the services utilized to create special
visual effects for feature films and television including, without limitation,
digital creation and manipulation of images in high resolution formats for
integration into feature films as well as television applications.

    "Voting Securities" shall mean any class of Capital Stock of the Borrower or
any Subsidiary, as applicable, pursuant to which the holders thereof have the
general voting power under ordinary circumstances to vote for the election of
directors (irrespective of whether or not at the time any other class will have
or might have voting power by reason of the occurrence of any contingency).

    "VSC" means Video Services Corporation, a Delaware corporation.

    "VSC Acquisition" shall mean (i) the merger of E-Group Merger Corp., a
Delaware corporation, with and into VSC pursuant to the VSC Merger Agreement and
(ii) the contribution by Liberty Media to the Borrower of 100% of the Capital
Stock of VSC pursuant to the VSC Contribution Agreement.

    "VSC Acquisition Documents" shall mean the collective reference to (i) the
VSC Merger Agreement, (ii) the VSC Contribution Agreement and (iii) each other
instrument, document or agreement executed and/or delivered in connection
therewith, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with this Agreement.

    "VSC Contribution Agreement" shall mean the Contribution Agreement dated as
of November 28, 2000 between Liberty Media and the Borrower, as amended,
modified or supplemented from time to time in accordance with the terms of this
Agreement.

    "VSC Merger Agreement" shall mean the Agreement and Plan of Merger dated as
of July 25, 2000 among AT&T Corp., a New York corporation, E-Group Merger Corp.,
a Delaware corporation, Liberty Media and VSC.

25

--------------------------------------------------------------------------------

    "Walston" shall mean Robert T. Walston.

    "Wholly Owned" shall mean as applied to any Subsidiary, a Subsidiary all the
outstanding shares of Capital Stock (other than director's qualifying shares if
required by law) of which are at the time owned, directly or indirectly, by the
Borrower.

    1.2  Other Definitional Provisions.  (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have their respective defined meanings
when used in the Notes or any certificate or other document made or delivered
pursuant hereto.

    (b) As used herein, in the Notes and in any certificate or other document
made or delivered pursuant hereto, accounting terms relating to the Borrower and
any Subsidiary not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP.

    (c) The words "hereof", "herein" and "hereunder" and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

    (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

    1.3  Currency Generally.  (a) For all purposes of this Agreement (but not
for purposes of the preparation of any financial statements delivered pursuant
hereto), the equivalent in any Approved Offshore Currency or other currency of
an amount in Dollars, and the equivalent in Dollars of an amount in any Approved
Offshore Currency or other currency, shall be determined at the Spot Rate.

    (b) Except as expressly set forth herein to the contrary, all payments made
by the Borrower in respect of (i) principal of, interest on and any other
amounts relating to, any Loan denominated in an Approved Offshore Currency shall
be made in such Approved Offshore Currency, and (ii) all other payments shall be
paid in Dollars.

    (c) Without prejudice to and in addition to any method of conversion or
rounding prescribed by an EMU Legislation, any reference in this Agreement to a
minimum amount (or an integral multiple thereof) in a national currency of a
Subsequent Participant to be paid to or by any Agent or Lender shall
immediately, upon it becoming a Subsequent Participant, be replaced by a
reasonably comparable and convenient amount (or an integral multiple thereof) in
the euro unit as the Administrative Agent may specify.


ARTICLE II
AMOUNT AND TERMS OF COMMITMENTS


    2.1  Revolving Credit Commitments.  (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make revolving credit loans in Dollars
or any Approved Offshore Currency ("Revolving Loans") to the Borrower from time
to time during the Revolving Credit Commitment Period in an aggregate principal
amount at any one time outstanding not to exceed such Lender's Revolving Credit
Commitment; provided that, after giving effect to any Borrowing: (i) the
aggregate principal Dollar Equivalent of each Lender's Revolving Loans shall not
at any time exceed such Lender's Revolving Credit Commitment, (ii) the aggregate
principal Dollar Equivalent of the sum of (A) all outstanding Revolving Loans
and Swingline Loans, (B) the aggregate Stated Amount of the Letters of Credit
then outstanding and (C) any amounts drawn under any Letters of Credit
(including interest thereon computed in accordance with Section 2.22(g)) for
which the Issuer has not been reimbursed shall not at any time exceed the
aggregate amount of all Revolving Credit Commitments; and (iii) the aggregate
principal Dollar Equivalent of all outstanding Approved Offshore Currency

26

--------------------------------------------------------------------------------

Loans shall not at any time exceed the Approved Offshore Currency Sublimit.
During the Revolving Credit Commitment Period, the Borrower may use the
Revolving Credit Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.

    (b) The Revolving Loans may from time to time be (i) Eurodollar Loans,
(ii) Alternate Base Rate Loans or (iii) a combination thereof, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Section 2.3 and Section 2.10; provided that no Revolving Loan shall be made as a
Eurodollar Loan after the day that is one month prior to the Revolving Credit
Commitment Termination Date.

    2.2  Revolving Notes.  The Revolving Loans made by each Lender shall be
evidenced by loan accounts maintained by such Lender or, upon the request of
such Lender made through the Administrative Agent, by a promissory note of the
Borrower, substantially in the form of Exhibit A-1, with appropriate insertions
as to payee, date and principal amount (a "Revolving Credit Note"), payable to
the order of such Lender and in a principal amount equal to the lesser of
(a) the amount of the initial Revolving Credit Commitment of such Lender and
(b) the aggregate unpaid principal amount of all Revolving Loans made by such
Lender to the Borrower. Each Lender is hereby authorized to record the date,
Type, amount and Applicable Currency of each Revolving Loan made by such Lender,
each continuation thereof, each conversion of all or a portion thereof to
another Type, the date and amount of each payment or prepayment of principal
thereof and, in the case of Eurodollar Loans, the length of each Interest Period
with respect thereto, in its loan accounts or on the schedule annexed to and
constituting a part of its Revolving Credit Note, as applicable, and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded; provided, however, that the failure of a Lender to
make, or an error in making, a notation thereon with respect to any Revolving
Loan shall not limit or otherwise affect the obligations of the Borrower
hereunder or under any such Revolving Credit Note to such Lender. Each Revolving
Credit Note shall (i) be dated the Closing Date, (ii) be stated to mature on the
Revolving Credit Commitment Termination Date and (iii) provide for the payment
of interest in accordance with Section 2.12.

    2.3  Procedure for Borrowing of Revolving Loans.  The Borrower may borrow
under the Revolving Credit Commitments during the Revolving Credit Commitment
Period on any Business Day; provided that the Borrower shall give the
Administrative Agent an irrevocable notice substantially in the form of
Exhibit B (a "Notice of Borrowing") (which notice must be received by the
Administrative Agent prior to 10:00 a.m., California time, (a) three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Revolving Loans are to be Eurodollar Loans initially denominated in Dollars;
(b) on the requested Borrowing Date, in the case of Alternate Base Rate Loans;
and (c) five Business Days prior to the requested Borrowing Date, in the case of
Revolving Loans to be denominated in any Approved Offshore Currency),
specifying, in each case: (i) the amount of the Borrowing, which shall be in an
aggregate minimum amount of the Dollar Equivalent of $1,000,000 or any multiple
of $500,000 in excess thereof or, in the case of Loans to be denominated in
euros, 1,000,000 units of the euros in an Equivalent Amount of not less than
$1,000,000 and integral multiples of such 500,000 units of such Applicable
Currency in excess of the initial 1,000,000 units thereof; (ii) the requested
Borrowing Date, which shall be a Business Day; (iii) the Type of Loans
comprising the Borrowing; (iv) the duration of the Interest Period applicable to
such Revolving Loans included in such notice; and (v) in the case of a Borrowing
comprised of Approved Offshore Currency Loans, the Applicable Currency. If the
Notice of Borrowing fails to specify (x) the duration of the Interest Period for
any Borrowing comprised of Eurodollar Loans, such Interest Period shall be three
months or (y) the Applicable Currency, such currency shall be Dollars. Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof. The Equivalent Amount of any Borrowing in
an Approved Offshore Currency will be determined by the Administrative Agent for
such Borrowing on the Currency Calculation Date therefor in accordance with
Section 2.25(a). In the case of a Borrowing

27

--------------------------------------------------------------------------------

comprised of Approved Offshore Currency Loans, such notice by the Administrative
Agent shall provide the approximate amount of each Lender's Revolving Credit
Commitment Percentage of such Borrowing, and the Administrative Agent will, upon
the determination of the Equivalent Amount of such Borrowing as specified in the
Notice of Borrowing, promptly notify each Lender of the exact amount of such
Lender's pro rata share of such Borrowing. Each Lender will make the amount of
its Revolving Credit Commitment Percentage of each Borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 9.2 prior to 11:00 a.m., California
time, on the Borrowing Date requested by the Borrower in the case of a Borrowing
comprised of Revolving Loans in Dollars, and by such time as the Administrative
Agent may specify, in the case of a Borrowing comprised of Revolving Loans
denominated in any Approved Offshore Currency, in each case in the Applicable
Currency and in funds immediately available to the Administrative Agent. The
proceeds of all such Revolving Loans will then be made available to the Borrower
by the Administrative Agent at such office by crediting the account of the
Borrower on the books of Bank of America (or, in the case of Revolving Loans
denominated in any Approved Offshore Currency, on the books of Bank of America
or an affiliate of Bank of America or such other account as the Borrower may
from time to time specify) with the aggregate of the amounts made available to
the Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent. Notwithstanding anything to the contrary contained herein,
Revolving Loans, if any, made on the Closing Date must be Alternate Base Rate
Loans.

    2.4  Commitment Fees; Administrative Fee.  (a) The Borrower agrees to pay to
the Administrative Agent for the account of the Lenders a commitment fee for the
period from and including the first day of the Revolving Credit Commitment
Period to but excluding the Revolving Credit Commitment Termination Date,
computed on the aggregate actual daily amount of the Available Revolving Credit
Commitments at a rate per annum equal to the applicable Commitment Fee Rate. Any
such commitment fee shall be payable quarterly in arrears on the last Business
Day of each March, June, September and December and on the Revolving Credit
Commitment Termination Date or such earlier date as the Revolving Credit
Commitments shall reduce or terminate as provided herein.

    (b) The Borrower agrees to pay to the Agents fees in the amounts and at the
times referred to in the Fee Letter. In addition, the Borrower agrees to pay to
the Administrative Agent fees in the amounts and at the times referred to in the
Administrative Agent Fee Letter.

    (c) The Borrower agrees to pay to the Issuer, for its own account, fees in
the amounts and at the times referred to in the Fee Letter.

    2.5  Optional Termination or Reduction of Revolving Credit Commitments.  The
Borrower shall have the right, upon not less than five Business Days' notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments. Any such
reduction shall be in an amount equal to the Dollar Equivalent of $1,000,000 or
a whole multiple of the Dollar Equivalent of $100,000 in excess thereof;
provided that no such termination or reduction shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, (i) the aggregate principal amount of the Revolving
Loans then outstanding would exceed the Revolving Credit Commitments then in
effect or (ii) the Equivalent Amount on such date of the aggregate principal
amount of all Approved Offshore Currency Loans then outstanding denominated in
an Approved Offshore Currency would exceed the Approved Offshore Currency
Sublimit at such time. Any reduction of the Revolving Credit Commitments shall
be accompanied by payment in full of all accrued commitment fees on the amount
so reduced to and including the date of such reduction and, to the extent any
Revolving Loans are prepaid in connection with such reduction, shall be
accompanied by payment in full of all accrued interest thereon, to but excluding
the date of such prepayment, together with any additional amounts owing pursuant
to Section 2.19 and any outstanding fees and expenses due and owing. The

28

--------------------------------------------------------------------------------

Administrative Agent agrees to promptly notify the Lenders of any notice of
reduction or termination received by the Administrative Agent.

    2.6  Term Loans.  (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make a term loan (each, a "Term A Loan") to the
Borrower (i) on the Closing Date in an amount not to exceed the Term A Loan
Commitment of such Lender then in effect and (ii) on the effective date of a New
Lender Joinder Agreement in an amount not to exceed the Term A Loan Commitment
of the New Lender party thereto. The Term A Loans to be made on the Closing Date
shall be made ratably by the Lenders in proportion to their respective Term A
Loan Commitments. Each Term A Loan shall be denominated in Dollars.

    (b) Subject to the terms and conditions hereof, each Lender severally agrees
to make a term loan (each, a "Term B Loan") to the Borrower (i) on the Closing
Date in an amount not to exceed the Term B Loan Commitment of such Lender then
in effect and (ii) on the effective date of a New Lender Joinder Agreement in an
amount not to exceed the Term B Loan Commitment of the New Lender party thereto.
The Term B Loans to be made on the Closing Date shall be made ratably by the
Lenders in proportion to their respective Term B Loan Commitments. Each Term B
Loan shall be denominated in Dollars.

    (c) The Term Loans may from time to time be (i) Eurodollar Loans,
(ii) Alternate Base Rate Loans or (iii) a combination thereof, as determined by
the Borrower and set forth in a notice to the Administrative Agent in accordance
with Section 2.8 and Section 2.10; provided that Term Loans made on the Closing
Date must be Alternate Base Rate Loans.

    2.7  Term Notes; Repayment of Term Loans.  

    (a)  Term A Loans.  The Term A Loan made by each Lender shall be evidenced
by loan accounts maintained by such Lender or, upon the request of such Lender
made through the Administrative Agent, a promissory note of the Borrower,
substantially in the form of Exhibit A-2A (a "Term A Note") in each case, with
appropriate insertions therein as to payee, date and principal amount, payable
to the order of such Lender and in a principal amount equal to the aggregate
unpaid principal amount of the Term A Loan made by such Lender. Each Lender is
hereby authorized to record the date, Type and amount of each Term A Loan made
by such Lender, each continuation thereof, each conversion of all or a portion
thereof to another Type, the date and amount of each payment or prepayment of
principal thereof and, in the case of Eurodollar Loans, the length of each
Interest Period with respect thereto, in its loan accounts or on the schedule
annexed to and constituting a part of its Term A Note, as applicable, and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded absent manifest error. Each Term A Note shall be dated
the Closing Date (or, with respect to any New Lender making a Term A Loan, the
effective date of the applicable New Lender Joinder Agreement) and shall provide
for the repayment of principal as provided in this Section 2.7 and the payment
of interest in accordance with Section 2.12. The Borrower shall repay each Term
A Loan in installments on the dates set forth below, each of which installments
shall be in an

29

--------------------------------------------------------------------------------

amount equal to the product of (i) the percentage set forth below opposite each
such date and (ii) the original principal amount of such Term A Loan:

Date


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  September 30, 2002   2.5 % December 31, 2002   2.5 % June 30, 2003   5 %
December 31, 2003   5 % June 30, 2004   8.75 % December 31, 2004   8.75 % June
30, 2005   12.5 % December 31, 2005   12.5 % June 30, 2006   21.25 % Term A
Maturity Date   21.25 %

    (b)  Term B Loans.  The Term B Loan made by each Lender shall be evidenced
by loan accounts maintained by such Lender or, upon the request of such Lender
made through the Administrative Agent, a promissory note of the Borrower,
substantially in the form of Exhibit A-2B (a "Term B Note") in each case, with
appropriate insertions therein as to payee, date and principal amount, payable
to the order of such Lender and in a principal amount equal to the aggregate
unpaid principal amount of the Term B Loan made by such Lender. Each Lender is
hereby authorized to record the date, Type and amount of each Term B Loan made
by such Lender, each continuation thereof, each conversion of all or a portion
thereof to another Type, the date and amount of each payment or prepayment of
principal thereof and, in the case of Eurodollar Loans, the length of each
Interest Period with respect thereto, in its loan accounts or on the schedule
annexed to and constituting a part of its Term B Note, as applicable, and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded absent manifest error. Each Term B Note shall be dated
the Closing Date (or, with respect to any New Lender making a Term B Loan, the
effective date of the applicable New Lender Joinder Agreement) and shall provide
for the repayment of principal as provided in this Section 2.7 and the payment
of interest in accordance with Section  2.12. The Borrower shall repay each Term
B Loan in installments on the dates set forth below, each of which installments
shall be in an amount equal to the product of (i) the percentage set forth below
opposite each such date and (ii) the original principal amount of such Term B
Loan:

Date


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  June 30, 2001   0.5 % December 31, 2001   0.5 % June 30, 2002   0.5 % December
31, 2002   0.5 % June 30, 2003   0.5 % December 31, 2003   0.5 % June 30, 2004  
0.5 % December 31, 2004   0.5 % June 30, 2005   0.5 % December 31, 2005   0.5 %
June 30, 2006   0.5 % December 30, 2006   0.5 % Term B Maturity Date   94 %

    2.8  Procedures for Term Loan Borrowing.  The Borrower may borrow under the
Term A Loan Commitments and the Term B Loan Commitments on the Closing Date;
provided, that the Borrower shall give the Administrative Agent a Notice of
Borrowing (which notice must be received by the

30

--------------------------------------------------------------------------------

Administrative Agent prior to 10:00 a.m., California time, (a) three Business
Days prior to the Borrowing Date, if all or any portion of the requested Term
Loans are to be Eurodollar Loans initially, and otherwise (b) on the Borrowing
Date) requesting that the Lenders make Term A Loans and Term B Loans to the
Borrower. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender thereof. Not later than 11:00 a.m., California time, on the
Closing Date, each Lender shall make available to the Administrative Agent, at
the Administrative Agent's office specified in Section 9.2, the amount of such
Lender's pro rata share of the required Term A Loans and Term B Loans, as
applicable, in immediately available funds. The Administrative Agent shall make
available on the Closing Date, in the manner specified by the Borrower in such
Notice of Borrowing, the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

    2.9  Optional and Mandatory Prepayments.  (a) Subject to Section 2.19, the
Borrower may, at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty, upon at least five Business Days' irrevocable
written notice to the Administrative Agent, specifying the date, amount and
Applicable Currency of prepayment and (i) whether the prepayment is of Term
Loans or Revolving Loans and (ii) whether the prepayment is of Eurodollar Loans,
Alternate Base Rate Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with any amounts payable pursuant to
Section 2.19, accrued interest to such date on the amount prepaid and any
outstanding fees and expenses then due and owing. Partial prepayments of the
Revolving Loans shall be applied to the Revolving Loans but shall not reduce the
Revolving Credit Commitments unless the Borrower so specifies in its written
notice to the Administrative Agent in which case the Revolving Credit
Commitments shall be reduced in the manner set forth in Section 2.5. Partial
prepayments of the Term Loans shall be applied pro rata to all scheduled
installments of principal of the Term A Loans and the Term B Loans. Amounts
prepaid on account of the Term Loans or to reduce the Revolving Credit
Commitments may not be reborrowed. Partial prepayments shall be in an aggregate
principal amount of the Dollar Equivalent of $1,000,000 or a whole multiple of
the Dollar Equivalent of $100,000 in excess thereof.

    (b) If the aggregate amount of Net Disposition Proceeds received since the
Closing Date exceeds $7,500,000, the Borrower shall, within ten days after
receipt thereof, (x) pay to the Administrative Agent 100% of such Net
Disposition Proceeds to the extent of such excess and (y) deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculation of such Net Disposition Proceeds; provided that the Borrower, by
written notice to the Administrative Agent delivered within such ten days, may
elect to defer applying up to the Dollar Equivalent of an additional $50,000,000
of such Net Disposition Proceeds if and only if (i) concurrent with such notice,
such deferred proceeds are applied to repay the Revolving Loans (with a
concomitant temporary reduction in the Revolving Credit Commitments), and
(ii) within 270 days after receipt by the Administrative Agent of such deferred
proceeds, the Borrower shall obtain Revolving Loans for purposes of acquiring
assets which are, in the ordinary course, used and useful in the operation of
the business of the Borrower and its Subsidiaries permitted under Section 6.13
("Replacement Assets") (it being understood that (A) upon expiration of such
270-day period, any portion of such deferred proceeds that has not been utilized
as a Revolving Loan to acquire such Replacement Assets shall be applied to the
payment of the Obligations in accordance with the next succeeding sentence and
the Lenders shall be deemed to have made Revolving Loans the proceeds of which
shall be used to effect such application, (B) upon each disbursement of such
deferred proceeds as a Revolving Loan for purposes of acquiring Replacement
Assets or to pay the Obligations, the Revolving Credit Commitments shall (except
as provided in the next sentence) be restored by the amount of such disbursement
or application and (C) if any Default shall occur during such 270-day period,
the Administrative Agent may, in its discretion, and shall, if directed by the
Required Lenders, apply such deferred proceeds as a mandatory

31

--------------------------------------------------------------------------------

prepayment in accordance with the next sentence and the Borrower shall be deemed
to have requested Revolving Loans in an amount equal to such deferred proceeds
(as such amount may have been reduced hereunder) and, in the case of any
mandatory prepayment, such Revolving Loans shall be made regardless of the
failure of the Borrower to satisfy the conditions set forth in Section 4.2). Any
Net Disposition Proceeds shall be applied first, pro rata to all scheduled
payments of principal of the Term Loans, second, if the Term Loans have been
repaid in full, to the Swingline Loans (with a concomitant reduction in the
Revolving Credit Commitments), third, if the Swingline Loans have been repaid in
full, to the Revolving Loans (with a concomitant reduction in the Revolving
Credit Commitments), fourth, if the Revolving Loans have been paid in full, to
the payment of any other Obligations then due and payable, and fifth, to the
extent of any remaining proceeds, to the Administrative Agent to be held as cash
collateral for any other Obligations (including, without limitation, Obligations
with respect to outstanding Letters of Credit).

    (c) If the aggregate amount of Net Insurance Proceeds received since the
Closing Date exceeds $7,500,000, the Borrower shall, within ten days after
receipt thereof, (x) pay to the Administrative Agent 100% of such Net Insurance
Proceeds to the extent of such excess, for application in the manner set forth
in the next sentence and (y) deliver to the Administrative Agent a certificate
setting forth in reasonable detail the calculation of such Net Insurance
Proceeds; provided that the Borrower, by written notice to the Administrative
Agent delivered within such ten day period, may elect to defer applying Net
Insurance Proceeds aggregating up to an additional $50,000,000 in such manner if
and only if (i) concurrent with such notice such deferred proceeds are applied
to repay the Revolving Loans (with a concomitant temporary reduction in the
Revolving Credit Commitments), and (ii) within 270 days after receipt by the
Administrative Agent of such deferred proceeds, the Borrower shall obtain
Revolving Loans for purposes of acquiring Replacement Assets (it being
understood that (A) upon expiration of such 270-day period, any portion of such
deferred proceeds that has not been utilized by the Borrower as a Revolving Loan
to acquire such Replacement Assets shall be applied to the payment of the
Obligations in accordance with the next succeeding sentence and the Lenders
shall be deemed to have made Revolving Loans the proceeds of which shall be used
to effect such application, (B) upon each disbursement of such deferred proceeds
as a Revolving Loan for purposes of acquiring Replacement Assets or paying such
Obligations, the Revolving Credit Commitments shall (except as provided in the
next sentence) be restored by the amount of such disbursement or application and
(C) if any Default shall occur during such 270-day period, the Administrative
Agent may, in its discretion, and shall, if directed by the Required Lenders,
apply such deferred proceeds as a mandatory prepayment in accordance with the
next sentence and the Borrower shall be deemed to have requested Revolving Loans
in an amount equal to such deferred proceeds (as such amount may have been
reduced hereunder) and, in the case of any mandatory prepayment, such Revolving
Loans shall be made regardless of the failure of the Borrower to satisfy the
conditions set forth in Section 4.2). Any Net Insurance Proceeds shall be
applied first, pro rata to all scheduled payments of principal of the Term Loan,
second, if the Term Loans have been repaid in full, to the Swingline Loans (with
a concomitant reduction in the Revolving Credit Commitments), third, if the
Swingline Loans have been repaid in full, to the Revolving Loans (with a
concomitant reduction in the Revolving Credit Commitments), fourth, if the
Revolving Loans have been paid in full, to the payment of any other Obligations
then due and payable, and fifth, to the extent of any remaining proceeds, to the
Administrative Agent to be held as cash collateral for any other Obligations
(including, without limitation, Obligations with respect to outstanding Letters
of Credit).

    (d) If, (A) (i) the sum of (x) the aggregate principal Dollar Equivalent of
all outstanding Revolving Loans and Swingline Loans, (y) the aggregate Stated
Amount of the Letters of Credit then outstanding and (z) any amounts drawn under
any Letters of Credit (including interest thereon computed in accordance with
Section 2.22(g)) for which the Issuer has not been reimbursed exceeds (ii) the
then aggregate amount of the Revolving Credit Commitments, or (B) the Loans
denominated in Approved Offshore Currencies at such time exceed the Approved
Offshore Currency Sublimit at

32

--------------------------------------------------------------------------------

such time, then, in either case, the Borrower shall prepay an aggregate
principal amount of the Revolving Loans and, in the case of clause (A) above
only, deliver cash collateral for the Stated Amount of the Letters of Credit
outstanding and any amount drawn under the Letter of Credit for which the Issuer
has not been reimbursed, in an aggregate Equivalent Amount equal to such excess
described in clause (A) or (B) above, as the case may be, so as to eliminate
such excess.

    (e) If at any time the aggregate outstanding principal amount of the
Swingline Loans exceeds the Swingline Loan Limit, the Borrower shall prepay
Swingline Loans in an aggregate principal amount equal to such excess.

    (f)  Each prepayment of the Loans pursuant to this Section 2.9 shall be
accompanied by payment in full of all accrued interest thereon, to but excluding
the date of such prepayment, together with any additional amounts owing pursuant
to Section 2.19 and any outstanding fees and expenses then due and owing.

    2.10  Conversion and Continuation Options.  (a) The Borrower may, upon
irrevocable written notice to the Administrative Agent in accordance with this
Section 2.10, (i) elect, as of any Business Day, in the case of Alternate Base
Rate Loans, or as of the last day of the applicable Interest Period, in the case
of any other Type of Loans, to convert any such Loans (or any part thereof in an
amount not less than the Dollar Equivalent of $1,000,000, or that is an integral
multiple of the Dollar Equivalent of $500,000 in excess thereof) into Loans of
any other Type; or (ii) elect, as of the last day of the applicable Interest
Period, to continue any Loans having Interest Periods expiring on such day (or
any part thereof in an amount not less than the Dollar Equivalent of $1,000,000,
or that is in an integral multiple of the Dollar Equivalent of $500,000 in
excess thereof or, in the case of Loans denominated in the euro, 1,000,000 units
of the euro in an Equivalent Amount of not less than $1,000,000 and multiples of
500,000 units of the euro in excess of the initial 1,000,000 units of the euro).

    (b) The Borrower shall deliver a written notice, substantially in the form
of Exhibit C (a "Notice of Conversion/Continuation") to be received by the
Administrative Agent not later than 10:00 a.m. (California time) at least
(i) three Business Days in advance of the Conversion/Continuation Date, if the
Loans are to be converted into or continued as Eurodollar Loans; (ii) on the
Conversion/Continuation Date, if the Loans are to be converted into Alternate
Base Rate Loans; and (iii) five business Days in advance of the Conversion/
Continuation Date, if the Loans are to be continued as Loans denominated by an
Approved Offshore Currency.

    (c) If upon the expiration of any Interest Period applicable to Eurodollar
Loans made to the Borrower, the Borrower has failed to select timely a new
Interest Period to be applicable to such Loans, the Borrower shall be deemed to
have elected to continue such Eurodollar Loans for an Interest Period of three
months; provided that if upon the expiration of any Interest Period applicable
to Eurodollar Loans made to the Borrower, any Default exists, the Borrower shall
be deemed to have elected to convert such Eurodollar Loans into Alternate Base
Rate Loans effective as of the expiration date of such Interest Period. If the
Borrower has failed to select a new Interest Period to be applicable to Loans
denominated in Approved Offshore Currencies made to Borrower prior to the fifth
Business Day in advance of the expiration date of the current Interest Period
applicable thereto as provided in this Section 2.10, the Borrower shall be
deemed to have elected to continue such Loans on the last day of the current
Interest Period for a period of one month.

33

--------------------------------------------------------------------------------



    Upon receipt of any such notice, the Administrative Agent shall promptly
notify each Lender thereof. All or any part of the outstanding Eurodollar Loans
and Alternate Base Rate Loans may be converted or continued as provided herein;
provided that (i) no Loan may be converted into, or continued as, a Eurodollar
Loan when any Default has occurred and is continuing and (ii) no Loan may be
converted into, or continued as, a Eurodollar Loan after the date that is one
month prior to the Revolving Credit Commitment Termination Date (in the case of
Revolving Loans), the Term A Maturity Date (in the case of Term A Loans) and the
Term B Maturity Date (in the case of Term B Loans).

    2.11  Maximum Number of Tranches.  There shall never be more than twelve
Tranches at any one time outstanding.

    2.12  Interest Rates and Payment Dates.  (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for the first day of such
Interest Period (subject to daily adjustments, if any, required by changes in
the Eurocurrency Reserve Percentage) plus the Applicable Margin.

    (b) Each Alternate Base Rate Loan shall bear interest at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.

    (c) If an Event of Default has occurred and is continuing, the Loans shall
bear interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section
(assuming that, for purposes of calculating such rate, the Total Leverage Ratio
shall be deemed to be in excess of 4.00 to 1.00) plus 2% from the date of
occurrence of such Event of Default until the date such Event of Default is
cured or waived (after as well as before judgment). In addition, should any
interest on such Loans or any commitment fee or other amount (other than
principal) payable hereunder not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
(to the extent permitted by law in the case of interest on interest) at a rate
per annum which is the rate described in Section 2.12(b) plus 2%, in each case,
from the date of such non-payment until such amount is paid in full (after as
well as before judgment).

    (d) Interest shall be payable in arrears on each Interest Payment Date;
provided that (i) interest accruing pursuant to Section 2.12(c) shall be payable
from time to time on demand and (ii) to the extent that the Swingline Lender
shall fail to make a prior demand for payment, interest on the Swingline Loans
shall be paid on the date on which such Swingline Loan is, or is required to be,
repaid.

    2.13  Computation of Interest and Fees; Other Payments.  (a) Alternate Base
Rate interest shall be calculated on the basis of a 365/366-day year and all
fees and Eurodollar Rate interest shall be calculated on the basis of a 360-day
year for the actual days elapsed. Interest on Loans denominated in any
Applicable Currency shall be paid in the currency of such Loan. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurodollar Rate. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change in interest rate.

    (b) All payments to be made by the Borrower shall be made without setoff,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower shall be made to the Administrative Agent for the
account of the Lenders at the Administrative Agent's Lending Office specified in
Section 9.2, and, with respect to principal of, interest on, and any other
amounts relating to, any Loan denominated in any Approved Offshore Currency,
shall be made in the Approved Offshore Currency in which such Loan is
denominated or payable, and, with respect to all other amounts payable
hereunder, shall be made in Dollars. Such payments shall be made in like funds
received, and (i) in the case of Approved Offshore Currency payments, no later
than such time on the

34

--------------------------------------------------------------------------------

dates specified herein as may be determined by the Administrative Agent to be
necessary for such payment to be credited on such date in accordance with normal
banking procedures in the place of payment, and (ii) in the case of any Dollar
payments, no later than 10:00 a.m. (California time) on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its pro
rata share (or other applicable share as expressly provided herein) of such
principal, interest, fees or other amounts, in like funds as received. Any
payment which is received by the Administrative Agent later than 10:00 a.m.
(California time), or later than the time specified by the Administrative Agent
as provided in clause (i) above (in the case of Approved Offshore Currency
payments), shall be deemed to have been received on the following Business Day
and any applicable interest or fee shall continue to accrue until the following
Business Day.

    (c) The Administrative Agent shall not be liable to any party to this
Agreement in any way whatsoever for any delay, or the consequences of any delay,
in the crediting to any account of any amount denominated in the euro, except
for any gross negligence or willful misconduct on the part of the Administrative
Agent.

    2.14  Inability to Determine Interest Rate.  If the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan, or that the Eurodollar Rate applicable for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Loans,
as the case may be, hereunder shall be suspended until the Administrative Agent,
upon the instruction of the Required Lenders, revokes such notice in writing.
Upon receipt of such notice, the Borrower may revoke any Notice of Borrowing or
Notice of Conversion/Continuation then submitted by it. If the Borrower does not
revoke such Notice, the Lenders shall make, convert or continue the Loans, as
proposed by the Borrower, in the amount specified in the applicable notice
submitted by the Borrower, but such Loans shall be made, converted or continued
as Alternate Base Rate Loans instead of Eurodollar Loans, as the case may be. In
the case of Eurodollar Loans denominated in an Approved Offshore Currency, the
Borrowing or continuation shall be in an aggregate amount equal to the
Equivalent Amount of the originally requested Borrowing or continuation in such
Approved Offshore Currency, and to that end any such outstanding Eurodollar
Loans which are the subject of any continuation shall be redenominated and
converted into Alternate Base Rate Loans in Dollars with effect from the last
day of the Interest Period with respect to any such Loans.

    2.15  Pro Rata Treatment and Payments; Funding Reliance.  (a) Each borrowing
by the Borrower from the Lenders hereunder (other than a borrowing of a
Swingline Loan), each payment by the Borrower on account of any commitment fee
hereunder and any reduction of the Commitments of the Lenders shall be made pro
rata according to the respective Revolving Credit Commitments, Term A Loan
Commitments or Term B Loan Commitments, as applicable, of the Lenders. Each
payment (including each prepayment) by the Borrower on account of principal of
and interest on the Loans (other than the Swingline Loans) or any Letter of
Credit shall (except as may be required as a result of Section 2.16) be made pro
rata according to the respective Revolving Credit Commitment Percentages, Term A
Loan Commitment Percentages or Term B Loan Commitment Percentages, as
applicable. Each prepayment of the Term Loans shall be made pro rata among the
Term A and the Term B Loans according to their respective outstanding principal
amounts. Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Swingline Loans shall be paid to the Swingline
Lender. All payments (including prepayments) to be made by the Borrower
hereunder and under the Notes, whether on account of principal, interest, fees
or otherwise, or on account of any Letter of Credit, shall be made without
setoff or counterclaim and shall be made prior to 10:00 a.m., California time,
on the due date thereof to the Administrative Agent, for the account of the
Lenders,

35

--------------------------------------------------------------------------------

at the Administrative Agent's office specified in Section 9.2, in the Applicable
Currency pursuant to Section 1.3(b) and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal and interest thereon, shall be payable at
the then applicable rate during such extension. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day (and, with respect
to payments of principal and interest thereon, shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

    (b) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make available to the
Administrative Agent the amount that would constitute its applicable Revolving
Credit Commitment Percentage, Term A Loan Commitment Percentage or Term B Loan
Commitment Percentage, as applicable, of such borrowing, the Administrative
Agent may assume that such Lender is making such amount available to the
Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon at a rate equal to the daily
average Federal Funds Rate or, in the case of a payment in an Approved Offshore
Currency, the Overnight Rate for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error. If such
Lender's applicable Revolving Credit Commitment Percentage, Term A Loan
Commitment Percentage or Term B Loan Commitment Percentage of such borrowing is
not made available to the Administrative Agent by such Lender within three
Business Days of such Borrowing Date, the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to such Loans hereunder, on demand, from the Borrower.

    (c) Unless the Administrative Agent receives notice from the Borrower prior
to the date on which any payment is due to the Lenders that the Borrower will
not make such payment in full as and when required, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date in immediately available funds and the Administrative Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent the Borrower has not made such payment in full to
the Administrative Agent, each Lender shall repay the Administrative Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Federal Funds Rate or, in the case of a payment in an Approved Offshore
Currency, the Overnight Rate, for each day from the date such amount is
distributed to such Lender until the date repaid.

    2.16  Illegality.  (a) Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case after the date hereof, shall make it unlawful
for any Lender to make or maintain Eurodollar Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make Eurodollar Loans,
continue Eurodollar Loans as such and convert Alternate Base Rate Loans to
Eurodollar Loans shall forthwith be canceled and (b) such Lender's Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Alternate Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such

36

--------------------------------------------------------------------------------

conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.19.

    2.17  Requirements of Law.  (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Note or any Eurodollar Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 2.18, net income taxes and franchise taxes
(imposed in lieu of net income taxes) excluded from coverage by Section 2.18 and
changes in the rate of tax on the overall net income of such Lender);

    (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender,
including Eurodollar Reserves; or

    (iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower, shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Borrower, through the Administrative
Agent, of the event by reason of which it has become so entitled. A certificate
as to any additional amounts payable pursuant to this Section submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Obligations hereunder.

    (b) If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof has or shall have the effect of reducing the rate of return on
such Lender's or such corporation's capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation would have
achieved but for such change or compliance (taking into consideration such
Lender's or such corporation's policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.
This covenant shall survive the termination of this Agreement and the payment of
the Obligations hereunder.

    2.18  Taxes.  (a) So long as the applicable Lender complies with the
requirements of paragraph (b) of this Section, all payments made by the Borrower
under this Agreement and the Notes shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental

37

--------------------------------------------------------------------------------

Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Administrative Agent or any Lender as a result
of a present or former connection between the Administrative Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or the Notes). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
("Non-Excluded Taxes") are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder or under the Notes, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and the
Notes. Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly
as possible thereafter, the Borrower shall send to the Administrative Agent for
its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to
the appropriate taxing authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The covenants in this Section shall
survive the termination of this Agreement and the payment of the Notes and
payment of the Obligations hereunder.

    (b) Each Lender shall:

     (i) deliver to the Borrower and the Administrative Agent (A) in the case of
a Lender that is not organized under the laws of the United States or any State
thereof, either (x) two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, or successor applicable form, as the case may be,
if such Lender is entitled to claim exemption from withholding of U.S. Federal
income tax on the basis that such Lender is eligible for the benefits of an
income tax treaty or that such Lender's income received hereunder is effectively
connected with its conduct of a U.S. trade or business or, (y) if such Lender is
not a "bank" within the meaning of Section 881(c)(3)(A) of the Code and intends
to claim exemption from U.S. Federal withholding tax under Section 871(h) or
Section 881(c) of the Code with respect to payments of "portfolio interest," a
Form W-8BEN, or any subsequent versions thereof or successors thereto together
with a certificate executed by such Lender representing that (1) such Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10 percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code), claiming complete
exemption from U.S. Federal withholding tax on payments of interest by the
Borrower under this Agreement and the other Loan Documents and (2) that the
Lender has received in replacement of any Note held by or assigned to it, a QFL
Note in accordance with this Section 2.18, and (B) in the case of any other
Lender, an Internal Revenue Service Form W-8 or W-9, as applicable, or successor
applicable form, as the case may be;

    (ii) deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

    (iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

38

--------------------------------------------------------------------------------

unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Borrower and the
Administrative Agent. Such Lender shall certify (i) in the case of a Form W-8BEN
or W-8ECI, that it is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes and (ii) in
the case of a Form W-8 or W-9, that it is entitled to an exemption from United
States backup withholding tax. Each Person that shall become a Lender or a
Participant pursuant to Section 9.6 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section; provided that, in the case of a Participant, such Participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased.

    (c) Any Lender that is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Code and satisfies the requirements of
Section 2.18(b)(i)(A)(y) (a "Qualified Foreign Lender") shall upon receipt of
the written request of the Administrative Agent or the Borrower and may, upon
its own written request to the Administrative Agent, exchange any Note held by
or assigned to it for a qualified foreign lender Note (a "QFL Note"). A QFL Note
shall be in the form of the Note, but shall contain the following legend, "This
Note is a QFL Note, and as such, ownership of the obligation represented by such
QFL Note may be transferred only in accordance with Section 2.18 of the Credit
Agreement." Any QFL Note issued in replacement of any existing Note pursuant to
this Section shall be (i) dated the Closing Date, (ii) issued in the name of the
entity in whose name such existing Note was issued and (iii) issued in the same
principal amount as such existing Note. Any Note replaced pursuant to this
Section is sometimes referred to herein as a "Replaced Note."

    (d) The Borrower agrees that, upon the request of or delivery of a request
to a Qualified Foreign Lender pursuant to paragraph (c) of this Section, it
shall execute and deliver a QFL Note to the Administrative Agent in replacement
of the Replaced Note surrendered in connection with such request conforming to
the requirements of this paragraph. Each Qualified Foreign Lender shall
surrender its Note in connection with any replacement pursuant to this
Section 2.18. Upon receipt by the Administrative Agent, in connection with any
replacement, of a QFL Note and the existing Note to be replaced by such QFL Note
in accordance with this paragraph, the Administrative Agent shall forward the
QFL Note to the Lender which has surrendered its Note for replacement by such
QFL Note and shall forward the surrendered Note to the Company marked
"canceled." Once issued, QFL Notes (i) shall be deemed to be and shall be
"Notes" for all purposes under the Loan Documents, (ii) may not be exchanged for
Notes which are not QFL Notes, notwithstanding anything to the contrary in the
Loan Documents and (iii) shall at all times thereafter be QFL Notes, including,
without limitation, following any transfer or assignment thereof.

    (e) Notwithstanding anything to the contrary in the Loan Documents, the QFL
Notes are registered obligations as to both principal and interest with the
Borrower and transfer of the obligations underlying such QFL Note may be
effected only by surrender of the QFL Note to the Borrower and either reissuance
by the Borrower of such QFL Note to the transferee or issuance by the Borrower
of a new QFL Note to the transferee. A QFL Note shall only evidence the Lender's
or an assignee's right, title and interest in and to the related obligation, and
in no event is a QFL Note to be considered a bearer instrument or obligation.
This Section 2.18 shall be construed so that the obligations underlying the QFL
Notes are at all times maintained in "registered form" within the meaning of
Sections 871(h)(2) and 881(c)(3) of the Code.

    2.19  Indemnity.  The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of (a) default by the Borrower in payment when due of the
principal amount of or interest on any

39

--------------------------------------------------------------------------------

Eurodollar Loan, (b) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same, (c) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof or (d) the making of a
prepayment or conversion of Eurodollar Loans on a day which is not the last day
of an Interest Period with respect thereto including, without limitation, in
each case, any such loss or expense arising from the redeployment of funds
obtained by it or from fees payable to terminate the deposits from which such
funds were obtained. This covenant shall survive the termination of this
Agreement and the payment of the Obligations hereunder.

    2.20  Discretion of Lender as to Manner of Funding.  Notwithstanding any
other provisions of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood that for the purposes of this Agreement all determinations
hereunder shall be made assuming each Lender had actually funded and maintained
each Eurodollar Loan through the purchase of deposits of Dollars in the
eurocurrency interbank market having a maturity corresponding to each Loan's
Interest Period and bearing an interest rate equal to the Eurodollar Rate for
such Interest Period.

    2.21  Replacement Lender.  If any Lender (an "Affected Lender"), seeks
payment or indemnification from the Borrower pursuant to Section 2.17 or
Section 2.18(a) (without prejudice to any amounts then due to such Lender under
such Sections) that are not applicable to all Lenders then the Borrower may
designate another Lender or another bank or financial institution reasonably
acceptable to the Administrative Agent (a "Replacement Lender") to assume, in
accordance with Section 9.6, all (but not less than all) the Commitments, Loans
and other rights and obligations of such Affected Lender hereunder, in each
case, on a date mutually acceptable to the Replacement Lender, the Affected
Lender, the Borrower and the Administrative Agent, without recourse upon,
warranty by, or expense to, such Affected Lender or the Administrative Agent,
for a purchase price equal to the outstanding principal amount of the Loans of
such Affected Lender plus all interest accrued thereon and all other amounts
owing to such Affected Lender hereunder, and, upon such assumption and purchase
by the Replacement Lender, such Replacement Lender shall be deemed a "Lender"
for purposes of this Agreement and the other Loan Documents and such Affected
Lender shall cease to be a "Lender" for such purposes and shall no longer have
any obligations hereunder.

    2.22  Letters of Credit.  (a) Subject to the terms and conditions hereof,
and in reliance on the agreements set forth in clauses (f) and (h) hereof, from
time to time, on any Business Day, the Issuer agrees to issue Letters of Credit
for the account of the Borrower in such form as may be approved from time to
time by the Issuer; provided that (i) the sum of the aggregate face amount of
all Letters of Credit outstanding and the aggregate amount drawn under all
Letters of Credit for which the Issuer has not been reimbursed at any time shall
not exceed $25,000,000 and (ii) the sum of the aggregate Dollar Equivalent of
the outstanding principal amount of the Revolving Loans and Swingline Loans, the
aggregate Stated Amount of all Letters of Credit outstanding and the aggregate
amount drawn under all Letters of Credit for which the Issuer has not been
reimbursed shall not, at any time, exceed the Revolving Credit Commitments (as
reduced from time to time pursuant to Section 2.5 and Section 2.9).

    (b) Each Letter of Credit (i) shall be opened pursuant to a written request
from the Borrower on the Issuer's then current form of application for letter of
credit which application shall be completed to the satisfaction of the Issuer
and shall be delivered to the Issuer (with a copy to the Administrative Agent)
together with such other certificates, documents and other instruments and
information as the Issuer may reasonably request, (ii) shall be denominated in
Dollars and (iii) shall expire on the Expiry Date. Unless otherwise expressly
agreed by the Issuer and the Borrower when a Letter of Credit is issued, (i) the
rules of the "International Standby Practices 1998" published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and

40

--------------------------------------------------------------------------------

Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the "ICC") at the time of issuance (including
the ICC decision published by the Commission on Banking Technique and Practice
on April 6, 1998 regarding the European single currency (euro)) shall apply to
each commercial Letter of Credit. The Issuer shall not at any time be obligated
to issue any Letter of Credit if such issuance would conflict with, or cause the
Issuer or any Lender to exceed any limits imposed by an applicable Requirement
of Law.

    (c) The Borrower may request that a Letter of Credit be amended by
delivering a notice to that effect to the Issuer. Each such request shall
specify in form and detail satisfactory to the Issuer (i) the Letter of Credit
to be amended; (ii) the proposed date of amendment thereof (which shall be a
Business Day); (iii) the nature of the proposed amendment; and (iv) such other
matters as the Issuer may require. The Issuer shall be under no obligation to
amend any Letter of Credit if (x) the Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (y) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

    (d) Promptly after receipt of any application for the issuance or amendment
of a Letter of Credit, the Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such application from the Borrower and, if not, the Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the Issuer's
usual and customary business practices.

    (e) If the Borrower so requests in any applicable application for Letter of
Credit, the Issuer may, in it sole and absolute discretion, agree to issue a
Letter of Credit that has automatic renewal provisions (each, an "Evergreen
Letter of Credit"); provided that any such Evergreen Letter of Credit must
permit the Issuer to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the "Nonrenewal
Notice Date") in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuer, the
Borrower shall not be required to make a specific request to the Issuer for any
such renewal. Once an Evergreen Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Issuer to permit
the renewal of such Letter of Credit at any time to a date not later than the
Revolving Credit Commitment Termination Date; provided, however, that the Issuer
shall not permit any such renewal if (i) the Issuer would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof, or (ii) it has received notice (which may be by telephone or in writing)
on or before the Business Day immediately preceding the Nonrenewal Notice Date
(A) from the Administrative Agent that the Required Lenders have elected not to
permit such renewal or (B) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.2
is not then satisfied. Notwithstanding anything to the contrary contained
herein, unless otherwise agreed in writing by the Issuer, the Issuer shall have
no obligation to permit the renewal of any Evergreen Letter of Credit at any
time.

    (f)  The Issuer agrees to allot and does allot, to itself and each Lender
and, to induce the Issuer to issue each Letter of Credit, each Lender severally
and irrevocably agrees to take and does hereby take for its own account and risk
an undivided participating interest in a percentage equal to such Lender's
Revolving Credit Commitment Percentage of the Obligations in respect of the
Letters of Credit.

41

--------------------------------------------------------------------------------

    (g) The Borrower agrees (i) to reimburse the Issuer forthwith upon its
demand for any payment made by the Issuer under a Letter of Credit and (ii) to
pay interest on any unreimbursed portion of any such payment from the date of
such payment until reimbursement in full thereof at a rate per annum equal to
(A) prior to the date which is one Business Day after the day on which
reimbursement from the Borrower for such payment is due, the rate which would
then be payable on any outstanding Alternate Base Rate Loans which are not
overdue and (B) thereafter, the rate which would then be payable on any
outstanding Alternate Base Rate Loans which are overdue. In addition to the
foregoing, the Borrower shall reimburse the Issuer for any taxes, fees, charges
or other costs or expenses incurred by the Issuer in connection with such
payment. All payments hereunder shall be made to the Issuer at its address for
notices specified herein in the Applicable Currency in immediately available
funds.

    (h) In the event that the Issuer makes a payment under a Letter of Credit
and is not reimbursed in full therefor forthwith, upon demand of the Issuer
referred to in Section 2.22(g), the Issuer shall promptly notify the
Administrative Agent, which in turn shall make demand for any such amount for
which the Issuer has not received reimbursement upon each Lender. Each Lender
unconditionally and irrevocably agrees that forthwith upon its receipt of any
such demand for reimbursement, such Lender shall transfer to the Issuer, in
immediately available funds, an amount equal to such Lender's pro rata share of
the unreimbursed portion of such payment; provided that, if such demand is made
prior to 12:00 noon, New York City time, on a Business Day, such Lender shall
make such payment to the Issuer prior to the end of such Business Day and
otherwise such Lender shall make such payment on the next succeeding Business
Day. Whenever, at any time after the Issuer has made a payment under a Letter of
Credit and has received from any Lender such Lender's pro rata share of the
unreimbursed portion of such payment, the Issuer receives any reimbursement on
account of such unreimbursed portion or any payment of interest on account
thereof, the Issuer shall distribute to such Lender its pro rata share thereof;
provided that in the event that the receipt by the Issuer of such reimbursement
or such payment of interest (as the case may be) is required to be returned,
such Lender will return to the Issuer any portion thereof previously distributed
by the Issuer to such Lender.

    (i)  Upon the occurrence and during the continuation of any Event of Default
under Section 7.1(f) or, with notice from the Administrative Agent, upon the
occurrence of any other Event of Default that is continuing (x) an amount equal
to the outstanding Letters of Credit shall, without demand upon or other notice
to the Borrower, be deemed to have been paid or disbursed by the Issuer upon
such Letters of Credit (notwithstanding that such amount may not in fact have
been paid or disbursed); and (y) without further notice in the case of an Event
of Default under Section 7.1(f) or, in the case of any other Event of Default
that has occurred and is continuing, upon notice by the Administrative Agent to
the Borrower of its Obligations hereunder, the Borrower shall be immediately
obligated to reimburse the Issuer for the amount deemed to have been paid or
disbursed by the Issuer. Any amount so payable by the Borrower shall be
deposited by the Borrower in cash with the Administrative Agent and held as
collateral security for the Obligations in connection with any Letter of Credit
issued by the Issuer. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuer and the Lenders, a security interest in such cash
collateral to secure all Obligations of the Borrower under this Agreement and
the other Loan Documents. Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payments of drafts drawn under any
Letter of Credit, and the unused portion thereof after all Letters of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other Obligations. After all Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been fully satisfied and
all other Obligations shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower. The Borrower shall
execute and deliver to the Administrative Agent, for the account of the Issuer,
such further documents and instruments as the Administrative Agent may request
to evidence the creation and perfection of the security interest in such cash
collateral account.

42

--------------------------------------------------------------------------------

    (j)  The Borrower shall pay to the Administrative Agent for the pro rata
account of the Lenders (based on their respective Revolving Commitment
Percentages) in respect of each Letter of Credit a per annum fee in an amount
equal to the Applicable Margin then in effect for Eurodollar Loans (calculated
on the basis of the actual number of days elapsed over a 360-day year)
multiplied by the Stated Amount of the Letter of Credit, such fee to be payable
quarterly in arrears on each Interest Payment Date for each quarter prior to the
Expiry Date.

    (k) The Borrower agrees to pay to the Issuer, for its own account, for
services rendered by the Issuer, a fee in the amount and at the times referred
to in the Fee Letter. The Borrower shall also pay or reimburse the Issuer for
such normal and customary costs and expenses as are incurred or charged by the
Issuer on issuing, effecting payment under, amending or otherwise administering
any Letter of Credit.

    (l)  The Reimbursement Obligations of the Borrower with respect to each
Letter of Credit related thereto shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation, the following: (i) the existence
of any claim, set-off, defense or other right which the Borrower may have at any
time against any beneficiary, or any transferee, of such Letter of Credit (or
any Persons for whom any such beneficiary or any such transferee may be acting),
the Administrative Agent, the Issuer, any Lender or any other Person, whether in
connection with this Agreement or the transactions contemplated herein, or any
unrelated transaction; (ii) any statement or any other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by the Issuer under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit or any other circumstances or happening whatsoever,
whether or not similar to any of the foregoing (provided that such payment by
the Issuer or such circumstance or happening does not constitute gross
negligence or willful misconduct of the Issuer).

    (m) Each Lender and the Borrower agree that, in paying any drawing under a
Letter of Credit, the Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. Neither the Issuer nor any of the respective
Affiliates, correspondents, participants or assignees of the Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
application for the issuance or amendment of a Letter of Credit. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower's
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Neither the Issuer nor any of
the respective Affiliates, correspondents, participants or assignees of the
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (iii) of this Section 2.22(m); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the Issuer, and the Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Issuer's willful misconduct or gross negligence or the Issuer's
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the

43

--------------------------------------------------------------------------------

Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

    (n) To the extent that any provisions of any application for the opening of
a Letter of Credit or amendment to a Letter of Credit are inconsistent with the
provisions of this Section 2.22, the provisions in this Section shall apply.

    2.23  Swingline Loans to Borrower.  (a) Subject to the terms and conditions
hereof and provided that the Borrower shall have satisfied (or the
Administrative Agent and the Lenders shall have waived) all the conditions under
Section 4.1 and/or Section 4.2, as applicable, the Swingline Lender, in its sole
discretion, may make loans (the "Swingline Loans") to the Borrower, from time to
time during the Swingline Loan Period, up to an aggregate principal amount at
any one time outstanding (the "Swingline Loan Limit") of $10,000,000, as such
amount may be reduced pursuant to Section 2.23(f); provided that (i) solely for
purposes of determining whether the Borrower shall have satisfied the conditions
under Section 4.2, the Swingline Lender may rely upon the deemed representation
contained therein unless the Swingline Lender shall have had actual knowledge or
shall have received written notice from the Administrative Agent or any other
Lender that the Borrower has not satisfied such conditions; and (ii) the
aggregate principal Dollar Equivalent of the sum of (A) all outstanding
Revolving Loans and Swingline Loans, (B) the aggregate Stated Amount of the
Letters of Credit then outstanding and (C) any amounts drawn under any Letters
of Credit (including interest thereon computed in accordance with
Section 2.22(g)) for which the Issuer has not been reimbursed shall not exceed
the aggregate amount of the Revolving Credit Commitments, as such Revolving
Credit Commitments may be reduced from time to time pursuant to this Agreement.
The Swingline Lender shall have no duty to make or to continue to make Swingline
Loans. All Swingline Loans shall be payable on demand with accrued interest
thereon in accordance with Section 2.23(c) and shall otherwise be subject to all
the terms and conditions applicable to Revolving Loans, except that
(x) Swingline Loans shall have a minimum borrowing amount of $250,000,
(y) Swingline Loans may only be made as Alternate Base Rate Loans and shall bear
interest at a rate equal to the Alternate Base Rate plus the then Applicable
Margin and (z) all interest on the Swingline Loans made by the Swingline Lender
shall be payable to the Swingline Lender solely for its own account (except to
the extent the other Lenders shall have funded their participations in the
Swingline Loans in accordance with the last sentence of Section 2.23(c), in
which case such interest shall be payable to the Swingline Lender for the
account of such other Lenders). All Swingline Loans shall be denominated in
Dollars. Immediately upon the making of a Swingline Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender's Revolving Credit Commitment Percentage
times the amount of such Swingline Loan.

    (b) Subject to Section 2.23(a), the Borrower may borrow Swingline Loans up
to the Swingline Limit during the Swingline Loan Period on any Business Day
pursuant to standing instructions related to Borrower's cash management program
which instructions have previously been delivered to the Swingline Lender, and
the Swingline Lender may provide such funds to the Borrower.

    (c) The Borrower shall repay the outstanding Swingline Loans owing to the
Swingline Lender upon demand by the Swingline Lender and on the Swingline Loan
Termination Date. In the event that the Borrower fails to repay any Swingline
Loans, together with interest thereon, as set forth in the first sentence of
this clause (c), upon the request of the Swingline Lender, each Lender shall
make Revolving Loans for the account of the Borrower (irrespective of the
satisfaction of the conditions in Section 4.2 or the requirement to deliver a
Notice of Borrowing under Section 2.3, which conditions and requirement each
such Lender irrevocably waives, and irrespective of the occurrence or existence
of an Event of Default) in an amount equal to such Lender's Revolving Credit
Commitment Percentage of the aggregate amount of the Swingline Loans then
outstanding (which amount shall be net of that

44

--------------------------------------------------------------------------------

portion of such Swingline Loan that is owing to such Lender in its capacity as
Swingline Lender), after giving effect to any prepayments and repayments made by
the Borrower, and the Borrower hereby absolutely and irrevocably authorizes the
Administrative Agent to apply the proceeds of such Revolving Loans to the
repayment of such Swingline Loans. Upon any such request and the making of such
Revolving Loans, the Swingline Loan Limit, without further action or notice
shall be reduced to zero. If, as a result of events or proceedings of a nature
referred to in Section 7.1(f), no such Revolving Loans can be made or the
Swingline Lender shall otherwise be precluded from exercising its rights
provided above under this Section 2.23(c), each Lender shall fund its
participation in the Swingline Loans by paying to the Administrative Agent for
the account of the Swingline Lender an amount equal to the product of (i) the
outstanding Swingline Loans multiplied by (ii) such Lender's Revolving Credit
Commitment Percentage (determined without giving effect to any termination of
the Revolving Credit Commitments pursuant to Section 7.1 or otherwise).

    (d) The Swingline Lender shall notify the Administrative Agent (i) on the
first Business Day of each calendar month of the aggregate amount outstanding
(including principal and accrued interest) at the end of the last day of the
prior calendar month and (ii) upon the funding of any Swingline Loan not later
than 5:00 p.m., New York City time, on any Business Day of the aggregate amount
outstanding (including principal and accrued interest) at the end of such
Business Day.

    (e) The Swingline Loans made by the Swingline Lender shall be evidenced by a
promissory note of the Borrower, substantially in the form of Exhibit A-3 (the
"Swingline Note") payable to the order of the Swingline Lender and in a
principal amount equal to the initial Swingline Loan Limit. The Swingline Lender
is hereby authorized to record the date and amount of each Swingline Loan made
by such Lender and the date and amount of each payment or prepayment of
principal thereof on the schedule annexed to and constituting a part of the
Swingline Note and any such recordation shall constitute prima facie evidence of
the accuracy of the information so recorded absent manifest error. The Swingline
Note (i) shall be dated the Closing Date, (ii) shall be stated to mature on the
Swingline Loan Termination Date and (iii) shall provide for the payment of
interest in accordance with Section 2.12.

    (f)  The Borrower shall have the right, upon not less than two Business
Days' notice to the Agent and the Swingline Lender, to reduce the amount of the
Swingline Loan Limit. Any such reduction (other than a reduction to zero) shall
be in an amount equal to $500,000 or a whole multiple thereof and shall reduce
permanently the Swingline Loan Limit then in effect; provided, that no such
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Swingline Loans made on the effective date thereof, the
aggregate principal amount of the Swingline Loans then outstanding would exceed
the Swingline Loan Limit then in effect. The Administrative Agent shall promptly
notify the Lenders of any notice of reduction or termination received by the
Administrative Agent.

    2.24  New Lenders; Expansion Facility.  

    (a)  New Lenders.  At any time prior to June 29, 2001, the Borrower may,
with the consent of the Administrative Agent, add any financial institution as a
Lender hereunder; provided that after giving effect to such addition (a) no
Default shall exist and be continuing and (b) the aggregate Revolving Credit
Commitments shall not exceed $300,000,000, the aggregate Term A Loan Commitments
shall not exceed $150,000,000 and the aggregate Term B Loan Commitments shall
not exceed $100,000,000 (such financial institution being a "New Lender"). Each
such addition shall be effected by the delivery to the Administrative Agent of a
New Lender Joinder Agreement executed by the Borrower, such financial
institution and the Administrative Agent. Upon receipt of a duly executed and
completed New Lender Joinder Agreement, such financial institution shall become
a party hereto as a Lender and the Administrative Agent shall record in the
Register the information contemplated by Section 9.6(c) with respect to such
financial institution. On the effective date of such New Lender Joinder
Agreement, the New Lender shall (i) make a Term A Loan in the amount of such New
Lender's Term A Loan

45

--------------------------------------------------------------------------------

Commitment, (ii) make a Term B Loan in the amount of such New Lender's Term B
Loan Commitment and (iii) acquire a part of the Revolving Loans equal to the
product of (A) such New Lender's Revolving Credit Commitment Percentage (after
giving effect to the change in Revolving Credit Commitment Percentages as a
result of all New Lender Joinder Agreements effective as of such day) multiplied
by (B) the Dollar Equivalent of the outstanding principal amount of all
Revolving Loans. The Administrative Agent shall promptly notify the Lenders of
each New Lender Joinder Agreement received by it.

    (b)  Expansion Facility.  On not more than two occasions after June 29, 2001
but prior to the third anniversary of the Closing Date, the Borrower may, by
notice to the Administrative Agent (which shall promptly deliver a copy to each
of the Lenders), request an increase in the Revolving Credit Commitments;
provided that both at the time of any such request and after giving effect to
any such increase (x) no Default shall exist and be continuing and the Borrower
shall be in pro forma compliance with the covenants set forth in Section 6.1 and
(y) the aggregate Revolving Credit Commitments hereunder shall not exceed the
sum (i) of the aggregate Revolving Credit Commitments in effect as of June 29,
2001 plus (ii) $150,000,000. Such notice shall set forth the requested amount of
the increase in the Revolving Credit Commitments (which amount, shall be in a
minimum amount equal to the Equivalent Amount of $25,000,000 or a whole multiple
of the Dollar Equivalent of $1,000,000 in excess thereof and which amount,
together with the amount of all previous increases in the Revolving Credit
Commitments under this Section 2.24, shall not exceed the Dollar Equivalent of
$150,000,000, and shall offer each Lender the opportunity to increase its
Revolving Credit Commitment by giving written notice of such offered increase to
the Administrative Agent and the Borrower within 10 Business Days after the date
of the Borrower's notice; provided, that no existing Lender shall be obligated
to subscribe for any portion of such increase. In the event that, on the tenth
Business Day after the Borrower shall have delivered a notice pursuant to the
first sentence of this paragraph, Lenders shall have provided commitments in an
aggregate amount less than the total amount of the increase in the Revolving
Credit Commitments requested by the Borrower, the Borrower shall have the right
to arrange for one or more Lenders or other financial institutions (any such
bank or other financial institution being called an "Additional Lender") to
provide a Revolving Credit Commitment in an aggregate amount equal to the
unsubscribed amount; provided that each Additional Lender shall be subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and provided further that the Additional Lenders shall be
offered the opportunity to provide the Revolving Credit Commitment only on terms
previously offered to the existing Lenders pursuant to the immediately preceding
sentence. Any such increase in the Revolving Credit Commitments shall be
effected pursuant to an amendment (an "Expansion Facility Amendment") executed
by the Borrower, each Lender agreeing to increase its Revolving Credit
Commitment, if any, each Additional Lender, if any, the Required Lenders and the
Administrative Agent. The effectiveness of any Expansion Facility Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.2.

    2.25  Utilization of Commitments in Approved Offshore Currencies.  

    (a) The Administrative Agent shall from time to time determine the Dollar
Equivalent of Approved Offshore Currency Loans as of the relevant Currency
Calculation Date.

    (b) In the case of a proposed Borrowing comprised of Approved Offshore
Currency Loans, the Lenders shall be under no obligation to make Loans in the
requested Approved Offshore Currency as part of such Borrowing if the
Administrative Agent has received notice from any of the Lenders by 5:00 p.m.
(California time) five Business Days prior to the requested Borrowing Date that
such Lender cannot provide Loans in the requested Approved Offshore Currency, in
which event the Administrative Agent shall give notice to the Borrower no later
than 10:00 a.m. (California time) on the fourth Business Day prior to the
requested Borrowing Date that the Borrowing in the requested Approved Offshore
Currency is not then available, and notice thereof also will be given promptly
by the

46

--------------------------------------------------------------------------------

Administrative Agent to the Lenders. If the Administrative Agent shall have so
notified the Borrower that any such Borrowing in a requested Approved Offshore
Currency is not then available, the Borrower may, by notice to the
Administrative Agent not later than 5:00 p.m (California time) four Business
Days prior to the requested Borrowing Date, withdraw the Notice of Borrowing
relating to such requested Borrowing. If the Borrower withdraws such Notice of
Borrowing, the Borrowing requested therein shall not occur and the
Administrative Agent will promptly so notify each Lender. If the Borrower does
not withdraw such Notice of Borrowing, the Administrative Agent will promptly so
notify each Lender and such Notice of Borrowing shall be deemed to be a Notice
of Borrowing that requests a Borrowing comprised of Alternate Base Rate Loans in
the Equivalent Amount of the requested Borrowing, and not later than one
Business Day prior to the requested Borrowing Date, the Administrative Agent
shall notify each Lender of the aggregate amount of such Borrowing in Dollars
and such Lender's pro rata share thereof.

    (c) In the case of a proposed continuation of Loans denominated in an
Approved Offshore Currency for an additional Interest Period pursuant to
Section 2.10, the Lenders shall be under no obligation to continue such Loans if
the Administrative Agent has received notice from any of the Lenders by
5:00 p.m. (California time) five Business Days prior to the day of such
continuation that such Lender cannot continue to provide Loans in the relevant
Approved Offshore Currency, in which event the Administrative Agent will give
notice to the Borrower not later than 10:00 a.m. (California Time) on the fourth
Business Day prior to the requested date of such continuation that the
continuation of such Loans in the relevant Approved Offshore Currency is not
then available, and notice thereof also will be given promptly by the
Administrative Agent to the Lenders. If the Administrative Agent shall have so
notified the Borrower that any such continuation of such Loans is not then
available, any Notice of Continuation/Conversion with respect thereto shall be
deemed withdrawn and such Approved Offshore Currency Loans shall be
redenominated into Alternate Base Rate Loans in Dollars with effect from the
last day of the Interest Period with respect to any such Approved Offshore
Currency Loans. The Administrative Agent will promptly notify the Borrower and
the Lenders of any such redenomination, and not later than one Business Day
prior to the last day of such Interest Period, the Administrative Agent shall
notify each Lender of the aggregate Equivalent Amount of the redenominated Loans
as of the Currency Calculation Date with respect thereto and such Lender's pro
rata share thereof.

    (d) Notwithstanding anything herein to the contrary, during the existence of
a Default or an Event of Default, upon the request of the Required Lenders, all
or any part of any outstanding Loans denominated in an Approved Offshore
Currency shall be redenominated and converted into Alternate Base Rate Loans in
Dollars with effect from the last day of the Interest Period with respect to any
such Loans. The Administrative Agent will promptly notify the Borrower of any
such redenomination and conversion request. Except as aforesaid and as provided
in Section 2.10, Loans denominated in an Approved Offshore Currency may not be
converted into, or continued as, Loans in a different Applicable Currency.

    (e) Subject to Section 2.5, if, on any Currency Calculation Date, the
Administrative Agent shall have determined that the aggregate Equivalent Amount
in principal amount of (i) the sum of all Revolving Loans and Swingline Loans
then outstanding plus the Stated Amount of all Letters of Credit then
outstanding plus any amounts drawn under any Letters of Credit (including
interest thereon computed in accordance with Section 2.22(g)) for which the
Issuer has not been reimbursed exceeds (ii) the combined Revolving Credit
Commitments of the Lenders due to a change in applicable rates of exchange
between Dollars and Approved Offshore Currencies, then the Administrative Agent
shall give notice to the Borrower that a prepayment is required under this
Section, and the Borrower agrees thereupon to make prepayments of Revolving
Loans and Swingline Loans in an Equivalent Amount equal to such excess.

47

--------------------------------------------------------------------------------

    (f)  The Administrative Agent may from time to time further modify the terms
of, and practices contemplated by, this Agreement with respect to the euro to
the extent the Administrative Agent determines, in its reasonable discretion,
that such modifications are reasonably necessary or convenient to reflect new
laws, regulations, customs or practices developed in connection with the euro.
The Administrative Agent, upon notice to the Borrower and the Lenders, may
effect such modifications, and this Agreement shall be deemed so amended,
without the consent of the Borrower or the Lenders to the extent such
modifications are not materially disadvantageous to the Borrower or the Lenders.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


    To induce the Administrative Agent, each Agent, the Issuer and the Lenders
to enter into this Agreement, the Issuer to issue the Letter of Credit and the
Lenders to make the Loans, the Borrower hereby represents and warrants to each
Agent, the Issuer and each Lender that:

    3.1  Financial Condition.  (a) The consolidated balance sheets of the
Borrower as of August 31, 1999 and the related statements of operations,
stockholders equity and cash flows for the fiscal year ended on such date,
reported on by Arthur Andersen copies of which have heretofore been furnished to
each Lender, are complete and correct in all material respects and present
fairly the financial position of the Borrower and its Subsidiaries as at such
date, and the results of its operations and its stockholders equity and cash
flows for each of the fiscal years then ended. The unaudited consolidated
balance sheet of the Borrower as at September 30, 2000 and the related unaudited
statements of operations, stockholders equity and cash flows for the nine-month
period ended on such date, certified by a Responsible Officer of the Borrower,
copies of which have heretofore been furnished to each Lender, are complete and
correct in all material respects and present fairly the financial position of
the Borrower and its Subsidiaries as at such date, and the results of its
operations and its stockholders equity and cash flows for the nine-month period
then ended (subject to normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by such accountants or Responsible Officer, as the
case may be, and as disclosed therein).

    (b) The pro forma balance sheet of the Borrower (the "Pro Forma Balance
Sheet") is the balance sheet of the Borrower as at the Closing Date adjusted to
give effect (as if such events had occurred on the Closing Date) (i) to the
repayment of the Borrower's existing Indebtedness that is to be repaid on the
Closing Date, (ii) to the Loans expected to be made by the Lenders on the
Closing Date and (iii) to the VSC Acquisition. The Pro Forma Balance Sheet,
together with the notes thereto, presents fairly on a pro forma basis the
financial position of the Borrower as at the Closing Date assuming that the
events and the assumptions specified in the preceding sentence had actually
occurred on such date.

    (c) Except as set forth in Schedule 3.1(c), neither the Borrower nor any of
its Subsidiaries has, at the date of the Pro Forma Balance Sheet referred to
above, any material Guarantee Obligation, contingent liability or liability for
taxes, or any long-term lease or unusual forward or long-term commitment,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction, which is not reflected in the foregoing statements or in
the notes thereto. Except as set forth in Schedule 3.1(c), during the period
from September 30, 2000 to and including the date hereof there has been no sale,
transfer or other disposition by the Borrower of any material part of its
business or property and no purchase or other acquisition of any business or
property (including any capital stock of any other Person) material in relation
to the financial condition of the Borrower at such date.

    (d) All balance sheets, all statements of operations and stockholders'
equity and of cash flows and all other financial information which shall
hereafter be furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender for the purposes of, or in connection with, this Agreement
or

48

--------------------------------------------------------------------------------

any transaction contemplated hereby have been or will be prepared in accordance
with GAAP consistently applied throughout the periods involved (except as
disclosed therein) and do or will present fairly (subject to normal year-end
adjustment in the case of financial statements for any fiscal quarter) the
financial condition of the Borrower as at the dates thereof and the results of
their operations and their stockholders equity and cash flows for the periods
then ended.

    (e) The business forecast of the Borrower and its Subsidiaries, prepared by
a Responsible Officer of the Borrower (and presented on a consolidated and, with
respect to revenues, on a division by division basis) and set forth in
Schedule 3.1(e) have been prepared in good faith and utilizing assumptions that
the Borrower, in the exercise of its business judgment, believes to be
reasonable. As of the date hereof, the Borrower has no reason to believe such
business forecast and projections are materially incorrect or misleading in any
material respect.

    3.2  No Change.  Except as set forth in Schedule 3.2, since September 30,
2000 (a) there has been no development or event which has had or could
reasonably be expected to have a Material Adverse Effect and (b) except as
permitted by Section 6.7, no dividends or other distributions have been
declared, paid or made upon the Capital Stock of the Borrower nor has any of the
Capital Stock of the Borrower been redeemed, retired, purchased or otherwise
acquired for value by the Borrower.

    3.3  Corporate Existence; Compliance with Law.  Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and (d) is
in compliance with all Requirements of Law (other than any Requirements of Law
relating to environmental matters which are the subject of and addressed by the
representations and warranties set forth in Section 3.16) except to the extent
that the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

    3.4  Corporate Power; Authorization; Enforceable Obligations.  Each of the
Borrower and its Subsidiaries has the corporate power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and to authorize the execution, delivery and performance of the Loan
Documents to which it is a party. The Borrower has appropriate power and
authority to borrow hereunder and has taken all necessary corporate action to
authorize the borrowings on the terms and conditions set forth in this Agreement
and in the Notes. Except as set forth in Schedule 3.4, no consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which the Borrower or any Subsidiary is
a party other than any of the foregoing that, if not obtained, could not
reasonably be expected to have a Material Adverse Effect. On the Closing Date,
each Lender and the Administrative Agent shall have received complete and
current copies of all consents, authorizations and filings listed on
Schedule 3.4. This Agreement has been, and each other Loan Document to which it
is a party will be, duly executed and delivered on behalf of the Borrower and
each Subsidiary. This Agreement constitutes, and each other Loan Document to
which the Borrower or any Subsidiary, as the case may be, is a party when
executed and delivered will constitute, a legal, valid and binding obligation of
the Borrower or such Subsidiary, as the case may be, enforceable against the
Borrower or such Subsidiary, as the case may be, in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

49

--------------------------------------------------------------------------------



    3.5  No Legal Bar.  The execution, delivery and performance of the Loan
Documents to which the Borrower or any Subsidiary is a party, the borrowings by
the Borrower hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or Contractual Obligation of the Borrower or any Subsidiary
or the certificate of incorporation, by-laws or other organizational or
governing documents of the Borrower or any Subsidiary, and will not accelerate
or result in the acceleration of any payment obligations of the Borrower and
will not result in, or require, the creation or imposition of any Lien on any of
the respective properties or revenues of the Borrower or any Subsidiary pursuant
to any such Requirement of Law or Contractual Obligation other than as
contemplated by the Security Documents.

    3.6  No Material Litigation.  Except as set forth in Schedule 3.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower or any
Subsidiary, threatened by or against the Borrower or any Subsidiary or against
any of the respective properties or revenues of the Borrower or any Subsidiary
(a) with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) which could reasonably be expected to
have a Material Adverse Effect.

    3.7  No Default.  Neither the Borrower nor any Subsidiary is in default
under, or with respect to, any of its Contractual Obligations in any respect
which could reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing.

    3.8  Ownership of Property; Liens.  Except as set forth in Schedule 3.8,
each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or a valid leasehold interest in, all its real property, and
good title to, or a valid leasehold interest in, all its other property. None of
such property is subject to (a) any Lien except as permitted by Section 6.3 or
(b) any arrangement or agreement which prohibits the Borrower or any Subsidiary
from creating any Lien in favor of the Administrative Agent except as permitted
by Section 6.12.

    3.9  Intellectual Property.  Each of the Borrower and its Subsidiaries owns,
or is licensed to use, all trademarks, trade names, copyrights, technology,
know-how, processes, logos and insignia (the "Intellectual Property") necessary
for the conduct of its business as currently conducted except for those which
the failure to own or license could not reasonably be expected to have a
Material Adverse Effect. Except as could not reasonably be expected to have a
Material Adverse Effect, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does either the
Borrower or any such Subsidiary know of any valid basis for any such claim. The
use of such Intellectual Property by the Borrower and its Subsidiaries does not
infringe on the rights of any Person, except for such claims and infringements
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

    3.10  Licenses.  All Licenses which are directly or indirectly owned by the
Borrower or any of its Subsidiaries are owned, beneficially and of record, by
the License Subsidiaries. The Borrower and its Subsidiaries hold all Licenses
necessary for the operation of their business. Each such License has been duly
issued by the FCC, is held by a License Subsidiary (or, with respect to any
Licenses acquired by the Borrower or any Subsidiary after the date hereof will
be transferred to a License Subsidiary and the Borrower or such Subsidiary shall
have obtained all governmental approvals necessary to effect said transfer
within 90 days after the consummation of such acquisition) and is in full force
and effect. The Borrower and its Subsidiaries are in compliance in all material
respects with all the provisions of each License.

    3.11  Taxes.  Each of the Borrower and its Subsidiaries has filed or caused
to be filed all federal and other material tax returns which, to the knowledge
of the Borrower and its Subsidiaries, are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on

50

--------------------------------------------------------------------------------

it or any of its property by any Governmental Authority (other than any tax, fee
or other charge the amount or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or such
Subsidiary, as the case may be); and, except as set forth in Schedule 3.11, no
tax Lien has been filed, and, to the knowledge of the Borrower no claim is being
asserted, with respect to any such tax, fee or other charge.

    3.12  Federal Regulations.  No part of the proceeds of any Loans and no part
of any Letter of Credit will be used for "purchasing" or "carrying" any "margin
stock" within the respective meanings of each of the quoted terms under
Regulation U or for any purpose which violates the provisions of the Regulations
of the Board of Governors of the Federal Reserve System. If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in Regulation U.

    3.13  ERISA.  Neither the Borrower nor any Subsidiary maintains or
contributes to any Plan other than those listed on Schedule 3.13. Except as
disclosed in Schedule 3.13, neither the Borrower nor any Subsidiary maintains,
contributes to or has any material obligation with respect to, any welfare plan
(as defined in Section(3)(1) of ERISA) which provides benefits to employees
after termination of employment other than as required by Part 6 of Title I of
ERISA or similar state laws regarding continuation of benefits. Except as
disclosed on Schedule 3.13, each Plan has complied and is in compliance in all
material respects with the applicable provisions of ERISA and the Code. Neither
the Borrower nor any Subsidiary has breached any of the responsibilities,
obligations or duties imposed on it by ERISA, the Code, or regulations
promulgated thereunder with respect to any Plan, which breach could have a
Material Adverse Effect. Neither the Borrower, nor any Subsidiary nor any
fiduciary of any Plan who is an officer or an employee of the Borrower or any
Subsidiary has engaged in a nonexempt prohibited transaction described in
Section 406 of ERISA or Section 4975 of the Code with respect to a Plan which
could have a Material Adverse Effect. With respect to any employee benefit plan
(as defined in Section 3(3) of ERISA) currently or formerly maintained or
contributed to by any Commonly Controlled Entity, no liability exists and no
event has occurred which could subject Borrower or any Subsidiary to any
liability. Except as disclosed on Schedule 3.13, neither the Borrower nor any
Subsidiary has maintained, contributed to, or had an obligation to contribute to
any Multiemployer Plan or any Single Employer Plan, at any time during the six
years prior to the date on which this representation is made or deemed made.
Except as disclosed on Schedule 3.13, neither the Borrower nor any Subsidiary
has any material obligation to make any payment to any employee pursuant to any
existing employment contract or arrangement. The Borrower has given to the
Administrative Agent copies of all the following: each Single Employer Plan and
related trust agreement (including all amendments to such Plan and trust) in
existence or committed to as of the Closing Date and the most recent summary
plan description, actuarial report, determination letter issued by the IRS and
Form 5500 (including all schedules thereto) filed in respect of each existing
Single Employer Plan; a listing of all the Multiemployer Plans with the
aggregate amount of the most recent annual contributions required to be made by
the Borrower or any Subsidiary to each such Multiemployer Plan, the most recent
information which has been provided to the Borrower or any Subsidiary regarding
withdrawal liability under any Multiemployer Plan and the collective bargaining
agreement pursuant to which such contribution is required to be made. Except as
disclosed in Schedule 3.13, neither the Borrower nor any Subsidiary has
liability, direct or indirect, contingent or otherwise, under Section 4201, 4204
or 4212(c) of ERISA. Neither the Borrower nor any Subsidiary has any outstanding
liability in respect of (i) a failure to make a required contribution or payment
to a Multiemployer Plan or (ii) a complete or partial withdrawal under
Section 4203 or 4205 of ERISA from such a plan. If the Borrower, its
Subsidiaries and the Commonly Controlled Entities were to withdraw from all
Multiemployer Plans to which any of them is a party, the aggregate withdrawal

51

--------------------------------------------------------------------------------

liability would not exceed $50,000 in the aggregate. No Single Employer Plan of
the Borrower or any Commonly Controlled Entity or, to the knowledge of the
Borrower, Multiemployer Plan is Insolvent.

    3.14  Holding Company; Investment Company Act; Other Regulations.  Neither
the Borrower nor any Subsidiary is a "holding company," a "subsidiary company"
of a "holding company," or an "affiliate" of a "holding company," as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.
Neither the Borrower nor any Subsidiary is an "investment company" or a company
"controlled" by an "investment company," within the meaning of the Investment
Company Act of 1940, as amended. Neither the Borrower nor any Subsidiary is
subject to regulation under any Federal or state statute, regulation, decree or
order which limits its ability to incur Indebtedness or conditions such ability
upon any act, approval or consent of any Governmental Authority.

    3.15  Purpose of Loans.  The proceeds of the Loans shall be utilized (a) to
refinance the existing Indebtedness of the Borrower and its Domestic
Subsidiaries, (b) to pay transaction fees and expenses incurred in connection
with this Agreement, (c) to fund working capital, capital expenditures and other
general corporate purposes for the Borrower and its Subsidiaries, (d) to fund
the Letters of Credit, (e) to fund Permitted Acquisitions and (f) to pay
transaction fees and expenses incurred in connection with such Permitted
Acquisitions.

    3.16  Environmental Matters.  Except as set forth on Schedule 3.16:

    (a) The facilities and properties owned, leased or operated by the Borrower
and its Subsidiaries (the "Properties") do not contain, and have not previously
contained, any materials of Environmental Concern in amounts or concentrations
which (i) constitute or constituted a violation of, or (ii) could reasonably be
expected to give rise to liability under, any Environmental Law.

    (b) The Properties and all operations at the Properties are in compliance in
all material respects with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Borrower and its Subsidiaries (the "Business") which could reasonably be
expected to materially interfere with the continued operation of any of the
Properties or materially impair the fair saleable value thereof.

    (c) Neither the Borrower nor any Subsidiary has received any notice of any
material violation, alleged violation, noncompliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Borrower or
any Subsidiary have knowledge or reason to believe that any such notice will be
received or is being threatened, in each case which if adversely determined
could reasonably be expected to result in liability to the Borrower or any
Subsidiary of $2,500,000 or more.

    (d) Materials of Environmental Concern have not been transported or disposed
of from any of the Properties in violation of, or in a manner or to a location
which could reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law.

    (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to any of the Properties or the Business which if adversely
determined could reasonably be expected to result in liability to the Borrower
or any Subsidiary of $7,500,000 or more, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any of the Properties or the Business which could reasonably be
expected to result in liability to the Borrower or any Subsidiary of $7,500,000
or more.

52

--------------------------------------------------------------------------------

    (f)  There has been no release or threat of release of Materials of
Environmental Concern at or from any of the Properties, or arising from or
related to the operations of the Borrower or any Subsidiary in connection with
any of the Properties or otherwise in connection with the Business, in violation
of or in amounts or in a manner that could reasonably be expected to give rise
to liability under Environmental Laws.

    3.17  Liberty Debt Documents and Acquisition Documents.  (a) The Borrower
has delivered to the Lenders and the Administrative Agent true, complete and
correct copies of each of the Liberty Debt Documents and the VSC Acquisition
Documents (including all exhibits, schedules and disclosure letters referred to
therein or delivered pursuant thereto, if any) and all amendments thereto,
waivers relating thereto and other side letters or agreements affecting the
terms thereof. As of the Closing Date, none of such documents and agreements has
been amended or supplemented, nor have any of the provisions thereof been waived
in a manner adverse to the Borrower, except pursuant to a written agreement or
instrument which has heretofore been consented to by the Lenders and no consent
or waiver has been granted by the Borrower thereunder and, after the Closing
Date, none of such documents and agreements will be amended, supplemented or
waived by the Borrower other than as permitted under Section 6.15. Each of the
Liberty Debt Documents and the VSC Acquisition Documents has been duly executed
and delivered by the Borrower and each other party thereto and is a legal, valid
and binding obligation of the Borrower and each other party thereto enforceable,
in all material respects, in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or other similar laws affecting the
rights of creditors generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

    (b) Each party to the Liberty Debt Documents and the VSC Acquisition
Documents has complied in all material respects with all terms and provisions
contained therein on its part to be observed, other than any non-compliance by
the Borrower which has been waived.

    3.18  Subsidiaries.  On the Closing Date, the Borrower's only Subsidiaries
are as set forth on Schedule 3.18 and the authorized issued and outstanding
Capital Stock of each such Subsidiary is set forth in Schedule 3.18. Except as
set forth in Schedule 3.18, all the issued and outstanding Capital Stock of each
Subsidiary is owned beneficially and of record by the Loan Parties specified in
Schedule 3.18, in each case, free and clear of all liens, options or rights of
others except as provided in the Pledge Agreements. There are no outstanding
subscriptions, options, warrants, calls, put rights (including preemptive
rights) or any other agreements or commitments of any nature with respect to the
Capital Stock of any Subsidiary. No person has or will have any preemptive
rights to subscribe for any additional Capital Stock of any Subsidiary.

    3.19  Labor Matters.  On the Closing Date, except as set forth in
Schedule 3.19, neither the Borrower nor any Subsidiary is a party to any
collective bargaining agreements. There are no strikes, lockouts or, except as
set forth in Schedule 3.19, other labor disputes pending or, to the Borrower's
knowledge, threatened against the Borrower or any Subsidiary which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. The hours worked and payments made to employees of the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act of 1938,
as amended, or any other applicable Requirement of Law, except to the extent
such violations could not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect. Except as set forth in
Schedule 3.19, all material payments due from the Borrower or any Subsidiary, as
applicable, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the
Borrower, or such Subsidiary, as applicable.

    3.20  Insurance.  All policies of insurance of any kind or nature maintained
by or issued to the Borrower, including, without limitation, policies of life,
fire, theft, earthquake, business interruption, product liability, public
liability, property damage, other casualty, employee fidelity, workers'

53

--------------------------------------------------------------------------------

compensation, employee health and welfare, title, property and liability
insurance, are in full force and effect in all material respects and are of a
nature and provide such coverage as is sufficient and as is customarily carried
by companies of similar size and character.

    3.21  Security Documents.  (a) Each Security Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in all right, title and interest
of the Loan Party which is party thereto in the collateral described therein
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). When financing
statements have been filed in the offices in the jurisdictions listed in
Schedule 3.21, each such Security Agreement shall, except as set forth therein
and except for Liens contemplated under Section 6.3(g), constitute a fully
perfected first Lien on, and security interest in, all right, title and interest
of such Loan Party in the collateral described therein as to which a security
interest may be perfected by filing a financing statement.

    (b) Except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), each Pledge Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Lenders, a legal, valid and enforceable security interest in the Pledged
Equity Interests described in such Pledge Agreement and the proceeds thereof
and, when stock certificates representing any such Pledged Equity Interests have
been delivered to the Administrative Agent, such Pledge Agreement shall
constitute a fully perfected first Lien on, and security interest in, all right,
title and interest of the Borrower thereto in the Pledged Equity Interests and
the proceeds thereof described therein subject to continuous possession of any
stock certificates representing such Pledged Equity Interests by the
Administrative Agent.

    (c) Except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), each Deed of Trust is
effective to grant to the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable mortgage lien on all the right, title and
interest of the Borrower, in the real property described therein. When such Deed
of Trust has been duly recorded in the appropriate filing office in the county
in which the subject real property is located and the recording fees and taxes
in respect thereof are paid, such Deed of Trust shall constitute a fully
perfected lien on, and security interest in, such mortgaged property, subject to
the encumbrances and exceptions to title noted in the title policies delivered
to the Administrative Agent in connection therewith and when a financing
statement has been filed in the governmental office for the state and county
named in the schedule to such Deed of Trust, such Deed of Trust shall also
create a legal, valid, enforceable and perfected security interest in, all
right, title and interest of the Borrower in all real and personal property
which is the subject of such Deed of Trust (as to which a security interest may
be perfected by filing a financing statement or recording a mortgage), subject
to the encumbrances and exceptions to title noted in the title insurance
policies delivered to the Administrative Agent in connection therewith.

    3.22  Accuracy and Completeness of Information.  All information, reports
and other papers and data with respect to the Borrower or any Subsidiary (other
than projections) furnished to the Lenders by the Borrower or any Subsidiary, on
behalf of the Borrower or any Subsidiary, or contained in any of the Borrower's
SEC Reports were, at the time furnished, complete and correct in all material
respects, or have been subsequently supplemented by other information, reports
or other papers or data, to the extent necessary to give the Lenders a true and
accurate knowledge of the subject matter in all material respects. All
projections with respect to the Borrower or any Subsidiary, furnished by the
Borrower, were prepared and presented in good faith by the Borrower based upon
facts and

54

--------------------------------------------------------------------------------

assumptions that the Borrower believes to be reasonable in light of current and
foreseeable conditions, it being recognized by the Lenders that such projections
as to future events are not to be viewed as facts and that actual results during
the period or periods covered by any such projections may differ from the
projected results. No document furnished or statement made in writing to the
Lenders by or on behalf of the Borrower or any Subsidiary in connection with the
negotiation, preparation or execution of this Agreement and no information
contained in a statement made in the Borrower's SEC Reports contains any untrue
statement of a material fact, or omits to state any such material fact necessary
in order to make the statements contained therein, in each case, in light of the
circumstances under which they were made, not misleading, in either case which
has not been corrected, supplemented or remedied by subsequent documents
furnished or statements made in writing to the Lenders. There is no fact known
to the Borrower or any Subsidiary which has, or could reasonably be expected to
have, a Material Adverse Effect, other than facts which have been disclosed in
writing to the Lenders prior to the Closing Date.

    3.23  Leaseholds, Permits, etc.  Each of the Borrower and its Subsidiaries
possesses or has the right to use, all leaseholds, easements, franchises and
permits and all authorizations and other rights which are material to and
necessary for the conduct of its business. Except for such noncompliance with
the foregoing which could not reasonably be expected to have a Material Adverse
Effect, all the foregoing are in full force and effect, and each of the Borrower
and its Subsidiaries is in substantial compliance with the foregoing without any
known conflict with the valid rights of others. No event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such leasehold, easement, franchise, license or other
right, which termination or revocation, considered as a whole, could reasonably
be expected to have a Material Adverse Effect.

    3.24  Solvency.  On the Closing Date and on each date on which borrowings
are made hereunder each of the Borrower and its Subsidiaries is Solvent.


ARTICLE IV
CONDITIONS PRECEDENT


    4.1  Conditions to Initial Loans.  The agreement of each Lender to make the
initial Loan requested to be made by it and of the Issuer to issue the Letter of
Credit is subject to the satisfaction, immediately prior to or concurrently with
the making of such Loan on the Closing Date, of the following conditions
precedent:

    (a)  Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
with a counterpart for each Lender, (ii) for the account of each Lender and, to
the extent requested, a Revolving Credit Note, Term A Note and Term B Note and,
for the account of the Swingline Lender, the Swingline Note, in each case
conforming to the requirements hereof and executed by a duly authorized officer
of the Borrower, (iii) the Pledge Agreements described on Schedule 4.1(a),
executed and delivered by an authorized officer of the Loan Party thereto, with
a counterpart or a conformed copy for each Lender, (iv) the Security Agreements
described on Schedule 4.1(a), executed and delivered by a duly authorized
officer of the Loan Party thereto, with a counterpart or a conformed copy for
each Lender, (v) the Intellectual Property Security Agreements described on
Schedule 4.1(a), executed and delivered by a duly authorized officer of the Loan
Party thereto, with a counterpart or conformed copy for each Lender, (vi) the
Guarantees described on Schedule 4.1(a), executed and delivered by a duly
authorized officer of each Guarantor, with a counterpart or conformed copy for
each Lender, (vii) the Deeds of Trust described on Schedule 4.1(a), executed and
delivered by a duly authorized officer of the Loan Party thereto with a
counterpart or conformed copy for each Lender, (viii) the Contribution
Agreement, executed and delivered by a duly authorized officer of each
Guarantor, (ix) the Custody Agreements described on Schedule 4.1(a), executed
and delivered by a duly authorized officer of the Loan Party

55

--------------------------------------------------------------------------------

thereto, with a counterpart or conformed copy for each Lender and (x) the Fee
Letter, executed and delivered to the Administrative Agent by a duly authorized
officer of the Borrower.

    (b)  Corporate Proceedings of the Borrower.  The Administrative Agent shall
have received, with a copy for each Lender, a copy of the resolutions, in form
and substance satisfactory to the Administrative Agent, of the Board of
Directors of the Borrower authorizing (i) the execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
it is a party, and (ii) the borrowings contemplated hereunder.

    (c)  Borrower Incumbency Certificates.  The Administrative Agent shall have
received, with a copy for each Lender, a certificate of the Borrower, dated the
Closing Date, as to the incumbency and signature of the officers of the Borrower
executing any Loan Document, and any related documents, satisfactory in form and
substance to the Administrative Agent, executed by the Chief Executive Officer
or any Vice President and the Secretary or an Assistant Secretary of the
Borrower.

    (d)  Corporate Proceedings of Liberty; Corporate Proceedings of the
Subsidiaries.  (i) The Administrative Agent shall have received, with a copy for
each Lender, a copy of the resolutions of the Board of Directors of Liberty
Media authorizing the execution, delivery and performance of the Liberty Debt
Documents certified by the Secretary or an Assistant Secretary of Liberty Media,
as of the Closing Date, which certificate shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded and
shall be in form and substance satisfactory to the Administrative Agent.
(ii) The Administrative Agent shall have received, with a copy for each Lender,
a copy of the resolutions of the Board of Directors of each Subsidiary executing
any Loan Document authorizing the execution, delivery and performance of the
Loan Documents to which such Subsidiary is a party certified by the Secretary or
an Assistant Secretary of such Subsidiary, as of the Closing Date, which
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded and shall be in form and substance
satisfactory to the Administrative Agent.

    (e)  Incumbency Certificate of Liberty; Incumbency Certificates of the
Subsidiaries.  (i) The Administrative Agent shall have received, with a copy for
each Lender, a certificate of Liberty Media, dated the Closing Date, as to the
incumbency and signature of the officers of Liberty Media executing the Liberty
Debt Documents, and any related documents satisfactory in form and substance to
the Administrative Agent, executed by the President or any Vice President and
the Secretary or an Assistant Secretary of Liberty Media. (ii) The
Administrative Agent shall have received, with a copy for each Lender, a
certificate of each Subsidiary, dated the Closing Date, as to the incumbency and
signature of the officers of each Subsidiary executing any Loan Document, and
any related documents satisfactory in form and substance to the Administrative
Agent, executed by the President, any Vice President or any other authorized
officer or director and the Secretary or an Assistant Secretary of such
Subsidiary.

    (f)  Corporate Documents.  The Administrative Agent shall have received,
with a counterpart for each Lender, true and complete copies of the charter
documents of Liberty Media, the Borrower and each Subsidiary, certified as of
the Closing Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of Liberty Media, the Borrower and such Subsidiary, as the
case may be.

    (g)  Consents, Licenses and Approvals.  The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of a Responsible
Officer of the Borrower (i) attaching copies of all consents, authorizations and
filings referred to in Schedule 3.4, and (ii) stating that such consents,
licenses and filings are in full force and effect, and each such consent,
authorization and filing shall be in form and substance satisfactory to the
Administrative Agent.

56

--------------------------------------------------------------------------------

    (h)  Closing Fees and Expenses.  The Administrative Agent and the Issuer
shall have received the fees to be received on the Closing Date referred to in
the Fee Letter and the reimbursement of all costs and expenses.

    (i)  Legal Opinions.  The Administrative Agent shall have received, with a
counterpart for each Lender, the executed legal opinions of (i) Sherman & Howard
L.L.C., counsel to the Borrower, substantially in the form of Exhibit O-1
covering such matters incident to the transactions contemplated by this
Agreement, (ii) Jeffer Mangels, special California counsel to the Borrower,
substantially in the form of Exhibit O-2, covering such matters incident to the
Security Documents, (iii) Latham & Watkins, special English counsel to the
Borrower, substantially in the form of Exhibit O-3, covering such matters
incident to the Pledge Agreements governed by English law, (iv) Lee & Lee,
special Singapore counsel to the Borrower, substantially in the form of
Exhibit O-4, covering such matters incident to the Subsidiary Supplemental
Pledge Agreement governed by Singapore law, (v) Baker Botts, L.L.P., New York
counsel to Liberty Media and the Borrower, substantially in the form of
Exhibit O-5, covering such matters incident to the Liberty Debt Documents and
the Loan Documents and (vi) Carter, Ledyard & Milburn, special counsel to the
Borrower, substantially in the form of Exhibit  O-6, covering such matters
incident to the FCC, in each case, as the Administrative Agent may reasonably
require.

    (j)  Liberty Debt Documents and VSC Acquisition Documents; Certificate.  The
Administrative Agent shall have received, with copies for each Lender, true and
correct copies of each of the Liberty Debt Documents and the VSC Acquisition
Documents executed on or prior to the Closing Date including all schedules and
exhibits thereto and side letters affecting the terms thereof or otherwise
delivered in connection therewith together with all closing documents, opinions
and certificates executed in connection therewith, all of which shall be in full
force and effect. The Liberty Debt Documents and such VSC Acquisition Documents
shall be accompanied by a certificate, dated the Closing Date, of a Responsible
Officer of the Borrower to such effect. The Borrower shall be in material
compliance with all the terms of the Liberty Debt Documents and such VSC
Acquisition Documents.

    (k)  Closing Certificate.  The Administrative Agent shall have received,
with a counterpart for each Lender, a closing certificate of the Borrower
substantially in the form of Exhibit P, dated the Closing Date. Such closing
certificate will include a statement by the Borrower that, after giving effect
to all Loans to be made on the Closing Date and within five Business Days
thereafter, the aggregate Available Revolving Credit Commitments will be equal
to or greater than $25,000,000.

    (l)  Financial Information; Projections.  The Administrative Agent shall
have received, with copies for each Lender, (i) each of the financial statements
referred to in Section 3.1, (ii) the Borrower's report on Form 10-K for the year
ended August 31, 1999 Borrower's report on Form 10-Q for the fiscal quarter
ended September 30, 2000 and (iii) the six-year business forecast of the
Borrower and its Subsidiaries (on a consolidated and segment by segment basis)
in form and substance satisfactory to the Administrative Agent and the Lenders.
In addition, the Administrative Agent shall have received a pro forma statement
of income for the Borrower and its Subsidiaries as of September 30, 2000
adjusted to give effect to the VSC Acquisition, which statement of income shall
demonstrate that EBITDA for the four fiscal quarter period ending as of such
date is not less than $100,000,000. Such pro forma statement of income shall be
accompanied by a certificate signed by a Responsible Officer of the Borrower
stating that such statement of income, together with the notes thereto, presents
fairly on a pro forma basis the income of the Borrower and its Subsidiaries for
such period.

    (m)  Pledged Equity Interests; Stock Powers; Pledged Promissory Notes.  The
Administrative Agent shall have received (i) certificates representing the
Pledged Equity Interests pursuant to the Pledge Agreements, together with an
undated stock power executed in blank for each such certificate and an
acknowledgment of and consent to each such Pledge Agreement by the applicable
Subsidiary and

57

--------------------------------------------------------------------------------

(ii) Pledged Promissory Notes pursuant to the Pledge Agreements, together with
an undated endorsement executed by the applicable pledgor in blank for each such
Note.

    (n)  Filings, Registrations and Recordings.  All filings, registrations and
recordings listed in Schedule 4.1(n) shall have been properly filed, registered
or recorded in each jurisdiction listed in Schedule 4.1(n), or shall have been
delivered to the Administrative Agent for filing, registration or recording. Any
documents (including, without limitation, financing statements) required to be
filed under any of the Security Documents in order to create, in favor of the
Administrative Agent, a perfected security interest in the collateral thereunder
shall have been properly filed in each office in each jurisdiction listed in the
Security Agreement, and such filings are the only ones required in order to
create in favor of the Administrative Agent for the benefit of the Lenders a
perfected Lien on the respective collateral described therein in the
jurisdictions listed on Schedule 4.1(n). The Administrative Agent shall have
received evidence reasonably satisfactory to it of each such filing,
registration or recordation and satisfactory evidence of the payment of any
necessary fee, tax or expense relating thereto.

    (o)  Insurance.  The Administrative Agent shall have received evidence
satisfactory to it of the existence of the insurance required hereunder and
pursuant to the Security Documents and the Administrative Agent for the benefit
of the Lenders, shall have been named as loss payee under each insurance policy
maintained by the Borrower (other than workers' compensation, public liability,
employee benefits and welfare insurance).

    (p)  Indebtedness.  The Borrower shall have outstanding only the
Indebtedness listed on Schedule 4.1(p).

    (q)  Payoff Letters.  The Administrative Agent shall have received signed
payoff letters from each Person who on the Closing Date is a lender or other
creditor to any Loan Party evidencing that any Indebtedness of such Loan Party
to such lender or other creditor (other than Indebtedness listed on
Schedule 4.1(p) ) has been (or will be, concurrently with the making of the
initial Loans hereunder) repaid in full and all obligations terminated and liens
released.

    (r)  No Material Adverse Effect.  Since September 30, 2000, no Material
Adverse Effect shall have occurred.

    (s)  Deeds of Trust.  The Administrative Agent shall have received the Deeds
of Trust, fully executed and delivered by the Borrower, in recordable form and
otherwise in a form acceptable to the Administrative Agent.

    (t)  Title Insurance Policies.  The Administrative Agent shall have
received, in respect of the Real Property which is subject to the Deeds of Trust
described on Schedule 4.1(t), mortgagee's title policies or marked-up
unconditional binders dated the Closing Date in an amount not less than
$67,750,000 in the aggregate. Each such policy (i) shall be in an amount
satisfactory to the Administrative Agent; (ii) shall ensure that the Deeds of
Trust insured thereby creates a valid first lien on the real property covered by
the such Deed of Trust, free and clear of all defects and encumbrances except
such as are acceptable to the Administrative Agent; (iii) shall name the
Administrative Agent, for the benefit of the Lenders, as the insured thereunder;
(iv) shall be in the form of ALTA Loan Policy — 1970 or such other similar form
acceptable to the Administrative Agent; and (v) shall contain such endorsements
as the Administrative Agent may reasonably request. The Administrative Agent
shall also have received evidence that all premiums in respect of such policies
have been paid.

    (u)  Recordation.  All liens existing with respect to the properties that
are subject to any Security Document in favor of Administrative Agent, shall
have been released of record.

    4.2  Conditions to each Credit Extension.  The agreement of each Lender to
make any Loan requested to be made by it on any date (including, without
limitation, its initial Loan, but excluding any

58

--------------------------------------------------------------------------------

conversion or continuation that does not increase the aggregate principal amount
of Loans outstanding) and of the Issuer to issue, amend or renew any Letter of
Credit is subject to the satisfaction of the following conditions precedent:

    (a)  Representations and Warranties.  Each of the representations and
warranties made by the Borrower and each other Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects on and as of
such date as if made on and as of such date.

    (b)  No Default.  No Default shall have occurred and be continuing on such
date or after giving effect to the Credit Extension requested to be made on such
date.

    (c)  Additional Matters.  The Administrative Agent shall have received such
documents and instruments in respect of any such Credit Extension as it shall
reasonably request.

Each borrowing by the Borrower hereunder and the request by the Borrower to the
Issuer to issue, amend or renew any Letter of Credit shall constitute a
representation and warranty by the Borrower as of the date of such Loan or the
issuance, amendment or renewal of the Letter of Credit that the conditions
contained in this Section 4.2 have been satisfied.


ARTICLE V
AFFIRMATIVE COVENANTS


    The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Note remains outstanding and unpaid or any Obligation is owing to
any Lender, the Issuer or the Administrative Agent hereunder, the Borrower shall
and shall cause each of its Subsidiaries to:

    5.1  Financial Statements.  Furnish to each Lender:

    (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as at the end of such year
and the related statements of operations, stockholders equity and cash flows for
such year, setting forth in each case in comparative form the figures as of the
end of and for the previous year, reported on without a qualification or
exception arising out of the scope of the audit, by KPMG or other independent
certified public accountants of nationally recognized standing; provided that
the submission of the Borrower's report on Form 10-K shall satisfy the foregoing
requirements; and

    (b) as soon as available, but in any event not later than 45 days after the
end of each quarterly period for each of the first three fiscal quarters of each
fiscal year of the Borrower, the unaudited consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as at the end of such quarter
and the related unaudited statements of operations, stockholders' equity and
cash flows of the Borrower and its Subsidiaries for such quarter and the portion
of the fiscal year through the end of such quarter and setting forth in each
case in comparative form the figures from the budget for such fiscal year
furnished to the Lenders pursuant to Section 5.2(d) and the actual figures for
the corresponding date or period in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments); provided that the submission of the
Borrower's report on Form 10-Q shall satisfy the foregoing requirements.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

59

--------------------------------------------------------------------------------

    5.2  Certificates; Other Information.  Furnish to each Lender:

    (a) concurrently with the delivery of the financial statements referred to
in Section 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

    (b) concurrently with the delivery of the financial statements referred to
in Section 5.1(a) and Section 5.1(b), a certificate of a Responsible Officer of
the Borrower, stating that, during the period covered by such financial
statements, the Borrower and each of its Subsidiaries during such period has
observed or performed all its covenants and other agreements, and satisfied
every condition, contained in this Agreement and in each other Loan Document to
which it is a party to be observed, performed or satisfied by it, and that such
Officer has obtained no knowledge of any Default except as specified in such
certificate;

    (c) concurrently with the delivery of the financial statements referred to
in Section 5.1(a) and Section 5.1(b), a certificate of a Responsible Officer of
the Borrower, substantially in the form of Exhibit Q hereto (the "Compliance
Certificate"), showing (i) compliance by the Borrower and its Subsidiaries with
the covenants contained in Section 6.1, (ii) to the extent not otherwise
required to be delivered pursuant to Section 5.1 and Section 5.2, statements of
EBITDA for the periods covered by such covenants with respect to which
compliance is to be demonstrated in such Compliance Certificate and the Total
Leverage Ratio as of the last day of the period covered by such Financial
Statements and (iii) statements of the amount invested in ISG for the periods
covered by such covenants and the portion of EBITDA for such periods that would
have been attributable to ISG but for the proviso in the definition of "EBITDA";

    (d) not later than 45 days after the end of each fiscal year of the
Borrower, a copy of the projections by the Borrower of the operating budget and
cash flow budget of the Borrower and its Subsidiaries (including a statement of
the amounts to be invested in ISG and the operating budget and cash flow budget
for ISG) for the succeeding fiscal year set forth on a quarterly basis and on an
annual basis through the later of (i) the end of the fifth fiscal year
thereafter and (ii) December 31, 2007, together with a narrative description
setting forth the assumptions upon which such projections are based, such
projections to be accompanied by a certificate of a Responsible Officer to the
effect that such projections have been prepared on the basis of sound financial
planning practices and that such Responsible Officer reasonably and in good
faith believes that such projections are correct and are not misleading in any
material respect and that such assumptions are reasonable;

    (e) within five days after the same are sent, copies of all financial
statements and reports which the Borrower generally sends to its stockholders,
and within five days after the same are filed, copies of all financial
statements and reports which the Borrower may make to, or file with, the
Securities and Exchange Commission or any successor or analogous Governmental
Authority;

    (f)  promptly upon receipt thereof, copies of all substantive management
letters and other substantive material reports which are submitted to the
Borrower or any of its Subsidiaries by its independent accountants in connection
with any annual or interim audit of the books of the Borrower or such Subsidiary
made by such accountants;

    (g) promptly upon the filing thereof, copies of all filings made with the
Securities Exchange Commission on Form 13-G or 13-D (or any successor form) with
respect to the Borrower; and

    (h) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.

    5.3  Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, including

60

--------------------------------------------------------------------------------

all taxes imposed upon it or upon its income or profits or in respect of its
property, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or any of its Subsidiaries, as the case may be.

    5.4  Maintenance of Existence; Compliance with Contracts and Requirements of
Law.  Renew and keep in full force and effect its corporate existence (other
than as permitted under Section 6.5), take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business except to the extent such failure to maintain could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, be reasonably
expected to have a Material Adverse Effect.

    5.5  Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition, maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, business interruption, storm damage and
earthquake) as are usually insured against in the same general areas by
companies engaged in the same or a similar business and name the Administrative
Agent, for the benefit of the Lenders, as loss payee under each such policy
(other than (a) workers' compensation, public liability, employee benefits and
welfare insurance and (b) so long as the obligations secured by the Tokai
Mortgages are outstanding, property insurance on the Hollywood Way Property);
and furnish to each Lender, upon request, full information as to the insurance
carried including certified copies of policies and certificates of insurance
from the Borrower's insurance broker, or such other recognized insurance broker
reasonably acceptable to the Required Lenders.

    5.6  Inspection of Property; Books and Records; Discussions.  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and permit after
reasonable notice representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
its Subsidiaries and with their independent certified public accountants.

    5.7  Notices.  Promptly after the Borrower knows and, in any event, within
five Business Days thereof with respect to any notice under clause (a) or 10
Business days with respect to any other notice under this Section, give notice
to the Administrative Agent of:

    (a) the occurrence of any Default or Event of Default;

    (b) any litigation or proceeding affecting the Borrower or any Subsidiary in
which the amount involved is $7,500,000 or more and is not covered by insurance
or in which injunctive or similar relief is sought;

    (c) any material labor dispute to which the Borrower or any Subsidiary may
become a party and which involves any group of employees, any strikes or
walkouts relating to any of its plants or facilities and the expiration or
termination of any labor contract to which the Borrower or any Subsidiary is a
party or by which the Borrower or such Subsidiary is bound;

    (d) the occurrence of any Permitted Acquisition; and

    (e) any development or event which could reasonably be expected to have a
Material Adverse Effect.

61

--------------------------------------------------------------------------------

Each notice pursuant to clause (d) of this Section 5.7 shall be accompanied by
an amended Schedule 3.18 setting forth such information as required by
Section 3.18 with respect to each Approved Subsidiary. Each notice pursuant to
this Section 5.7 shall be accompanied by a statement of a Responsible Officer
setting forth details of the occurrence referred to therein and stating what
action the Borrower proposes to take with respect thereto. For the purposes of
this Section 5.7 the Borrower shall be deemed to have knowledge when any officer
of the Borrower charged with responsibility for any matter that is the subject
of such notice requirement knows or should have known that such notice was
required.

    5.8  Environmental Laws.  (a) Comply in all material respects, and ensure
compliance in all material respects by all tenants and subtenants, if any, with
all applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants, if any, obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws except to the extent that failure to do so could not be
reasonably expected to have a Material Adverse Effect.

    (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect.

    (c) Defend, indemnify and hold harmless each Agent and the Lenders, and
their respective parents, subsidiaries, affiliates, employees, agents, officers
and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under any
Environmental Laws applicable to the operations of the Borrower, any of its
Subsidiaries, or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorneys' and consultant's fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing (i) arise out of the gross negligence or willful misconduct
of the party seeking indemnification therefor or (ii) result from any actions
taken by any of the Lenders after foreclosure or from any conditions arising
from such actions. This indemnity shall continue in full force and effect
regardless of the termination of this Agreement.

    5.9  ERISA.  (a) Establish, maintain and operate all Plans to comply in all
material respects with the applicable provisions of ERISA, the Code, and all
other applicable laws, and the regulations and interpretations thereunder and
the respective requirements of the governing documents for such Plans;

    (b) Within 10 days after receipt by the Borrower or any Subsidiary of any
unfavorable determination letter from the IRS regarding the qualification of a
Plan under Section 401(a) of the Code, and promptly following the request of the
Administrative Agent for any favorable determination letters, provide the
Administrative Agent and the Lenders with copies of each such letter;

    (c) Within 10 days after the filing thereof, provide the Administrative
Agent and the Lenders with copies of any annual report (IRS Form 5500 series)
with respect to a Single Employer Plan, including Schedule B thereto;

    (d) Within 10 days after the Borrower or any Subsidiary knows that a
nonexempted prohibited transaction (defined in Section 406 of ERISA and
Section 4975 of the Code) has occurred, a statement of the chief financial
officer of such Borrower or such Subsidiary describing such transaction and the
action which Borrower or such Subsidiary, as applicable, has taken, is taking or
proposes to take with respect thereto;

62

--------------------------------------------------------------------------------

    (e) Within 10 days after the filing thereof, provide the Administrative
Agent and the Lender with copies of each actuarial report for any Single
Employer Plan and each actuarial report and annual report received from any
Multiemployer Plan;

    (f)  Within 10 days after the occurrence thereof, notification of any
material increase in the benefits of any existing Single Employer Plan or the
establishment by Borrower or any Subsidiary of any new Single Employer Plan or
the commencement of contributions by Borrower or any Subsidiary to any Single
Employer Plan to which the Borrower or such Subsidiaries was not previously
contributing; and

    (g) Within 10 days after the Borrower, any Subsidiary or any Commonly
Controlled Entity knows thereof: (i) the occurrence of any Reportable Event with
respect to any Benefit Plan or Multiemployer Plan, a failure to make any
required contribution to a Benefit Plan or Multiemployer Plan, the creation of
any Lien in favor of the PBGC or a Benefit Plan or Multiemployer Plan or any
withdrawal from, or the receipt of notice with respect to the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the receipt of notice from the PBGC or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Benefit Plan or Multiemployer Plan.

    (h) For the purposes of this Section 5.9 the Borrower, any subsidiary or any
Commonly Controlled Entity shall be deemed to have knowledge when any officer of
the Borrower, such Subsidiary or such Commonly Controlled Entity, respectively,
charged with responsibility for any matter that is the subject of such notice
requirement knows or should have known that such notice was required.

    5.10  Use of Proceeds.  The proceeds of the Loans shall be utilized only for
the respective purposes set forth in Section 3.15

    5.11  Post-Closing Items.  Deliver each of the instruments and documents and
take each of the actions specified in Schedule 5.11 at the times and in the
manner specified therein.

    5.12  Further Assurances.  From time to time hereafter, execute and deliver,
or cause to be executed and delivered, such additional instruments, certificates
or documents, and take all such actions, as the Administrative Agent or the
Lenders may reasonably request, for the purposes of implementing or effectuating
the Loan Documents, or of more fully perfecting, preserving or renewing the
rights of the Lenders with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds thereby or with respect to any
other real or personal property or assets hereafter acquired by the Borrower
which may be deemed to be part of the Collateral) pursuant hereto or thereto.


ARTICLE VI
NEGATIVE COVENANTS


    The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Note remains outstanding and unpaid or any Obligation is owing to
any Lender, the Issuer or the Administrative Agent hereunder, Borrower shall not
and shall not permit any Subsidiary to:

    6.1  Financial Condition Covenants.  

    (a)  Interest Coverage.  At any time, permit the Interest Coverage Ratio to
be less than (i) for any fiscal quarter ending prior to December 31, 2003, 2.50
to 1.00 and (ii) for any fiscal quarter ending on or after December 31, 2003,
3.00 to 1.00.

63

--------------------------------------------------------------------------------



    (b)  Fixed Charge Coverage.  From and after January 1, 2002, on any date
during any period set forth below, after giving effect to the making of each
Loan to be made on such date, permit the Fixed Charge Coverage Ratio to be less
than the ratio set forth opposite such period below:

Period


--------------------------------------------------------------------------------

  Fixed Charge Coverage Ratio

--------------------------------------------------------------------------------

1/01/02 through 12/31/03   1.00 to 1.00 1/01/04 and thereafter   1.10 to 1.00

    (c)  Total Leverage Ratio.  On any date during any period set forth below,
after giving effect to the making of each Loan to be made on such date, permit
the Total Leverage Ratio to exceed the ratio set forth opposite such period
below:

Period


--------------------------------------------------------------------------------

  Total Leverage Ratio

--------------------------------------------------------------------------------

Closing Date through 6/30/02   4.25 to 1.00 7/01/02 through 6/30/03   4.00 to
1.00 7/01/03 and thereafter   3.50 to 1.00

; provided that if the Borrower declares or pays any dividends, then at all
times thereafter the Borrower will not permit the Total Leverage Ratio to exceed
3.00 to 1.00.

    (d)  Capital Expenditures.  Make or commit to make (by way of the
acquisition of the securities of a Person or otherwise) any Capital Expenditures
exceeding in the aggregate (i) $85,000,000 during the period from January 1,
2000 through December 31, 2000 and (ii) $185,000,000 during the period from
January 1, 2000 through December 31, 2001.

    6.2  Limitation on Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

    (a) Indebtedness of the Borrower under this Agreement;

    (b) Guarantees by the Subsidiaries of Indebtedness permitted under
clause (a) of this Section 6.2;

    (c) Indebtedness in respect of loans from the Borrower to any Subsidiary and
by any Subsidiary to the Borrower and other Subsidiaries; provided that any such
intercompany loans shall be subordinated on the terms set forth in Exhibit R;
and

    (d) Permitted Indebtedness.

    6.3  Limitation on Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its properties, assets or revenues, whether now owned or hereafter
acquired, except for:

    (a) inchoate Liens for taxes, assessments or governmental charges or levies
or Liens for taxes, assessments, governmental charges or levies not yet due or
which are being contested in good faith by appropriate proceedings; provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

    (b) statutory Liens of carriers', warehousemen's, mechanics', materialmen's,
repairmen's or other similar Liens arising in the ordinary course of business
which are not overdue for a period of more than 60 days or which are being
contested in good faith by appropriate proceedings;

    (c) pledges or deposits in connection with workers' compensation,
unemployment insurance and other social security legislation; deposits securing
liability to insurance carriers under insurance or self-insurance arrangements;
and deposits to secure true leases in the ordinary course;

    (d) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and landlords' Liens which, in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower;

64

--------------------------------------------------------------------------------

    (e) any attachment or judgment Lien not constituting an Event of Default
under Section 7.1(h);

    (f)  Liens created pursuant to the Security Documents;

    (g) Liens set forth in Schedule 6.3(g);

    (h) Liens securing Permitted Hedging Agreements; and

    (i)  other Liens securing Purchase Money Indebtedness and other Indebtedness
incurred after the Closing Date in connection with Permitted Acquisitions, so
long as the aggregate principal amount of such Purchase Money Indebtedness and
other Indebtedness does not exceed $25,000,000, provided that any Liens securing
such Indebtedness shall be limited to the assets (and not any Capital Stock)
acquired with the proceeds of such Purchase Money Indebtedness or in connection
with such Permitted Acquisition.

    6.4  Limitation on Guarantee Obligations.  Create, incur, assume or suffer
to exist any Guarantee Obligation other than:

    (a) the Guarantees;

    (b) the Tokai Guarantees;

    (c) Guarantees permitted under Section 6.2(b);

    (d) guarantees by the Borrower of performance of its Subsidiaries under
service agreements entered into in the ordinary course of business and
consistent with industry standards; and

    (e) guarantees by (i) the Borrower of Permitted Indebtedness incurred by any
Wholly Owned or Majority Owned Subsidiary or (ii) any Subsidiary of Permitted
Indebtedness incurred by any other Subsidiary, provided that all the Capital
Stock of the Subsidiary granting such guarantee is owned, directly or
indirectly, by the Subsidiary which incurred such Permitted Indebtedness; and
provided further that any such guarantee is unsecured (except as permitted under
Section 6.3(i)).

    6.5  Limitation on Fundamental Changes.  Enter into any merger, acquisition,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its property, business or
assets except:

    (a) any Subsidiary may be merged or consolidated with or into the Borrower
(provided that the Borrower shall be the continuing or surviving corporation) or
any Subsidiary of the Borrower may be merged or consolidated with or into any
one or more Wholly Owned Subsidiaries of the Borrower;

    (b) any Wholly Owned Subsidiary may sell, lease, transfer or otherwise
dispose of any or all its assets (upon voluntary liquidation or otherwise) to
the Borrower or any other Wholly Owned Subsidiary of the Borrower;

    (c) any Wholly Owned Subsidiary of the Borrower may enter into any merger or
consolidation necessary to effect a Permitted Acquisition; and

    (d) Permitted Acquisitions.

    6.6  Limitation on Sale of Assets.  Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, any Capital Stock, receivables and fee or leasehold interests),
whether now owned or hereafter acquired, in each case, in one transaction or a
series of transactions to any Person, except:

    (a) the sale or other disposition of obsolete or worn out property in the
ordinary course of business; provided that the assets which are the subject of
such sale or disposition (whether in a single

65

--------------------------------------------------------------------------------

transaction or in a series of related transactions) shall not exceed 10% of the
consolidated assets of the Borrower;

    (b) the sale or other disposition of equipment which the management of the
Borrower or the applicable Subsidiary determines to be obsolete or inadequate
for the current operations of the Borrower or such Subsidiary, so long as the
proceeds of such sale or disposition are reinvested in new equipment within
60 days;

    (c) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;

    (d) sales of property, business or assets (other than Capital Stock) to the
Borrower or any Wholly Owned Subsidiary;

    (e) any sale or disposition permitted under Section 6.5(b);

    (f)  subject to any restrictions contained in the Communications Act of
1934, as amended, the issuance of Capital Stock of the Borrower;

    (g) the sale of any property or asset specified in Schedule 6.6(g); provided
that if the aggregate amount of Net Disposition Proceeds received since the
Closing Date exceeds $7,500,000, any Net Disposition Proceeds arising out of
such sale are applied in accordance with Section 2.9; and

    (h) the sale of other assets in an aggregate amount not to exceed
$57,500,000; provided that if the aggregate amount of Net Disposition Proceeds
received since the Closing Date exceeds $7,500,000, any Net Disposition Proceeds
arising out of such sale are applied in accordance with Section 2.9.

    6.7  Limitation on Dividends.  (a) Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any shares of any class of Capital Stock of the Borrower or any warrants or
options to purchase any such Capital Stock (other than the cashless exercise of
options), whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower; provided that so long as no Default shall
have occurred and be continuing or would result therefrom (i) the Borrower shall
be permitted to repurchase vested stock options of the Borrower or Capital Stock
of the Borrower from employees of the Borrower and its Subsidiaries in an
aggregate amount during the term of this Agreement not to exceed $10,000,000 and
(ii) the Borrower will be permitted to declare and pay dividends on its Common
Stock if (A) both before and after giving effect to such payment, the Borrower
will be in compliance with all the covenants set forth in this Agreement and
(B) either (1) both before and after giving effect to such payment, the Total
Leverage Ratio as of the date of such declaration and the date of such payment
will be less than or equal to 2.50 to 1.00 or (2) at all times during the four
fiscal quarter periods then most recently ended, the Total Leverage Ratio was
less than 3.00 to 1.00 and, after giving effect to such payment, the Total
Leverage Ratio will continue to be less than 3.00 to 1.00 as of the date of such
declaration and the date of such payment, in each case as demonstrated in a
Compliance Certificate delivered to the Administrative Agent by the Borrower
dated as of the date of such payment.

    (b) Make or agree to pay or make, directly or indirectly, any payment or
other distribution (whether in cash securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness;
provided that these limitations will not apply to (i) payment of Indebtedness
created under the Loan Documents; (ii) payment of regularly scheduled interest
and principal payments as and when due in respect of any Indebtedness (other
than the Liberty Debt) permitted by Section 6.2 and payment in respect of the
Liberty Debt in compliance

66

--------------------------------------------------------------------------------

with the terms of the Liberty Subordination Agreement; (iii) payment of secured
Indebtedness permitted by Section 6.2 that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
(iv) prepayment of Indebtedness under Financing Leases permitted under
Section 6.2 so long as the aggregate amount of Indebtedness prepaid during the
term of this Agreement does not exceed $15,000,000 in the aggregate and
(v) prepayment of Indebtedness existing as of the date hereof under the Tokai
Loan Agreement.

    6.8  Limitation on Investments, Loans and Advances.  Make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of or any assets constituting a business
unit of, or make any other investment in, any Person, except:

    (a) any extension of trade credit in the ordinary course of business and
investments in customer accounts or notes receivable for inventory sold or
services rendered in the ordinary course of business and consistent with past
practice;

    (b) any investment in Cash Equivalents;

    (c) any Capital Expenditures permitted under Section 6.1(d);

    (d) any Permitted Acquisitions;

    (e) pursuant to any transactions permitted by Section 6.5;

    (f)  subject to Section 6.9, any investment by the Borrower in its Wholly
Owned Subsidiaries and Majority-Owned Subsidiaries and any investment by any
Subsidiary in the Borrower or any Wholly Owned Subsidiary or Majority-Owned
Subsidiary;

    (g) Indebtedness permitted under Section 6.2(c);

    (h) investments received in connection with the bankruptcy of suppliers and
customers or received pursuant to a plan of reorganization of any supplier or
customer, in each case, in settlement of delinquent obligations or disputes with
such suppliers or customers;

    (i)  deposits permitted under Section 6.3(c);

    (j)  loans existing as of the date hereof made by the Borrower to Walston in
an aggregate principal amount not to exceed $2,000,000; provided that the
Borrower shall have pledged to the Administrative Agent, for the benefit of the
Lenders, any notes evidencing such loans;

    (k) loans to officers and employees in an aggregate principal amount at any
one time outstanding not to exceed (x) prior to the repayment or cancellation of
the loans described in clause (j) above, $7,500,000 and (ii) thereafter,
$5,500,000;

    (l)  investments in ISG, provided that the aggregate amount so invested in
ISG during the term of this Agreement will not exceed $50,000,000 (excluding any
such investment funded solely with the proceeds of new cash equity contributions
from Liberty Media and its Affiliates (other than the Borrower and its
Subsidiaries));

    (m) investments in Venture Subsidiaries in an aggregate amount not to exceed
$10,000,000; and

    (n) other investments in an aggregate amount not to exceed $25,000,000
during the term of this Agreement.

    6.9  Limitation on Transactions with Affiliates.  Enter into any transaction
(other than transactions solely between the Borrower and one or more Wholly
Owned Subsidiaries), including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under this Agreement or (b) in the
ordinary course of the Borrower's business and (c) upon fair and reasonable
terms no less favorable to the

67

--------------------------------------------------------------------------------

Borrower, as the case may be, than it would obtain in a comparable arm's-length
transaction with a Person which is not an Affiliate.

    6.10  Limitation on Sales and Leasebacks.  Except as permitted under
Section 6.2(d), enter into any arrangement with any Person providing for the
leasing by the Borrower or any Subsidiary of real or personal property which has
been or is to be sold or transferred by the Borrower or such Subsidiary to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of the
Borrower or such Subsidiary; provided that the Borrower or any Subsidiary may
enter into any such arrangement with respect to any real property so long as,
after giving effect thereto, the Borrower remains in compliance with
Section 6.6(h).

    6.11  Limitation on Changes in Fiscal Year.  Permit the fiscal year of the
Borrower to end other than on December 31.

    6.12  Limitation on Negative Pledge Clauses.  (a) Enter into with any Person
any agreement other than (i) this Agreement and the other Loan Documents,
(ii) the agreements listed on Schedule 6.12 and (iii) any agreement relating to
a Lien permitted under Section 6.3 securing Non-Recourse Indebtedness permitted
under Section 6.2(d) (in which case, any prohibition or limitation shall be
effective only against the assets financed thereby), which prohibits or limits
the ability of the Borrower or any Subsidiary to create, incur, assume or suffer
to exist any Lien in favor of the Administrative Agent, for the benefit of the
Lenders, upon any of its property, assets or revenues, whether now owned or
hereafter acquired; or

    (b) enter into any agreement or arrangement which prohibits, limits or
restricts the rights or ability of any Subsidiary to declare or pay any
dividends in cash or property or to make loans or advances or other payments of
any nature or to make any distributions or transfers of its assets in each case
to the Borrower or any other Person as to which such Subsidiary is a Subsidiary.

    6.13  Limitation on Lines of Business.  Enter into any business, except for
those customarily engaged in by a Post Production Company and businesses
substantially complementary or ancillary thereto including interactive services
and distribution.

    6.14  New Subsidiaries.  Create or permit to exist any Subsidiary other than
those listed on Schedule 3.18 and Approved Subsidiaries.

    6.15  Amendments to Liberty Debt Documents and VSC Acquisition
Documents.  Enter into or consent to any amendment of or waive any rights under
the Liberty Debt Documents or the VSC Acquisition Documents or any other
agreement relating to the Indebtedness existing as of the Closing Date which
restricts or diminishes in any material respect any right or benefit enjoyed
with respect to any of the foregoing by the Borrower, any Subsidiary, the
Administrative Agent or the Lenders or which would adversely affect the rights
of the Administrative Agent and the Lenders under the Loan Documents or the
Liens of the Administrative Agent and the Lenders created thereby.


ARTICLE VII
EVENTS OF DEFAULT


    7.1  If any of the following events shall occur and be continuing:

    (a) (i) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms thereof or hereof; or (ii) the Borrower shall fail to
pay any Reimbursement Obligation with respect to the Letter of Credit or deposit
cash collateral pursuant to Section 2.22 when due in accordance with the terms
thereof; or (iii) the Borrower shall fail to pay any interest on any Loan, or
any other amount payable hereunder, within three days after any such interest or
other amount becomes due in accordance with the terms thereof or hereof; or

68

--------------------------------------------------------------------------------

    (b) Any representation or warranty made or deemed made by the Borrower or
any other Loan Party herein or in any other Loan Document or which is contained
in any certificate, document or financial or other statement furnished by it at
any time under or in connection with this Agreement or any such other Loan
Document shall prove to have been incorrect in any material respect on or as of
the date made or deemed made;

    (c) The Borrower or any other Loan Party shall default in the observance or
performance of any agreement contained in Article 6 or Section 5.7 hereof,
clauses (b) and (c) of Section 6 and Section 9 of each Pledge Agreement or
clauses (h), (i), (j) and (p) of Section 5 of each Security Agreement; or

    (d) The Borrower or any other Loan Party shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document, and such default shall continue unremedied for a period of 30 days; or

    (e) The Borrower or any Subsidiary shall (i) default in any payment
(regardless of amount) of principal of or interest on any Indebtedness having an
aggregate principal amount in excess of $7,500,000 (other than the Notes) or in
the payment (regardless of amount) of any Guarantee Obligation in excess of
$7,500,000 beyond the period of grace (not to exceed 30 days), if any, provided
in the instrument or agreement under which such Indebtedness or Guarantee
Obligation was created or (ii) default beyond the applicable grace period in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or Guarantee Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or such Guarantee Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice, if
required, such Indebtedness to become due prior to its stated maturity; or

    (f)  (i) The Borrower or any Subsidiary shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower or any Subsidiary shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Borrower or any
Subsidiary, any case, proceeding or other action referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days; or (iii) there shall be commenced against the Borrower or any
Subsidiary any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any Subsidiary shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii) or (iii) above; or (v) the Borrower or any Subsidiary shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

    (g) (i) Any Person shall engage in any "prohibited transaction" (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single

69

--------------------------------------------------------------------------------

Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or

    (h) One or more judgments or decrees shall be entered against the Borrower
or any Subsidiary involving in the aggregate a liability (to the extent not
covered by third-party insurance as to which the insurer has acknowledged
coverage) of $7,500,000 or more and such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 30 days from
the entry thereof; or

    (i)  (x) Any of the Security Documents shall cease, for any reason, to be in
full force and effect, or the Borrower or any other Loan Party which is a party
to any of the Security Documents shall so assert, (y) the Lien created by any of
the Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby or (z) the Administrative Agent shall
not have, for any reason whatsoever, a valid and perfected first security
interest for the benefit of the Lenders in the Collateral, subject only to Liens
permitted under Section 6.3; or

    (j)  Any Guarantee, for any reason other than the satisfaction in full of
all the Obligations and termination of this Agreement, shall cease to be in full
force and effect or shall be declared to be null and void, or any Guarantor
shall deny that it has any further liability, including with respect to future
advances by the Lenders, under its Guarantee or any Guarantor gives notice to
such effect; or

    (k) the Liberty Subordination Agreement or any other Material Agreement
shall, for any reason, cease to be in full force and effect or any party thereto
shall so assert; or

    (l)  A Change of Control shall occur or, except as permitted by Section 6.5
or 6.6, the Borrower shall at any time cease to own, directly or indirectly, all
the issued and outstanding Capital Stock of each Person that is or was a Wholly
Owned Subsidiary and not less than 80% of the issued and outstanding Capital
Stock of each Person that is or was a Majority-Owned Subsidiary, in each case,
free and clear of all Liens (other than the Lien of any Pledge Agreement in
favor of the Administrative Agent, for the benefit of the Lenders); or

    (m) An "event of default" or a "termination event" (as each such term is
defined in any Hedging Agreement) shall occur with respect to the Borrower; or

    (n) An event shall exist or occur which has a Material Adverse Effect; or

    (o) Any Loan Party that is a party to a Custody Agreement shall request the
release of any of the Capital Stock which is subject to such Custody Agreement,
except in connection with a disposition that is otherwise permitted under
Section 6.6; or

    (p) The Borrower or any of its Significant Subsidiaries shall cease
commercial operations for a period of seven consecutive days; or

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the Notes shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders,

70

--------------------------------------------------------------------------------

the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the Notes to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.


ARTICLE VIII
THE AGENTS


    8.1  Appointment.  Each Lender hereby irrevocably designates and appoints
Bank of America, N.A., as Administrative Agent of such Lender, The Bank of New
York Company, Inc. as Documentation Agent and Salomon Smith Barney Inc. as
Syndication Agent under this Agreement and the other Loan Documents. Each Lender
hereby irrevocably authorizes Bank of America, N.A., as the Administrative Agent
for such Lender, to serve as collateral agent for each Lender, to take such
action on behalf of each Lender under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.

    8.2  Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

    8.3  Exculpatory Provisions.  No Agent and no officer, director, employee,
agent, attorney-in-fact or Affiliate of an Agent shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except for its own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by the Borrower, any other Loan Party or any officer or any of them contained in
this Agreement or any other Loan Document or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or the Notes or any other Loan Document or for any
failure of the Borrower or any other Loan Party to perform its obligations
hereunder or thereunder. None of the Agents shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
of its Subsidiaries.

    8.4  Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative

71

--------------------------------------------------------------------------------

Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
Notes and the other Loan Documents in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Notes.

    8.5  Notice of Default.  Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a "notice of default". In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

    8.6  Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that no Agent or any officer, director, employee, agent,
attorney-in-fact or Affiliate of any Agent has made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by such Agent or any other Agent to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower and its Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or furnished to the Administrative Agent for
the account of, or with a counterpart or copy for, each Lender, no Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower or any of its
Subsidiaries which may come into the possession of any Agent or any officer,
director, employee, agent, attorney-in-fact or Affiliate of any Agent.

    8.7  Indemnification.  The Lenders agree to indemnify each of the
Administrative Agent, the Syndication Agent and the Documentation Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their Commitment Percentages
immediately prior to such date), from and against any and all liabilities,

72

--------------------------------------------------------------------------------

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against any such Agent in any way
relating to or arising out of this Agreement, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting from such Agent's gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Obligations hereunder.

    8.8  Agent in Its Individual Capacity.  Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower as though such Agent were not an Agent hereunder and under the
other Loan Documents. With respect to Credit Extensions made or renewed by it
and any Note issued to it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms "Lender" and "Lenders"
shall include each Agent in its individual capacity.

    8.9  Successor Agent.  The Administrative Agent may resign as Administrative
Agent upon 10 days' notice to the Lenders. If the Administrative Agent shall
resign, as the case may be, as Administrative Agent under this Agreement and the
other Loan Documents, then the Required Lenders shall appoint a successor agent,
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term "Administrative Agent" shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent's rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Notes. After the Administrative Agent's resignation or
termination, as Administrative Agent, the provisions of this Section shall inure
to the benefit of the Administrative Agent, as to any actions taken or omitted
to be taken by it while it was the Administrative Agent, under this Agreement
and the other Loan Documents.


ARTICLE IX
MISCELLANEOUS


    9.1  Amendments and Waivers.  Neither this Agreement, any Note or any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section. The Required
Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the Borrower
written amendments, supplements or modifications hereto or to any other Loan
Documents to which the Borrower is a party for the purpose of adding any
provisions to or changing in any manner the rights of the Lenders or of the
Borrower hereunder or thereunder; (b) enter into with any other Loan Party
written amendments, supplements or modifications to the Loan Documents to which
such other Loan Party is a party for the purpose of adding provisions to such
other Loan Documents or changing in any manner the rights of the Lenders or such
other Loan Party thereunder or (c) waive, upon the request of the Borrower, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement, the Notes or the other Loan Documents or any Default or Event of
Default and its consequences; provided that no such waiver and no such
amendment, supplement or modification (i) shall reduce the amount or extend the
scheduled date of maturity of any Note or of any installment thereof, or reduce
the stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof, or increase the amount set forth in the definition
of Approved Offshore Currency Sublimit

73

--------------------------------------------------------------------------------

(other than an increase effected through an Expansion Facility Amendment
pursuant to Section 2.24) or add an additional currency to the definition of
Approved Offshore Currency or increase the amount or extend the expiration date
of any Lender's Commitments (other than an increase effected through an
Expansion Facility Amendment pursuant to Section 2.24), in each case, without
the consent of all the Lenders, (ii) shall increase the Commitment of any Lender
without the consent of such Lender, (iii) shall release all or substantially all
of the Collateral without the consent of all the Lenders, (iv) shall release all
or substantially all of the Guarantees without the consent of all the Lenders,
(v) shall amend, modify or waive any provision of this Section or any other
provision of this Agreement or any other Loan Document which specifically by its
terms requires the approval or consent of all the Lenders or reduce the
percentage specified in the definition of Required Lenders, or consent to the
assignment or transfer by the Borrower or any other Loan Party of any of its
rights and obligations under this Agreement, the Notes and the other Loan
Documents or release all or any substantial portion of the Collateral, in each
case, without the written consent of all the Lenders, (vi) shall increase the
Stated Amount of any Letter of Credit without the consent of the Issuer,
(vii) shall adversely affect the interest, rights or obligations of the Issuer,
without the consent of the Issuer, (viii) shall adversely affect the interest,
rights or obligations of the Swingline Lender or amend, modify or waive any
provision of Section 2.23 without the written consent of the Swingline Lender or
(ix) amend, modify or waive any provision of Article 8 without the written
consent of any then Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Agents and all future holders of the Notes.
In the case of any waiver, the Borrower, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the outstanding
Notes and any other Loan Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing, but no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.

    9.2  Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or, in the case of notice by mail, when
received, or, in the case of telecopy notice, when received, addressed (i) in
the case of the Borrower and the Administrative Agent, as specified by such
party from time to time in a notice to the other parties hereto and (ii) in the
case of the other parties hereto, as set forth in Schedule I or in the New
Lender Joinder Agreement pursuant to which it became a party hereto, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes.

    9.3  No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

    9.4  Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans hereunder.

    9.5  Payment of Expenses and Taxes; Indemnification.  The Borrower, agrees
(a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement, the Notes and the other Loan Documents and any other documents
prepared in connection herewith or therewith, and the consummation and
administration of the

74

--------------------------------------------------------------------------------

transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the negotiation of any restructuring or
"work-out," whether or not consummated, and the enforcement or preservation of
any rights under this Agreement, the Notes, the other Loan Documents and any
such other documents, including, without limitation, the fees and disbursements
of counsel to the Administrative Agent and to each Lender, and (c) to pay, and
indemnify and hold harmless each Lender and the Administrative Agent from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the Notes, the
other Loan Documents and any such other documents, and (d) to pay, and indemnify
and hold harmless each Lender and the Administrative Agent (including each of
their respective parents, subsidiaries, officers, directors, employees, agent
and affiliates) from and against, any and all other claims, demands,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, settlements, expenses or disbursements of whatever kind or nature
(including, without limitation, reasonable attorneys' fees and the allocated
cost of internal counsel and settlement costs) arising from, in connection with
or with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the Notes, the other Loan Documents, or any
other documents or the use of the proceeds of the Loans in connection with any
purpose (all the foregoing in this clause (d), collectively, the "indemnified
liabilities"); provided that the Borrower shall have no obligation hereunder to
the Administrative Agent or any Lender with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of the Administrative
Agent or such Lender. The agreements in this Section  9.5 shall survive
repayment of the Obligations hereunder.

    9.6  Successors and Assigns; Participations and Assignments.  (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, all future holders of the Notes and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

    (b) Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time after June 29, 2001
(or prior to such date if the sale is being made as a result of a Requirement of
Law) sell to one or more banks or other entities ("Participants") participating
interests in any Loan owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents; provided that (i) any such sale of participating
interests must be in a minimum amount equal to the lesser of (A) $1,000,000 and
(B) the aggregate Commitments of such Lender then in effect, and (ii) after
giving effect to any such sale, such Lender must have either (x) retained at
least $1,000,000 of Commitments not subject to any participating interests or
(y) sold participating interests to Participants in all its Loans and
Commitments; and provided further that no Participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder (in each case to the extent subject to such
participation) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, (in each
case to the extent subject to such participation) or release any substantial
portion of the Collateral. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender's obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Note for all purposes under this Agreement

75

--------------------------------------------------------------------------------

and the other Loan Documents, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement and the other Loan
Documents. The Borrower agrees that if amounts outstanding under this Agreement
and the Notes are due or unpaid, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any Note to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under this Agreement or any Note; provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 9.7(a) as
fully as if it were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Section 2.17, Section 2.18 and
Section 2.19 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it were a Lender; provided that, in the case
of Section 2.18, such Participant shall have complied with the requirements of
said Section, and provided further that no Participant shall be entitled to
receive any greater amount pursuant to any such Section, than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

    (c) Any Lender may, in accordance with applicable law, at any time and from
time to time assign to any Approved Fund (as defined below), any Lender or any
affiliate thereof or, at any time after June 29, 2001 (or prior to such date if
such assignment is being made as a result of a Requirement of Law) with the
consent of (i) so long as no Event of Default shall have occurred which is
continuing, the Borrower (which consent shall not be unreasonably withheld) and
(ii) the Issuer, the Swingline Lender and the Administrative Agent, to an
additional bank or financial institution (an "Assignee") all or any part of its
rights and obligations under this Agreement and the Notes pursuant to a
Commitment Transfer Supplement, substantially in the form of Exhibit S (a
"Commitment Transfer Supplement") executed by such Assignee, such assigning
Lender (and, in the case of an Assignee that is not then a Lender or an
affiliate thereof, by the Borrower (so long as no Event of Default shall have
occurred which is continuing) and the Administrative Agent) and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that (i)  any such assignment must be in a minimum amount equal to the lesser of
(x) $2,500,000 (or such lesser amount as may be acceptable to the Administrative
Agent and the Borrower (so long as no Event of Default shall have occurred which
is continuing)) and (y) the aggregate Commitments and outstanding Loans of such
Lender then in effect, (ii) after giving effect to any such assignment, such
Lender shall have either (x) sold all its rights and obligations hereunder and
under the Notes or (y) retained at least $1,000,000 of the aggregate Commitments
and (iii) any assignment by the Swingline Lender of the Swingline Loans shall be
for all, but not less than all, of the Swingline Loans. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Commitment Transfer Supplement, (1) the Assignee thereunder
shall be a party hereto and, to the extent provided in such Commitment Transfer
Supplement, have the rights and obligations of a Lender hereunder with a
Commitment as set forth therein and (2) the assigning Lender thereunder, to the
extent provided in such Commitment Transfer Supplement, shall be released from
its obligations under this Agreement (and, in the case of a Commitment Transfer
Supplement covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto; provided that the provisions of Section 2.17, Section 2.18,
Section 2.19 and Section 9.5 shall continue to benefit such assigning Lender to
the extent required by such Sections).

    As used herein:

    "Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

76

--------------------------------------------------------------------------------

    "Approved Fund" means any Fund that has been approved by the Administrative
Agent and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

    (d) The Administrative Agent shall maintain, at its address referred to in
Section 9.2 a copy of each Commitment Transfer Supplement and New Lender Joinder
Agreement delivered to it and a register (the "Register") for the recordation of
the names and addresses of the Lenders and the Commitments of, and principal
amount of the Loans owing to, each Lender from time to time. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as the owner of the Loan recorded therein for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

    (e) Upon its receipt of a Commitment Transfer Supplement executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or an affiliate thereof, by the Borrower and the Administrative
Agent) together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (or, if the Assignee is another Lender or an affiliate
of a Lender, $1,000), the Administrative Agent shall promptly accept such
Commitment Transfer Supplement and, on the effective date determined pursuant
thereto, shall record the information contained therein in the Register, shall
amend Schedule to this Agreement and give notice of such acceptance and
recordation to the Lenders and the Borrower. On or prior to such effective date,
the Borrower, at its own expense, shall, if requested by the Assignee, execute
and deliver to the Administrative Agent (in exchange for the Revolving Credit
Note, Term A Note or Term B Note, as applicable, of the assigning Lender, if
any) a new Revolving Credit Note, Term A Note or Term B Note to the order of
such Assignee in an amount equal to the Revolving Credit Commitment, Term A Loan
or Term B Loan, as the case may be, assumed by such Assignee pursuant to such
Commitment Transfer Supplement and, if the assigning Lender has retained a
Revolving Commitment, Term A Loan or Term B Loan hereunder and so requests, a
new Revolving Credit Note, Term A Note or Term B Note, as applicable, to the
order of the assigning Lender in an amount equal to the Revolving Credit
Commitment, Term A Loan or Term B Loan retained by it hereunder. Such new Notes
shall be dated the Closing Date and shall otherwise be in the form of the Notes
replaced thereby.

    (f)  The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a "Transferee") and any prospective Transferee, in each case,
that agrees to be bound by Section 9.8, any and all financial information in
such Lender's possession concerning the Borrower and their respective Affiliates
which has been delivered to such Lender by or on behalf of the Borrower pursuant
to this Agreement or which has been delivered to such Lender by or on behalf of
the Borrower in connection with such Lender's credit evaluation of the Borrower
and their respective Affiliates prior to becoming a party to this Agreement.

    (g) Nothing herein shall prohibit any Lender, without notice to or consent
of Borrower, any Agent or the Issuer, from pledging or assigning any Note to any
Federal Reserve Bank in accordance with applicable law.

    9.7  Adjustments; Setoff.  (a) If any Lender (a "Benefitted Lender") shall
at any time receive any payment of all or part of its Credit Extensions, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by setoff, pursuant to events or proceedings of
the nature referred to in Section 7.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender's Credit Extensions, or interest thereon, such
benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender's Loans, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such

77

--------------------------------------------------------------------------------

benefitted Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided that if all or any portion
of such excess payment or benefits is thereafter recovered from such benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

    (b) No Lender shall set off against any deposits or other sums at any time
credited or due from the Lenders to the Borrower without the consent of the
Administrative Agent.

    9.8  Confidentiality.  Each Lender agrees to exercise all reasonable efforts
(consistent with its customary methods for keeping information confidential) to
keep any information delivered or made available by the Borrower or any
Subsidiary confidential from anyone other than persons employed or retained by
such Lender who are or are expected to become engaged in evaluating, approving,
structuring or administering the Loans; provided that nothing herein shall
prevent any Lender from disclosing such information (a) to any Affiliate of such
Lender or to any other Lender, (b) upon the order of any court or administrative
agency, (c) upon the request or demand of any regulatory agency or authority
having jurisdiction over such Lender, (d) that has been publicly disclosed
(other than in violation of this Section  9.8), (e) in connection with any
litigation relating to the Loans, this Agreement or any transaction contemplated
hereby to which any Loan Party, any Lender or the Administrative Agent may be a
party, (f) to the extent reasonably required in connection with the exercise of
any remedy hereunder, (g) to such Lender's legal counsel and independent
auditors, (h) to any actual or proposed participant or assignee of all or any
part of its Loans hereunder, if such other Person, prior to such disclosure,
agrees, in writing, for the benefit of the Borrower to comply with the
provisions of this Section 9.8, and (i) to any direct or indirect contractual
counterparty in a Hedging Agreement or such contractual counterparty's
professional advisor; provided that such counterparty or professional advisor
agrees, in writing, for the benefit of the Borrower to comply with the
provisions of this Section 9.8.

    9.9  Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

    9.10  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

    9.11  Integration.  This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the any Agent or any Lender relative to subject
matter hereof or thereof not expressly set forth or referred to herein or in the
other Loan Documents.

    9.12  Governing Law.  THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

    9.13  Submission to Jurisdiction; Waivers.  The Borrower hereby irrevocably
and unconditionally:

    (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any

78

--------------------------------------------------------------------------------

judgment in respect thereof, to the nonexclusive general jurisdiction of the
Courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

    (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

    (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be, at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

    (d) agrees that nothing contained herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

    (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

    9.14  Acknowledgments.  The Borrower hereby acknowledges that:

    (a) neither any Agent nor any Lender has any fiduciary relationship with or
duty to the Borrower or any Subsidiary arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Agents and the Lenders, on the one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of creditor and debtor; and

    (b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among, the Borrower, any Subsidiary and the Lenders.

    9.15  Waivers of Jury Trial.  THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR THE NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

79

--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

    LIBERTY LIVEWIRE CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
BANK OF AMERICA, N.A. as Administrative Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
SALOMON SMITH BARNEY INC., as Syndication Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
THE BANK OF NEW YORK COMPANY, INC., as Documentation Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
BANK OF AMERICA, N.A., as Issuer and Swingline Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title: [SIGNATURE PAGE TO CREDIT AGREEMENT]


80

--------------------------------------------------------------------------------


 
 
LENDERS:
 
 
BANK OF AMERICA, N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
CITICORP USA, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
THE BANK OF NEW YORK COMPANY, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:

 
 
ROYAL BANK OF CANADA
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:

81

--------------------------------------------------------------------------------


 
 
ING (U.S.) CAPITAL LLC
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
BNP PARIBAS
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
THE FUJI BANK, LIMITED
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:

 
 
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
BANK OF TOKYO-MITSUBISHI TRUST COMPANY
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:

82

--------------------------------------------------------------------------------


 
 
U.S. BANK N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
PACIFIC CENTURY BANK, N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:
 
 
EAST WEST BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:
Title:

83

--------------------------------------------------------------------------------

SCHEDULE I


Lending offices


84

--------------------------------------------------------------------------------

SCHEDULE II


Mandatory Cost rate


    The Mandatory Cost Rate is an addition to the interest rate on a Loan
denominated in Pounds Sterling to compensate a Lender for the cost attributable
to such Loan resulting from the imposition from time to time under the Bank of
England Act 1998 (the "Act") and/or by the Bank of England and/or the Financial
Services Authority (the "FSA") (or other United Kingdom governmental authorities
or agencies) of a requirement to place non-interest-bearing deposits or Special
Deposits (whether interest-bearing or not) with the Bank of England and/or pay
fees to the FSA calculated by reference to liabilities used to fund such a Loan.

    The Mandatory Cost Rate will be the percentage rate (or the arithmetical
average of the percentage rates where there is more than one Sterling Reference
Lender supplying the same) determined by the Administrative Agent (rounded
upward, if necessary, to four decimal places) as the rate resulting from the
application (as appropriate) of the following formula:

in relation to each Sterling Reference Lender:   XL ÷ S + F × 0.01

--------------------------------------------------------------------------------

100 - (X + S)

    where, in each case, on the day of application of the formula:

Xis the percentage of Eligible Liabilities (in excess of any stated minimum) by
reference to which such Sterling Reference Lender is required under or pursuant
to the Act to maintain cash ratio deposits with the Bank of England;

Lis the Eurocurrency Rate applicable to such Loan;

Fis the rate of charge payable by such Sterling Reference Lender to the FSA
pursuant to paragraphs 2.02 or 2.03 (as the case may be) of the Fees Regulations
(but for this purpose the figure at paragraph 2.02b or 2.03b (as the case may
be) shall be deemed to be zero) and expressed in pounds per £1 million of the
Fee Base of such Sterling Reference Lender;

Sis the level of interest-bearing Special Deposits, expressed as a percentage of
Eligible Liabilities, which such Reference Bank is required to maintain by the
Bank of England (or other United Kingdom governmental authorities or agencies);
and

Dis the percentage rate per annum payable by the Bank of England to such
Reference Bank on Special Deposits.

    (X, L, S and D are to be expressed in the formula as numbers and not as
percentages. A negative result obtained from subtracting D from L shall be
counted as zero.)

    The Mandatory Cost Rate attributable to a Loan denominated in Pounds
Sterling or other sum for any Interest Period shall be calculated at or about
11:00 a.m. (London time) on the first day of such Interest Period for the
duration of such Interest Period.

    The determination of the Mandatory Cost Rate in relation to any Interest
Period shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

    If there is any change in circumstance (including the imposition of
alternative or additional requirements, including capital adequacy requirements)
which in the reasonable opinion of the Administrative Agent renders or will
render the above formula (or any element thereof, or any defined term used
therein) inappropriate or inapplicable, the Administrative Agent shall promptly
notify the Borrower and the Lenders thereof and (following consultation with the
Required Lenders) shall be entitled to vary the same with the prior written
consent of the Borrower, which shall not be

85

--------------------------------------------------------------------------------

unreasonably withheld. Any such variation shall, in the absence of manifest
error, be conclusive and binding on all parties and shall apply from the date
specified in a notice from the Administrative Agent to the Borrower and the
Lenders.

    For the purposes of this Schedule:

    The terms "Eligible Liabilities" and "Special Deposits" shall bear the
meanings ascribed to them under or pursuant to the Act or by the Bank of England
(as may be appropriate), on the day of the application of the formula.

    "Fee Base" has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.

    "Fees Regulations"means, as appropriate, either:

    (a) the Banking Supervision (Fees) Regulations 1999; or

    (b) such other law or regulations as from time to time may be in force,
relating to the payment of fees for banking supervision.

86

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS   1   1.1   Defined Terms   1   1.2   Other Definitional Provisions
  26   1.3   Currency Generally   26
ARTICLE II
AMOUNT AND TERMS OF COMMITMENTS
 
26   2.1   Revolving Credit Commitments   26   2.2   Revolving Notes   27   2.3
  Procedure for Borrowing of Revolving Loans   27   2.4   Commitment Fees;
Administrative Fee   28   2.5   Optional Termination or Reduction of Revolving
Credit Commitments   28   2.6   Term Loans   29   2.7   Term Notes; Repayment of
Term Loans.   29   2.8   Procedures for Term Loan Borrowing   30   2.9  
Optional and Mandatory Prepayments   31   2.10   Conversion and Continuation
Options   33   2.11   Maximum Number of Tranches   34   2.12   Interest Rates
and Payment Dates   34   2.13   Computation of Interest and Fees; Other Payments
  34   2.14   Inability to Determine Interest Rate   35   2.15   Pro Rata
Treatment and Payments; Funding Reliance   35   2.16   Illegality   36   2.17  
Requirements of Law   37   2.18   Taxes   37   2.19   Indemnity   39   2.20  
Discretion of Lender as to Manner of Funding   40   2.21   Replacement Lender  
40   2.22   Letters of Credit   40   2.23   Swingline Loans to Borrower   44  
2.24   New Lenders; Expansion Facility.   45   2.25   Utilization of Commitments
in Approved Offshore Currencies.   46
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
48   3.1   Financial Condition   48   3.2   No Change   49   3.3   Corporate
Existence; Compliance with Law   49   3.4   Corporate Power; Authorization;
Enforceable Obligations   49   3.5   No Legal Bar   50   3.6   No Material
Litigation   50   3.7   No Default   50   3.8   Ownership of Property; Liens  
50   3.9   Intellectual Property   50   3.10   Licenses   50   3.11   Taxes   50
  3.12   Federal Regulations   51

i

--------------------------------------------------------------------------------

  3.13   ERISA   51   3.14   Holding Company; Investment Company Act; Other
Regulations   52   3.15   Purpose of Loans   52   3.16   Environmental Matters  
52   3.17   Liberty Debt Documents and Acquisition Documents   53   3.18  
Subsidiaries   53   3.19   Labor Matters   53   3.20   Insurance   53   3.21  
Security Documents   54   3.22   Accuracy and Completeness of Information   54  
3.23   Leaseholds, Permits, etc   55   3.24   Solvency   55
ARTICLE IV
CONDITIONS PRECEDENT
 
55   4.1   Conditions to Initial Loans   55   4.2   Conditions to each Credit
Extension   58
ARTICLE V
AFFIRMATIVE COVENANTS
 
59   5.1   Financial Statements   59   5.2   60rtificates; Other Information  
75   5.3   Payment of Obligations   60   5.4   Maintenance of Existence;
Compliance with Contracts and Requirements of Law   61   5.5   Maintenance of
Property; Insurance   61   5.6   Inspection of Property; Books and Records;
Discussions   61   5.7   Notices   61   5.8   Environmental Laws   61   5.9  
ERISA   61   5.10   Use of Proceeds   63   5.11   Post-Closing Items   63   5.12
  Further Assurances   63
ARTICLE VI
NEGATIVE COVENANTS
 
63   6.1   Financial Condition Covenants.   63   6.2   Limitation on
Indebtedness   64   6.3   Limitation on Liens   64   6.4   Limitation on
Guarantee Obligations   65   6.5   Limitation on Fundamental Changes   65   6.6
  Limitation on Sale of Assets   65   6.7   Limitation on Dividends   66   6.8  
Limitation on Investments, Loans and Advances   67   6.9   Limitation on
Transactions with Affiliates   67   6.10   Limitation on Sales and Leasebacks  
68   6.11   Limitation on Changes in Fiscal Year   68   6.12   Limitation on
Negative Pledge Clauses   68   6.13   Limitation on Lines of Business   68  
6.14   New Subsidiaries   68   6.15   Amendments to Liberty Debt Documents and
VSC Acquisition Documents   68

ii

--------------------------------------------------------------------------------


ARTICLE VII
EVENTS OF DEFAULT
 
68   7.1   If any of the following events shall occur and be continuing:   68
ARTICLE VIII
THE AGENTS
 
71   8.1   Appointment   71   8.2   Delegation of Duties   71   8.3  
Exculpatory Provisions   71   8.4   Reliance by Administrative Agent   71   8.5
  Notice of Default   72   8.6   Non-Reliance on Agents and Other Lenders   72  
8.7   Indemnification   72   8.8   Agent in Its Individual Capacity   73   8.9  
Successor Agent   73
ARTICLE IX
MISCELLANEOUS
 
73   9.1   Amendments and Waivers   73   9.2   Notices   74   9.3   No Waiver;
Cumulative Remedies   74   9.4   Survival of Representations and Warranties   74
  9.5   Payment of Expenses and Taxes; Indemnification   74   9.6   Successors
and Assigns; Participations and Assignments   75   9.7   Adjustments; Setoff  
77   9.8   Confidentiality   78   9.9   Counterparts   78   9.10   Severability
  78   9.11   Integration   78   9.12   Governing Law   78   9.13   Submission
to Jurisdiction; Waivers   78   9.14   Acknowledgments. The Borrower hereby
acknowledges that:   79   9.15   Waivers of Jury Trial   79

iii

--------------------------------------------------------------------------------

EXHIBITS

Exhibit A-1   —  Form of Revolving Credit Note Exhibit A-2A   —  Form of Term A
Note Exhibit A-2B   —  Form of Term B Note Exhibit A-3   —  Form of Swingline
Note Exhibit B   —  Form of Notice of Borrowing Exhibit C   —  Form of Notice of
Conversion/Continuation Exhibit D-1   —  Borrower Custody Agreement Exhibit D-2
  —  Form of Foreign Subsidiary Custody Agreement Exhibit E   —  Form of
Borrower Pledge Agreement Exhibit F   —  Form of Borrower Supplemental Pledge
Agreement Exhibit G   —  Form of Borrower Security Agreement Exhibit H   —  Form
of Subsidiary Guarantee Exhibit I   —  Form of Subsidiary Security Agreement
Exhibit J   —  Form of Borrower Intellectual Property Security Agreement
Exhibit K   —  Form of Subsidiary Intellectual Property Security Agreement
Exhibit L   —  Form of Subsidiary Pledge Agreement Exhibit M   —  Form of
Subsidiary Supplemental Pledge Agreement Exhibit N   —  Form of Joinder
Agreement Exhibit O   —  Form of Legal Opinion Exhibit P   —  Form of Closing
Certificate Exhibit Q   —  Form of Compliance Certificate Exhibit R  
—  Subordination Terms Exhibit S   —  Form of Commitment Transfer Supplement
Exhibit T   —  Form of Deed of Trust Exhibit U   —  Form of New Lender Joinder
Agreement

iv

--------------------------------------------------------------------------------



QuickLinks


CREDIT AGREEMENT among LIBERTY LIVEWIRE CORPORATION The Several Lenders from
Time to Time Parties Hereto BANC OF AMERICA SECURITIES LLC, as Lead Arranger and
Book Manager BANK OF AMERICA, N.A., as Issuer and Swingline Lender BANK OF
AMERICA, N.A., as Administrative Agent SALOMON SMITH BARNEY INC., as Syndication
Agent and THE BANK OF NEW YORK COMPANY, INC., as Documentation Agent Dated as of
December 22, 2000
W I T N E S S E T H:
ARTICLE I DEFINITIONS
ARTICLE II AMOUNT AND TERMS OF COMMITMENTS
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV CONDITIONS PRECEDENT
ARTICLE V AFFIRMATIVE COVENANTS
ARTICLE VI NEGATIVE COVENANTS
ARTICLE VII EVENTS OF DEFAULT
ARTICLE VIII THE AGENTS
ARTICLE IX MISCELLANEOUS
Lending offices
Mandatory Cost rate
TABLE OF CONTENTS
